                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 1 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection           Date Admitted
                                                                                         Admit
 2001     Email string between Vinay Hadimani and           Bailey, TCS HR                            FRE 802 (HEARSAY)
          Kisha Bailey (cc Ramanathan Narayanan,            Representative
          Mouna P, Rajat Dubey, Raviraj Jain, and
          Srinivas Malladi) RE: Releasing Naveena
          Muddana (245124) - 12th Feb'16
 2002     Technical Interview Evaluation               Bedeiwi and TCS HR                             FRE 802 (HEARSAY)
                                                        Representative if
                                                            needed
 2003     Campus Relations Interview Evaluation Sheet Bedeiwi and TCS HR                              FRE 802 (HEARSAY)
                                                        Representative if                             FRE 402
                                                            needed                                    (RELEVANCE)
 2004     Employment Application                       Bedeiwi and TCS HR                             FRE 402 (RELEVANCE)
                                                        Representative if
                                                            needed
 2005     Letter from Narasimhan Srinivasan to Salah   Bedeiwi and TCS HR
          Bedeiwi                                       Representative if
                                                            needed
 2006     Email from Melissa Digirolamo to Gibran Ali, Bedeiwi and TCS HR                             FRE 802 (HEARSAY)
          et al. - New grades and ranking               Representative if                             FRE 402
                                                            needed                                    (RELEVANCE)
 2007     SiezeOurAs Official Transcript               Bedeiwi and TCS HR                             FRE 802 (HEARSAY)
                                                        Representative if                             FRE 402
                                                            needed                                    (RELEVANCE)
 2008     Addendum C Acknowledgement of Receipt of Bedeiwi and TCS HR
          Anti-Harassment, Including Sexual             Representative if
          Harassment, Policy in the Employee Handbook       needed

 2009     Multiple emails sent by Ruben Shyam            Bedeiwi and TCS HR                           FRE 802 (HEARSAY)
                                                           Representative if                          FRE 402
                                                               needed                                 (RELEVANCE)
 2010     Email string between Paulina Bettini and       Bedeiwi and TCS HR                           FRE 802 (HEARSAY)
          Salah Bedeiwi (cc Ruben Shyam) Re:               Representative if                          FRE 402
          Relocation                                           needed                                 (RELEVANCE)
 2011     Email string between Paulina Bettini and       Bedeiwi and TCS HR                           FRE 802 (HEARSAY)
          Ruben Shyam (cc Salah Bedeiwi) Fw: Follow        Representative if
          Up - Reallocation                                    needed
 2012     Email string between Mariana Bension and       Buchanan, TCS Work                           FRE 802 (HEARSAY) (emails
          Brian Buchanan Re: IT Scenes                   Force Effectiveness                          not from Buchanan)
                                                         Representative, TCS
                                                          HR Representative,
                                                          Chinnari if needed
 2013     Email string between Suresh Kovvuri and        Buchanan, TCS Work                           FRE 802 (HEARSAY)
          Brian Buchanan - Invitation: (Aug 12 03:00 PM Force Effectiveness
          GMT in IOC - 23 Parker Street Irvine, CA 92618 Representative, TCS
          - Meeting Room - ICC#1); with attachment        HR Representative,
                                                          Chinnari if needed




                                                                     1                                                                   Exhibits
                  Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 2 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2014     Screenshot of email inbox                        Buchanan, TCS Work                           FRE 106 (REDACTED)
                                                           Force Effectiveness
                                                           Representative, TCS
                                                            HR Representative,
                                                            Chinnari if needed
 2015     Listing of Infra Structure and Non SAP           Buchanan, TCS Work
          individuals                                      Force Effectiveness
                                                           Representative, TCS
                                                            HR Representative,
                                                            Chinnari if needed
 2016     Email string between Brian Buchanan and          Buchanan, TCS Work
          Brian Buchanan Fw: TCS contacts                  Force Effectiveness
                                                           Representative, TCS
                                                            HR Representative,
                                                            Chinnari if needed
 2017     Email string between Mariana Bension and         Buchanan, TCS Work
          Brian Buchanan Re: IT Scenes                     Force Effectiveness
                                                           Representative, TCS
                                                            HR Representative,
                                                            Chinnari if needed
 2018     Separation Agreement and Release                       Buchanan                               FRE 402 (RELEVANCE)
 2019     Partial Script                                         Buchanan                               FRE 802 (HEARSAY)

 2020     Email from Julie Gutierrez to Brian Parker,      Buchanan, TCS Work                           FRE 802 (HEARSAY)
          Brian Buchanan I -m out                          Force Effectiveness
                                                           Representative, TCS
                                                            HR Representative,
                                                            Chinnari if needed
 2021     Email string between Brian Buchanan and          Buchanan, TCS Work
          Sarah Lynch Re: fyi                              Force Effectiveness
                                                           Representative, TCS
                                                            HR Representative,
                                                            Chinnari if needed
 2022     Letter from Brian Buchanan to U.S. Equal        Buchanan, TCS Work
          Employment Opportunity Commission Re:            Force Effectiveness
          Buchanan v. TATA Consultancy Services, Ltd.      Representative, TCS
                                                           HR Representative
 2023     Email string between Brian Buchanan and         Buchanan, TCS Work
          Kevin Bloom Re: request                          Force Effectiveness
                                                           Representative, TCS
                                                           HR Representative
 2024     LinkedIn profile of Paul Devenny                Devenny, Blandford or
                                                                 TCS HR
                                                             Representative
 2025     Email string between Paul Devenny and Paul      Devenny, Blandford or
          Devenny [WARNING: MESSAGE                              TCS HR
          ENCRYPTED)Fwd: [WARNING: MESSAGE                   Representative
          ENCRYPTED)Fw: Offer Letter -Tata
          Consultancy Services; with attachments




                                                                       2                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 3 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                          Admit
 2026     Email from Bridget Reeves (cc Jeanine Frias,    Devenny, Blandford or                        FRE 802 (HEARSAY)
          Sureh Kovvuri) TCS HR Checking In; with               TCS HR                                 FRE 402
          attachment                                         Representative                            (RELEVANCE)
 2027     Email from GlobalLnD.Connect@tcs.com to         Devenny, Blandford or                        FRE 402 (RELEVANCE)
          Paul Devenny - Talent Development: Pulse              TCS HR
          2014 - You Said it, We Did It!                     Representative
 2028     Email string between Joe Leal to Paul Devenny   Devenny, Blandford or                        FRE 402 (RELEVANCE)
          (cc Dawn Golden) Re: TCS Contact Form -               TCS HR
          United States of America - Request for             Representative
          information / proposal
 2029     Email from Rao Madhusudhana to Paul             Devenny, Blandford or                        FRE 802 (HEARSAY)
          Devenny - KBR NDA.                                    TCS HR                                 FRE 402
                                                             Representative                            (RELEVANCE)
 2030     Email string between Ken Borthwick and Paul     Devenny, Blandford or                        FRE 802 (HEARSAY)
          Devenny RE: PDO-Urgent                                TCS HR                                 FRE 402
                                                             Representative                            (RELEVANCE)
 2031     Email string between Brandy Marvel and Paul     Devenny, Blandford or                        FRE 802 (HEARSAY)
          Devenny Re: Marvel--Open Req                          TCS HR                                 FRE 402
                                                             Representative                            (RELEVANCE)
 2032     Email string between Alex Gray and Paul         Devenny, Blandford or                        FRE 802 (HEARSAY)
          Devenny Re: Hi from Alex and opportunity at           TCS HR                                 FRE 402
          TCS                                                Representative                            (RELEVANCE)
 2033     Email string between Murthy Divakaruni and      Devenny, Blandford or                        FRE 802 (HEARSAY)
          Paul Devenny FW: Update from TCS--here is             TCS HR                                 FRE 402
          the email                                          Representative                            (RELEVANCE)
 2034     Email string between Paul Devenny and Paul      Devenny, Blandford or                        FRE 802 (HEARSAY)
          Devenny Fw: List of losses….                          TCS HR                                 FRE 402
                                                             Representative                            (RELEVANCE)
 2035     Email string between Paul Devenny and Paul      Devenny, Blandford or                        FRE 802 (HEARSAY)
          Devenny Fw: Investigation Closure                     TCS HR
                                                             Representative
 2036     Email string between Paul Devenny and Sujata    Devenny, Blandford or                        FRE 802 (HEARSAY)
          Majumdar Performance review                           TCS HR                                 FRE 402
                                                             Representative                            (RELEVANCE)
 2037     Email string between Paul Devenny and           Devenny, Blandford or                        FRE 802 (HEARSAY)
          Melissa Blandford Re: Fw: H2 FY2016 Sales             TCS HR                                 FRE 402
          Award Letters                                      Representative                            (RELEVANCE)
 2046     Complaint filed by Dorothy Krampen with the       Krampen, TCS HR
          State of New Jersey Department of Labor and        Representative
          Workforce Development
 2047     TCS Termination Form                             Krampen, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative,
                                                             Seetharaman
 2048     Email string between Dorothy Krampen and         Krampen, TCS HR                             FRE 802 (HEARSAY)
          Nikhi Matai (cc Amit Maheshwari and             Representative, TCS                          FRE 402
          Catherine Tomaras) Re: tax status               RMG Representative                           (RELEVANCE)
 2049     Email from Dorothy Krampen to Catherine          Krampen, TCS HR                             FRE 402 (RELEVANCE)
          Tomaras - Question                              Representative, TCS
                                                          RMG Representative




                                                                      3                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 4 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to          Objection          Date Admitted
                                                                                          Admit
 2050     Email from ultimatix.gess@tcs.com to             Krampen, TCS HR
          Dorothy Krampen - Your leave for the period     Representative, TCS
          from Jul-02-2012 to Jul-09-2012 has been        RMG Representative
          approved by Ashish
          Khurana(125849)& it is pending with
          Stephanie Fitzpatrick(386184), for approval
 2051     Email from Ratan Chopra to Dot Krampen,      Krampen, TCS HR                                 FRE 802 (HEARSAY)
          Dorothy Krampen (cc Aparna Ramprasad) Fw: Representative, TCS
          Dorothy Krampen # 694649 - PI. connect with RMG Representative
          HR / RMG on priority: URGENT

 2052     Resume of Nobel Mandili                           Mandili, TCS HR
                                                            Representative
 2053     Letter from Sarajane Mackenzie to Nobel           Mandili, TCS HR
          Mandili                                           Representative
 2054     The TATA Code of Conduct                          Mandili, TCS HR
                                                            Representative
 2055     Acknowledgment of Receipt of Employee             Mandili, TCS HR
          Handbook                                          Representative
 2056     Acknowledgment of Receipt of Company              Mandili, TCS HR
          Discrimination and Harassment Policy              Representative
 2057     Tata Consultancy Services Excerpt of              Mandili, TCS HR                            FRE 106 (INCOMPLETE)
          Employment Policies                               Representative
 2058     Email string between Gunjan Hada and              Mandili, TCS HR                            FRE 802 (HEARSAY)
          Magesh Kumar (cc Anish Alias, Lakshman          Representative, TCS
          Prakash M.P., Nobel Mandili, and                  RMG personnel
          Santhoshkumar R1) RE: MGI New
          Requirement - Project Manager_Security and
          Access Management
 2059     Email string between Gunjan Hada and Nobel     Mandili, TCS HR                               FRE 802 (HEARSAY)
          Mandili (cc Lakshman Prakash M.P.) Re:       Representative, TCS
          URGENT - Network Engineer Profiles             RMG personnel
 2060     Screenshot of an email string between Gunjan   Mandili, TCS HR                               FRE 802 (HEARSAY)
          Hada, Kshatra Varma, and Gurucharana S (cc Representative, TCS
          Manivannan Kasthurirangan, Bipin Shah,         RMG personnel
          Kanchanmala Basu, Santwana Paramanik,
          Sguru Prakash) - For SOCAL Evaluation

 2061     Email string between Gunjan Hada and Nobel    Mandili, TCS HR                                FRE 802 (HEARSAY)
          Mandili Re: Network Administrator _L3       Representative, TCS
          requirement                                   RMG personnel
 2062     Letter from Narasimhan Srinivasan to Amir    Masoudi, TCS HR                                 MODIFICATION - CONTAINS
          Masoudi                                       Representative                                 HIGHLIGHTING
 2063     Addendum A Acknowledgment of Receipt of      Masoudi, TCS HR
          Employee Handbook                             Representative
 2064     Addendum C Acknowledgement of Receipt of     Masoudi, TCS HR
          Anti-Harassment, Including Sexual             Representative
          Harassment, Policy in the Employee Handbook




                                                                      4                                                                 Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 5 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to             Objection         Date Admitted
                                                                                         Admit
 2065     Resume of Amir Masoudi                          Masoudi, TCS HR
                                                           Representative
 2066     Email string between Amir Masoudi and           Masoudi, TCS HR                             FRE 802 (HEARSAY)
          Hannah Shobitha Re: Allocation                 Representative, TCS                          (EMAILS NOT FROM
                                                         RMG and Shobitha                             MASOUDI)
 2067     Email string between Amir Masoudi and           Masoudi, TCS HR
          Hannah Shobitha Re: Meeting Request            Representative, TCS
                                                         RMG and Shobitha
 2068     Email string between Pankaj Kumar and Amir      Masoudi, TCS HR                             FRE 802 (HEARSAY)
          Masoudi (cc Hannah Shobitha, Heema Shah,       Representative, TCS                          (EMAILS NOT FROM
          Ramesh I, and Vikram Shankar) Re: Amir         RMG and Shobitha                             MASOUDI)
          Masoudi : Deployment in CA
 2069     Email string between Pankaj Kumar and           Masoudi, TCS HR                             FRE 802 (HEARSAY)
          Vidyani Jilledumudi Re: Apple Account          Representative, TCS
                                                         RMG and Shobitha
 2070     Email string between Prachi Verma and           Masoudi, TCS HR
          Pankaj Kumar (cc Amir Masoudi, Hannah          Representative, TCS
          Shobitha, and Vikram Shankar) Re: Relocation   RMG and Shobitha
          Approval
 2071     Email string between Subodh Shetty,              Masoudi, TCS HR                            FRE 802 (HEARSAY)
          Thilagavathy Ramaswamy and Amir Masoudi           Representative
          (cc Sharma Pankhuri and Prachi Verma) Re:
          Fw: Appraisal FY 15-16 - Close in Self
          Evaluation and have feedback discussions!!

 2072     Email string between Subodh Shetty and           Masoudi, TCS HR                            FRE 802 (HEARSAY)
          Prachi Verma Re: Mail commination with Arrir      Representative

 2073     Email from Sunetra Dasgupta to Swagata B,             Masoudi                               FRE 802 (HEARSAY)
          Samarjeet Kumar, Raviraj Jain, Priyanka
          Mathur, Gunjan Hada, Hannah
          Shobitha, Ganapathy Ramang Amir Masoudi :
          SAP HANA certified consultant

 2074     Email string between Sharma Pankhuri,                 Masoudi                               FRE 802 (HEARSAY)
          Subodh Shetty, Prachi Verma, and Hannah
          Shobitha Fw: Apple Releases(CRM & SAP Perf
          Testing)
 2075     Email string between Amir Masoudi and                 Masoudi                               FRE 802 (HEARSAY) (emails
          Sharma Pankhuri Re: Meeting: 28th March 11                                                  not from MASOUDI)
          am Santa Clara Office
 2076     Email string between Amir Masoudi and                 Masoudi                               FRE 408
          Jeevak Sharma Re: TCS Employment
 2077     Email from Thomas Mills to Johanna Geisler,       Mills, TCS HR                             FRE 802 (HEARSAY) FRE
          Thomas Mills - Conversation with Geisler,      Representative, TCS                          402 (RELEVANCE)
          Johanna -CCC-OT                                     Workforce
                                                           Effectiveness if
                                                               needed




                                                                     5                                                                   Exhibits
                  Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 6 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection        Date Admitted
                                                                                         Admit
 2078     Email from Thomas Mills to Charles Mattera,       Mills, TCS HR                             FRE 802 (HEARSAY) FRE
          Thomas Mills - Conversation with Mattera,      Representative, TCS                          402 (RELEVANCE)
          Charles -CCC-OT NE-                                 Workforce
                                                           Effectiveness if
                                                               needed
 2079     Email from Thomas Mills to Mark Smith,            Mills, TCS HR                             FRE 802 (HEARSAY) FRE
          Thomas Mills - Conversation with Smith,        Representative, TCS                          402 (RELEVANCE)
          Mark1 -CCC-OT_IT-                                   Workforce
                                                           Effectiveness if
                                                               needed
 2080     Email from Thomas Mills to Mark Smith,            Mills, TCS HR                             FRE 802 (HEARSAY) FRE
          Thomas Mills - Conversation with Smith,        Representative, TCS                          402 (RELEVANCE)
          Mark1 -CCC-OT_IT-                                   Workforce
                                                           Effectiveness if
                                                               needed
 2081     Email from Girish Emmadi to Thomas Mills,         Mills, TCS HR
          Nicholas Allier (cc Hari Venkatesh             Representative, TCS
          Varadharajan) - Continue with Transition            Workforce
                                                           Effectiveness if
                                                               needed
 2082     Email from Thomas Mills to Mark Smith,            Mills, TCS HR                             FRE 802 (HEARSAY) FRE
          Thomas Mills - Conversation with Smith,        Representative, TCS                          402 (RELEVANCE)
          Markl [CCC-OT_IT]                                   Workforce
                                                           Effectiveness if
                                                               needed
 2083     Email from Thomas Mills to Mark Smith,            Mills, TCS HR                             FRE 802 (HEARSAY) FRE
          Thomas Mills - Conversation with Smith,        Representative, TCS                          402 (RELEVANCE)
          Markl [CCC-OT_IT]                                   Workforce
                                                           Effectiveness if
                                                               needed
 2084     Email from Girish Emmadi to Thomas Mills          Mills, TCS HR
          (cc Mark Smith, Thomas Mills) Re: Just a       Representative, TCS
          couple of questions - Regarding                     Workforce
          Redeployment                                     Effectiveness if
                                                               needed
 2085     Resume of Thomas Mills                            Mills, TCS HR
                                                         Representative, TCS
                                                              Workforce
                                                           Effectiveness if
                                                               needed
 2086     Resume of Nasser Nahshal                         Nahshal, TCS HR
                                                           Representative
 2096     Management Interview Evaluation Form              Peck, TCS HR                              FRE 802 (HEARSAY)
                                                           Representative
 2097     TCS Profile                                       Peck, TCS HR
                                                           Representative
 2098     Acknowledgement of Receipt of Company             Peck, TCS HR
          Discrimination and Harassment Policy             Representative
 2099     Letter from Sarajane Mackenzie to Loran Peck      Peck, TCS HR
                                                           Representative


                                                                     6                                                               Exhibits
                  Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 7 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection    Date Admitted
                                                                                           Admit
 2100     Project End 2010-2011 Evaluation for Loran           Peck, TCS HR                             FRE 802 (HEARSAY)
          Peck                                                Representative
 2101     Email string between Loran Peck and Loran            Peck, TCS HR
          Peck Fw: Annual appraisal - Your updated            Representative
          sheet
 2102     Email string between Syama Sunkara and               Peck, TCS HR                             FRE 802 (HEARSAY)
          Thomas Hoblitzell (cc Chanda Hate, Madhu            Representative
          Perumal, Monali Mehta, and Padmaja Bhagat)
          Fw: SLB OTM - Loran Peck's performance

 2103     Email string between Loran Peck and Thomas           Peck, TCS HR
          Hoblitzell (cc Karen Hawks and Jim Kilpatrick)      Representative
          Re: Update
 2104     Email from Loran Peck to Jim Kilpatrick (cc         Peck, TCS RMG
          Loran Peck) Loran Peck - Profile for Wal Mart,      Representative
          Canada
 2105     Email from Loran Peck (cc Loran Peck) -            Peck, TCS HR
          Conference Call - with TCS                        Representative
 2106     Letter from Narasimhan Srinivasan to Taylor      Russell, TCS HR
          Russell                                          Representative,
                                                              Blandford
 2107     Email from Naval Deshbandhu to Ethan             Russell, TCS HR
          White, Taylor Russell (cc Ramesh I) - Nielsen    Representative,
                                                         Blandford, TCS RMG
                                                            Representative
 2108     Email string between Taylor Russell and Mark     Russell, TCS HR
          Hall (cc James Lloyd, Taylor Jorgensen, Justin   Representative,
          Ismond, Daisyone Brown, Eli Amara, Amir             Blandford
          Masoudi, R
          Musty, Milap Naik, Ash Petitjean, Abdul
          Quraishi, and Ben Wilder) - Re: Tata Template

 2109     Email string between Taylor Russell and            Russell, TCS HR
          Michaela Barbour (cc Pranay Nayyar) Re: SAP        Representative,
          Interview                                             Blandford
 2110     Email string between Ramesh Iyanswamy,             Russell, TCS HR                            FRE 802 (HEARSAY)
          Vikram Shankar, and Taylor Russell Fwd:            Representative,
          Nestle SAP POC                                   Blandford, TCS RMG
                                                              Representative
 2111     Email string between Vikram Shankar and            Russell, TCS HR
          Taylor Russell (cc Naval Deshbandhu) Re:           Representative,
          Kudos                                            Blandford, TCS RMG
                                                              Representative
 2112     Email string between Michaela Barbour and          Russell, TCS HR
          Taylor Russell Re: SAP Interview                   Representative,
                                                           Blandford, TCS RMG
                                                              Representative




                                                                       7                                                           Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 8 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2113     Email string between Vikram Shankar, Ethan         Russell, TCS HR                            FRE 802 (HEARSAY)
          White, Mark Hall, Taylor Russell, Taylor           Representative,
          Jorgensen, and John Woedl - Your allocation :    Blandford, TCS RMG
          KPMG account                                        Representative
 2114     Email string between Vikram Shankar, Hannah      Russell, TCS HR                              FRE 802 (HEARSAY)
          Shobitha, and Taylor Russell (cc Pankaj Kumar    Representative,
          and Umesh Kumar) Re: Approval Requested:       Blandford, TCS RMG
          HANA certification for 3 Cincinnati Associates   Representative,
                                                              Shobitha
 2115     Email string between Ramesh I and Vikram       Russell, TCS HR
          Shankar (cc Taylor Russell and Deepak Kota)    Representative,
          Re: Certification                                 Blandford
 2116     Email string between Taylor Russell and        Russell, TCS HR
          Vikram Shankar (cc Taylor Jorgensen, J Lee,    Representative,
          and John Woedl) - Interviews                      Blandford
 2117     Technical Interview Evaluation                 Russell, TCS HR                                FRE 402 (RELEVANCE)
                                                         Representative,
                                                            Blandford
 2118     Email string between Balaji Munagala and       Russell, TCS HR                                FRE 802 (HEARSAY)
          Dhinakar Rajkumar (cc Vikram Shankar, Taylor   Representative,
          Russell, pavanip@juniper.net, and            Blandford, TCS RMG
          Venumadhav Avasarala) Re: Fw: Reg: Opening Representative and
          for SAP BI at Juniper Networks (Requirement.      Shobitha
          id: 4152918)

 2119     Email from Ethan White to Kurtis Taylor (cc        Russell, TCS HR
          Taylor Russell) - Thought you might enjoy this     Representative,
          article and the comments                              Blandford
 2120     Email string between Taylor Russell and Anil       Russell, TCS HR
          Narang (cc Anandaraman Thirumalai, Doug            Representative,
          Berry, Manikandan Subramaniam, and               Blandford, TCS RMG
          Ramesh Iyanswamy, Vikram Shankar) Re:            Representative and
          Invitation: CVS Project sync up (May 15 01:30         Shobitha
          PM MST in Bridge)
 2121     Email string between Vikram Shankar, Taylor        Russell, TCS HR                            FRE 802 (HEARSAY)
          Russell, and Mark Hall Fw: CVS                     Representative,
                                                                Blandford
 2122     Email from Ultimatix Team to 919251 -              Russell, TCS HR                            FRE 402 (RELEVANCE)
          Deallocation notification: You will be             Representative,
          deallocated 3 weeks from today                   Blandford, TCS RMG
                                                           Representative and
                                                                Shobitha
 2123     Email string between Taylor Russell and             Russell, TCS HR
          Myran Taylor Re: Resignation Letter                 Representative,
                                                                Blandford
 2125     Email string between Taylor Russell and Vinay       Russell, TCS HR
          Patangay (cc Abdul Quraishi, Ananya Guha,           Representative,
          Balaji Ramalingam, and Vinay Achar) Re: Fw:           Blandford
          Re: Internal Evaluation for SAP HANA




                                                                       8                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 9 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                         Admit
 2126     Screenshot of text messages between Denise     Russo, TCS Ilp Team
          D. and Jennifer A.                               Representative,
                                                              Alkiewicz
 2127     Screenshot of text messages between Denise     Russo, TCS Ilp Team                          FRE 802 (HEARSAY)
          D. and Jennifer A.                               Representative,
                                                              Alkiewicz
 2128     Screenshot of text messages between Denise     Russo, TCS Ilp Team
          D. and Jennifer A.                               Representative,
                                                              Alkiewicz
 2129     Screenshot of text messages                    Russo, TCS Ilp Team
                                                           Representative,
                                                              Alkiewicz
 2130     Photograph of a Spreadsheet                    Russo, TCS Ilp Team                          FRE 802 (HEARSAY)
                                                           Representative,                            FRE 402 (RELEVANCE)
                                                              Alkiewicz
 2131     Photograph of a Spreadsheet                    Russo, TCS Ilp Team                          FRE 802 (HEARSAY)
                                                           Representative,                            FRE 402 (RELEVANCE)
                                                              Alkiewicz
 2132     Email string between Hanna Russo and           Russo, TCS Ilp Team                          FRE 802 (HEARSAY)
          Hemen Kapadia (cc Codi Robbins, Jennifer         Representative,
          Alkiewicz and Samarjeet Kumar) Re: Fresher          Alkiewicz
          Opportunities ?
 2133     Email from Richard Eby to Hannah Russo                 Russo
          Letter; with attachment
 2134     Email string between Hannah Russo, Ashok           Russo, TCS HR
          Seetharaman and Divya Bindiganavale Fw:           Representative,
          *Confidential: Resignation                          Seetharaman
 2135     Letter from Shannon Krantz to Vikas                Russo, TCS HR
          Chaturvedi (cc Jennifer Alkiewicz, Ashok          Representative,
          Seetharaman) Resignation Letter                      Alkiewicz,
                                                              Seetharaman
 2136     Email string between Mark Conway and                Scott, TCS HR
          Robert Scott - Fw: Robert Scott                   Representative,
          (EP2016IR614250): Buddy Designated                    Blandford
 2137     Email from Ultimatix.PRMAutoMail@tcs.com            Scott, TCS HR
          to 1263902 - Deallocation notification: You are   Representative,
          getting deallocated today.                      Blandford, TCS RMG
                                                             Representative
 2138     Email from Ultimatix.PRMAutoMail@tcs.com            Scott, TCS HR
          to 1263902 (cc 329152) FYI: Allocation has        Representative,
          been reduced.                                   Blandford, TCS RMG
                                                             Representative
 2139     Email string between Chris Winne and Robert             Scott
          Scott Re: RFID Introduction
 2140     Email string between Mark Conway and                    Scott
          Robert Scott Fw: Re: Robert Scott
 2141     Email string between Prabhu Lazar and Robert        Scott, TCS HR
          Scott Re: Position                                Representative,
                                                          Blandford, TCS RMG
                                                             Representative



                                                                     9                                                             Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 10 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection    Date Admitted
                                                                                         Admit
 2142     Email string between Carlan Pine and Robert        Scott, TCS HR
          Scott Re: Contact                                Representative,
                                                         Blandford, TCS RMG
                                                            Representative
 2143     Email string between Mark Conway and               Scott, TCS HR
          Robert Scott Fw: Re: Hi                          Representative,
                                                         Blandford, TCS RMG
                                                            Representative
 2144     Email from global.minerva@tcs.com to               Scott, TCS HR
          1263902 - Update your CV in Resume Builder.      Representative,
                                                         Blandford, TCS RMG
                                                            Representative
 2145     Resume of Robert D. Scott II                           Scott
 2146     Email string between Mark Conway and               Scott, TCS HR                            FRE 802 (HEARSAY)
          Robert Scott Re: Fw: HR Connect - 1263902        Representative,
          Robert Scott (Robert)                          Blandford, TCS RMG
                                                            Representative
 2147     Email from Mark Conway to Kevin Green -            Scott, TCS HR
          Robert Scott Resume; with attachment             Representative,
                                                         Blandford, TCS RMG
                                                            Representative
 2148     Email string between Asif Fouzi and Mark          Scott, TCS HR
          Conway (cc Dhamodararaj Kannan, and Robert      Representative,
          Scott) Re: Best Buy Relocation and Start Date Blandford, TCS RMG
                                                           Representative
 2149     Email string between Pooja Chawla and             Scott, TCS HR
          Robert Scott Re: HR Connect                     Representative,
                                                        Blandford, TCS RMG
                                                           Representative
 2150     Email string between Mark Conway and              Scott, TCS HR
          Robert Scott Fw: Re: Fw: Unallocated in North   Representative,
          America -Revert at the earliest -911767 Mark        Blandford
          Conway
 2196     Resume of Steven Webber                         Webber, TCS HR
                                                           Representative
 2197     Resume of Steven Webber                         Webber, TCS HR
                                                           Representative
 2198     Email from Guruvikram Ramamoorthy to            Webber, TCS HR
          Steven Webber (cc Arun Rajendiran) - Video       Representative
          Architect Opportunity - Verizon/TCS details

 2199     Letter from Narasimhan Srinivasan to Steven      Webber, TCS HR
          Webber; with attachments                         Representative
 2200     Email string between Bridget Reeves and          Webber, TCS HR                             FRE 802 (HEARSAY)
          Guruvikram Ramamoorthy (cc Rajkumar V and        Representative
          Richard Harralson) Re: Fw: Webber, Steven
          (TCS contractor)
 2201     Email string between Steven Webber and           Webber, TCS HR                             FRE 802 (HEARSAY)
          Richard Harralson Re: Assignment with            Representative
          Verizon completed



                                                                    10                                                           Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 11 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2202     Email string between Samarjeet Kumar and      Webber, TCS HR                                  FRE 802 (HEARSAY)
          Padmanabhareddy Iragamreddy (cc Anthony      Representative, TCS                              FRE 402 (RELEVANCE)
          Nadar, James G, N Muthiah, Ns Venkatesh,    RMG Representative,
          Flavian Dmello, Ruben Shyam, Richard              Shobitha
          Harralson and Steven Webber) Re: Fw: Urgent
          Hiring Digital Media Solutions Engineer in
          McLean VA- 1249674 Steven Webber



 2203     Email string between Maneesh Kumar and         Webber, TCS HR                                 FRE 802 (HEARSAY)
          Steven Webber (cc Bhabatosh Dash,             Representative, TCS
          Bharanikumar Rayana, and Samarjeet Kumar) RMG Representative,
          Re: Fw: RE: DirecTV - Video Systems Architect      Shobitha
          phone call
 2204     Email string between Samarjeet Kumar,             Webber, TCS HR
          Raviraj Jain, Gunjan Hada, Hannah Shobitha,      Representative, TCS
          Priyanka Mathur, Rohit T, Sunetra Dasgupta,     RMG Representative,
          Ganapathy Ramang, and Swagata B) Fw:                  Shobitha
          1249674 Steven Webber - Video Architect
          profile Open for all locations - Any Takers?

 2205     Email from Ankit Rathore to Steven Webber -       Webber, TCS HR                              FRE 802 (HEARSAY)
          Your resume has been presented to our client     Representative, TCS
                                                          RMG Representative,
                                                                Shobitha

 2206     Email string between Steven Webber and            Webber, TCS HR
          Richard Harralson Re: Freddie Mac / Webber       Representative, TCS
                                                          RMG Representative,
                                                                Shobitha

 2207     Email string between Samarjeet Kumar and       Webber, TCS HR                                 FRE 802 (HEARSAY)
          Richard Harralson (cc Kumar K, Ns Venkatesh, Representative, TCS
          P Raju, Ruben Shyam, Padmanabhareddy I,      RMG Representative,
          Shankar Balassoubramanien, and Bridget            Shobitha
          Reeves) Re: Steven Webber



 2208     Email from Vidhyashankar M to Sunitha Pai   Webber, TCS HR                                    FRE 802 (HEARSAY)
          (cc Jk Kumar, Guruvikram R, Aparna         Representative, TCS
          Ramprasad, Bidhan Das) Video Requirements RMG Representative,
          Evaluation                                      Shobitha

 2209     Resume of Jessica B. Wilson                         Wilson, TCS HR
                                                              Representative,
                                                                 Smalley
 2210     Letter from Narasimhan Srinivasan to Jessica        Wilson, TCS HR
          Wilson                                              Representative,
                                                                 Smalley



                                                                      11                                                             Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 12 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection             Date Admitted
                                                                                          Admit
 2211     Employment Application and associated              Wilson, TCS HR
          documents                                          Representative,
                                                                Smalley
 2212     Letter from U.S. Department of Justice dated      TCS Immigration
          February 5, 2014                                personnel, Jindal, TCS
                                                           HR Representative

 2213     Letter from US Department of Labor dated          TCS Immigration
          November 12, 2015                               personnel, Jindal, TCS
                                                           HR Representative

 2214     Email dated 10/15/2014 from H. Shobitha to       Shobitha, TCS RMG
          P. Chandran re: TCS - Michaels - Local             Representative
 2215     Email dated 5/19/2015 from R. Siva to P.         Shobitha, TCS RMG
          Saswati, cc: Hannah Shobitha et al. re: Linux    Representative, TCS
          System Engineering SA                             HR Representative
 2216     Email dated 2/24/2015 from P. Saswati to K.      Shobitha, TCS RMG
          Bootwala, cc: Hannah Shobitha et al. re:         Representative, TCS
          RESUME: URGENT - Linux Admin                      HR Representative
 2217     Email dated 9/12/2013 from Chandra Siv to H.     Shobitha, TCS RMG
          Shobitha et al. re: David Bogumil (486464)      Representative,m TCS
          Release from WMT                                  HR Representative

 2218     Email dated 3/2/2016 from Priyanka Mathur        Shobitha, TCS RMG
          to Chinmay Tripathi, Hannah Shobitha et al.     Representative,m TCS
          re: Resume- Warren Terry                         HR Representative

 2219     Email dated 2/12/2013 from Ambika G to A.      Shobitha, TCS RMG
          Ramprasad and Hannah Shobitha regarding       Representative,m TCS
          Abhay Gokhale's release from Allianz Life      HR Representative
          Account
 2220     Email dated 1/8/2015 from N                    Shobitha, TCS RMG
          Apariciohernandez to Sathish Devaraj, cc:     Representative,m TCS
          Hannah Shobitha et al. re: Eddie Patrick (emp  HR Representative
          id - 975895)
 2221     Termination Files for Employees                Blandford, Smalley,                           FRE 802 (HEARSAY) FRE
                                                           Gomez, Bailey,                              402 (RELEVANCE), FRE 106
                                                        Seetharaman, TCS HR                            (REDACTED) FRE 106
                                                        Representative, RMG                            (INCOMPLETE)
                                                         Personnel including                           FRE 403 (UNFAIR
                                                         Shobitha, Gwalani                             PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       Improper Grouping of
                                                                                                       Multiple Documents
                                                                                                       (contains over 19,000 files)




                                                                     12                                                                      Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 13 of 97
                                                     Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                          U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                                 Defendant's Trial Exhibits


Ex. No.   Description                                            Sponsoring Witness          Stipulation to          Objection         Date Admitted
                                                                                                 Admit
 2222     Release Documents                                      Blandford, Smalley,                          FRE 802 (HEARSAY)
                                                                   Gomez, Bailey,                             FRE 402 (RELEVANCE)
                                                                Seetharaman, TCS HR                           FRE 106 (REDACTED)
                                                                Representative, RMG                           FRE 106 (INCOMPLETE)
                                                                 Personnel including                          FRE 403 (UNFAIR
                                                                 Shobitha, Gwalani                            PREJUDICE, MISLEADING,
                                                                                                              CONFUSION OF ISSUES,
                                                                                                              WASTE OF TIME),
                                                                                                              Improper Grouping of
                                                                                                              Multiple Documents
                                                                                                              (contains 845 files)
 2223     Manpower Reports                                      TCS Representative or                         FRE 802 (HEARSAY)
                                                                 Other TCS Witness

 2225     Email from Ravindran to Kulkarni re:                         TCS HR                                 FRE 802 (HEARSAY)
          Finalization of travel itinerary (Travel                 Representative,                            FRE 402 (RELEVANCE)
          Request)                                               Seetharaman, RMG
                                                                 Personnel including
                                                                 Shobitha, Gwalani,
                                                                  TCS Immigration
                                                                      personnel
 2226     Email from Devendra6 to Thomas2 re:                          TCS HR                                 FRE 802 (HEARSAY)
          Devendra's Onsite Travel                                 Representative,                            FRE 402 (RELEVANCE)
                                                                 Seetharaman, RMG
                                                                 Personnel including
                                                                 Shobitha, Gwalani,
                                                                  TCS Immigration
                                                                      personnel
 2227     Email from Prabhu to Pankaj3 re: Travel Back                 TCS HR                                 FRE 802 (HEARSAY)
          Offshore - Urgent                                        Representative,                            FRE 402 (RELEVANCE)
                                                                 Seetharaman, RMG
                                                                 Personnel including
                                                                 Shobitha, Gwalani,
                                                                  TCS Immigration
                                                                      personnel
 2228     Email from Vaidyanathan to Malladi re:                       TCS HR                                 FRE 802 (HEARSAY)
          Change in travel date - Approval                         Representative,                            FRE 402 (RELEVANCE)
                                                                 Seetharaman, RMG
                                                                 Personnel including
                                                                 Shobitha, Gwalani,
                                                                  TCS Immigration
                                                                      personnel
 2229     Email from Pankaj3 to Baratam re: Urgent:                    TCS HR                                 FRE 802 (HEARSAY)
          Travel to Offshore                                       Representative,                            FRE 402 (RELEVANCE)
                                                                 Seetharaman, RMG
                                                                 Personnel including
                                                                 Shobitha, Gwalani,
                                                                  TCS Immigration
                                                                      personnel




                                                                            13                                                                Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 14 of 97
                                      Slaight, et al. v. Tata Consultancy Services, Ltd.
                                           U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                  Defendant's Trial Exhibits


Ex. No.   Description                             Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                  Admit
 2232     Unallocation Reports                          TCS HR                                 Only placeholder docs
                                                   Representative,                             exchanged
                                                  Smally, Blandford,                           Improper grouping of
                                                  Seetharaman, TCS                             exhibits
                                                 RMG Representative,                           FRE 802 (HEARSAY)
                                                  Shobitha, Gwalani


 2233     Allocation History 1.xlsx                    TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                 RMG Representative,
                                                      Gwalani

 2234     Allocation History 2.xlsx                    TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                 RMG Representative,
                                                      Gwalani

 2235     Allocation History 3.xlsx                    TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                 RMG Representative,
                                                      Gwalani

 2236     Grade History 1.xlsx                         TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                 RMG Representative,
                                                      Gwalani

 2237     Allocation History 4.xlsx                    TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                 RMG Representative,
                                                      Gwalani

 2238     Grade History 2.xlsx                         TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS
                                                 RMG Representative,
                                                      Gwalani

 2239     Joining Details 1.xlsx                       TCS HR                                  Only placeholder docs
                                                   Representative,                             exchanged
                                                  Seetharaman, TCS
                                                 RMG Representative,
                                                      Gwalani




                                                             14                                                               Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 15 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                         Admit
 2240     Joining Details 2.xlsx                              TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS
                                                        RMG Representative,
                                                             Gwalani

 2241     All TCS Unallocated Report_16-Dec-16.xlsb           TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                        RMG Representative,
                                                             Gwalani

 2242     Location History 1.xlsx                             TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS
                                                        RMG Representative,
                                                             Gwalani

 2243     Location History 2.xlsx                             TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS
                                                        RMG Representative,
                                                             Gwalani

 2244     Performance Rank History 1.xlsx                     TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS                             FRE 802 (HEARSAY)
                                                        RMG Representative,
                                                             Gwalani

 2245     Primary Role History 1.xlsx                         TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS
                                                        RMG Representative,
                                                             Gwalani

 2246     Performance Rank History 2.xlsx                     TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS
                                                        RMG Representative,
                                                             Gwalani

 2247     Primary Role History 2.xlsx                         TCS HR                                  Only placeholder docs
                                                          Representative,                             exchanged
                                                         Seetharaman, TCS
                                                        RMG Representative,
                                                             Gwalani




                                                                    15                                                               Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 16 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                           Admit
 2248     USA Master - 1 Apr 2011 till Date - 5 Feb             TCS HR                                  Only placeholder docs
          2017.xlsx                                         Representative,                             exchanged
                                                           Seetharaman, TCS
                                                          RMG Representative,
                                                               Gwalani

 2249     TCS Grade hierarchy and grade mapping.xlsx            TCS HR                                  Only placeholder docs
                                                            Representative,                             exchanged
                                                           Seetharaman, TCS
                                                          RMG Representative,
                                                               Gwalani

 2250     SCE_Associates                                        TCS HR                                  Only placeholder docs
          Information_V1_Dec52016.xlsx                      Representative,                             exchanged
                                                           Seetharaman, TCS
                                                          RMG Representative,
                                                               Gwalani

 2290     Master Data_Updated_09-Fe_2017 Base Final TCS HR Representative,                              Only placeholder docs
          v.1.xlsb                                    Seetharaman, TCS                                  exchanged
                                                          Workforce Effectiveness                       FRE 402 (RELEVANCE)
                                                             Representative

 2291     US Expat Separation Details Updated.xlsx        TCS HR Representative,                        Only placeholder docs
                                                            Seetharaman, TCS                            exchanged
                                                          Workforce Effectiveness                       FRE 802 (HEARSAY)
                                                              Representative

 2292     US Expat Basic Details.xlsx                     TCS HR Representative,                        Only placeholder docs
                                                            Seetharaman, TCS                            exchanged
                                                          Workforce Effectiveness                       FRE 802 (HEARSAY)
                                                              Representative

 2293     US Expat Unallocated History.xlsx               TCS HR Representative,                        Only placeholder docs
                                                            Seetharaman, TCS                            exchanged
                                                          Workforce Effectiveness
                                                              Representative


 2294     US Expat Grade History.xlsx                     TCS HR Representative,                        Blank document
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                          Workforce Effectiveness
                                                              Representative

 2295     US Local Allocation Data.xlsx                   TCS HR Representative,                        Only placeholder docs
                                                            Seetharaman, TCS                            exchanged
                                                          Workforce Effectiveness
                                                              Representative




                                                                      16                                                               Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 17 of 97
                                                  Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                       U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                              Defendant's Trial Exhibits


Ex. No.   Description                                         Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                              Admit
 2296     US Local Basic Details.xlsx                               TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2297     US Expat Allocation Data Part 1.xlsx                      TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2298     US Expat Allocation Data Part 2.xlsx                      TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2300     US Localized Expat Unallocated History.xlsx               TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2301     US Localized Expat Grade History.xlsx                     TCS HR                                 Blank document
                                                                Representative,                            FRE 402 (RELEVANCE)
                                                               Seetharaman, TCS
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2302     US Local Unallocated History.xlsx                         TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2303     US Localized Expat Allocation Data.xlsx                   TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative
 2304     US Localized Expat Basic Details.xlsx                     TCS HR                                 Only placeholder docs
                                                                Representative,                            exchanged
                                                               Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                   Workforce
                                                                 Effectiveness
                                                                Representative




                                                                         17                                                               Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 18 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                         Admit
 2305     US Local Separation Details.xlsx                     TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2306     US Local Grade History.xlsx                          TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2307     expat_returned_from Apr 01 2011 to Dec 31,           TCS HR                                 Only placeholder docs
          2017.xlsx                                        Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2308     basic_details.xlsb                                   TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2309     grade_history.xlsb                                   TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2310     US_expat_Separation_Data_01042011_31122              TCS HR                                 Only placeholder docs
          017.xlsb                                         Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2311     US_Local_Expat_active_employee_as_on_311             TCS HR                                 Only placeholder docs
          22017.xlsb                                       Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2312     work_location.xlsb                                   TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative




                                                                    18                                                               Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 19 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                         Admit
 2313     US_Local_Separation_Data_01042011_31122              TCS HR                                 Only placeholder docs
          017.xlsb                                         Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2314     joining_details.xlsb                                 TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2315     role_history.xlsb                                    TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2316     diversity.xlsb                                       TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2317     US_Allocation_Data.csv                               TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2318     Apr 01 2011 to Dec 31 2017_separation                TCS HR                                 Only placeholder docs
          list.xlsx                                        Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative
 2319     Data 1.csv                                           TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce                               FRE 402 (RELEVANCE)
                                                            Effectiveness
                                                           Representative
 2320     Race Data 2016 Joiners.xls                           TCS HR                                 Only placeholder docs
                                                           Representative,                            exchanged
                                                          Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                            Effectiveness
                                                           Representative




                                                                    19                                                               Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 20 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection       Date Admitted
                                                                                           Admit
 2321     Data.csv                                               TCS HR                                 Only placeholder docs
                                                             Representative,                            exchanged
                                                            Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                Workforce                               FRE 402 (RELEVANCE)
                                                              Effectiveness
                                                             Representative
 2322     Race Data 2017 Joiners.xls                             TCS HR                                 Only placeholder docs
                                                             Representative,                            exchanged
                                                            Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                Workforce
                                                              Effectiveness
                                                             Representative
 2323     Bands data - US Legal Requirements                     TCS HR                                 Only placeholder docs
                                                             Representative,                            exchanged
                                                            Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                Workforce
                                                              Effectiveness
                                                             Representative
 2324     Best Practices While Unallocated.docx                  TCS HR
                                                             Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                             Representative
 2325     Process Note - Local Hire Release_Nov                  TCS HR                                 FRE 802 (HEARSAY)
          2017_Final.pdf                                     Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                             Representative
 2326     EE Ids from US EEO Data (version 1).xlsx               TCS HR                                 Only placeholder docs
                                                             Representative,                            exchanged
                                                            Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                Workforce
                                                              Effectiveness
                                                             Representative
 2327     US EEO Data (version1)..xls                            TCS HR                                 Only placeholder docs
                                                             Representative,                            exchanged
                                                            Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                                Workforce
                                                              Effectiveness
                                                             Representative
 2328     RMG Induction Manual_v1.9_Aug2016.docx                 TCS HR
                                                             Representative,
                                                            Seetharaman, TCS
                                                               Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                          RMG Representative,
                                                                  Kumar


                                                                      20                                                               Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 21 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection            Date Admitted
                                                                                          Admit
 2329     Unallocated Report, ISU wise WFM Update -             TCS HR                                 Only placeholder docs
          07th Dec 2012 (Consolidated).xlsx                 Representative,                            exchanged
                                                           Seetharaman, TCS                            FRE 802 (HEARSAY)
                                                              Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                         RMG Representative,
                                                                 Kumar
 2330     TCS Handbook                                          TCS HR                                 Description does not match
                                                             Representative                            bates and bates does not
                                                                                                       correspond to any complete
                                                                                                       document
 2331     TCS Handbook                                          TCS HR                                 Bates does not match
                                                             Representative                            description
                                                                                                       FRE 802 (HEARSAY)
                                                                                                       FRE 402 (RELEVANCE)
 2332     TCS USA Policy Relocation                             TCS HR
                                                            Representative,
                                                           Seetharaman, TCS
                                                              Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                         RMG Representative,
                                                                 Kumar
 2333     United States Patent Application Publication    Srinivasan,                                  Bates does not match
          US 2015/0009857 A1                            Ganapathy, Kant                                description
 2334     Spreadsheet re: TCS Grievance Management          TCS HR                                     Bates does not match
          Portal                                        Representative                                 description
 2335     RMG Induction Manual Ver. 1. 12                  TCS RMG                                     Bates does not match
                                                        Representative,                                description
                                                       Gwalani, Shobitha
 2336     The Tata Code of Conduct - NA HR REV. 03-09       TCS HR                                     Bates does not match
                                                        Representative,                                description
                                                       Seetharaman, TCS
                                                           Workforce
                                                         Effectiveness
                                                      Representative, TCS
                                                      RMG Representative
 2337     The Tata Code of Conduct - NA HR REV. 03-09           TCS HR                                 Bates does not match
                                                            Representative,                            description
                                                           Seetharaman, TCS
                                                               Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                          RMG Representative




                                                                     21                                                                    Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 22 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 2338     TCS Employee Handbook                                  TCS HR                                 Bates does not match
                                                             Representative,                            description
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative
 2339     TCS Global Policy - Tata Code of Conduct               TCS HR                                 Bates does not match
                                                             Representative,                            description
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative
 2340     exop_archived_data_v2.xlsx                             TCS HR
                                                             Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative
 2341     exop_data_v2.xlsx                                      TCS HR
                                                             Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative
 2342     Visa Information System - Log table - Jan-             TCS HR
          2011 till 15-Jun-16.xlsx                           Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative
 2343     RGS Dump Since Jan 2011_v2.xlsx                        TCS HR
                                                             Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative
 2344     RGS_2011_2013_archieved_requirements_dat               TCS HR
          a_v2.xlsx                                          Representative,
                                                            Seetharaman, TCS
                                                                Workforce
                                                              Effectiveness
                                                           Representative, TCS
                                                           RMG Representative




                                                                      22                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 23 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                          Admit
 2345     RGS_2014_requirements_data_v2.xlsx                    TCS HR
                                                            Representative,
                                                           Seetharaman, TCS
                                                               Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                          RMG Representative
 2346     RGS_2015_2016_requirements_data_v2.xlsx               TCS HR
                                                            Representative,
                                                           Seetharaman, TCS
                                                               Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                          RMG Representative
 2347     RGS_till_2013_unarchieved_requirements_da             TCS HR
          ta_v2.xlsx                                        Representative,
                                                           Seetharaman, TCS
                                                               Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                          RMG Representative
 2348     US Candidate applied against Job Data.xls             TCS HR
                                                            Representative,
                                                           Seetharaman, TCS
                                                               Workforce
                                                             Effectiveness
                                                          Representative, TCS
                                                          RMG Representative
 2375     TCS yearly report.xlsx                                 TCS HR                                FRE 802 (HEARSAY)
                                                           Representative, TCS                         FRE 402 (RELEVANCE)
                                                          RMG Representative
 2376     Slaight TERM FILE.PDF                                  TCS HR                                FRE 802 (HEARSAY)
                                                             Representative,
                                                               Blandford,
                                                          Seetharaman, Bhalla
 2377     Plaintiff Nobel Mandili's 2D Supplemental             Mandili
          Responses And Objections To Defendant's
          First Set Of Special Interrogatories
 2378     Plaintiff Nobel Mandili's Supplemental                 Mandili
          Responses And Objections To Defendant's
          Second Set of Interrogatories
 2379     Plaintiff Seyed Amir Masoudi's 2D                      Masoudi
          Supplemental Responses And Objections To
          Defendant's First Set Of Special
          Interrogatories
 2380     Plaintiff Seyed Amir Masoudi's 2D                      Masoudi
          Supplemental Responses And Objections To
          Defendant's Second Set Of Special
          Interrogatories




                                                                     23                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 24 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2381     Plaintiff Christopher Slaight's 3D                       Slaight
          Supplemental Responses And Objections To
          Defendant's First Set Of Special
          Interrogatories
 2382     Plaintiff Christopher Slaight's 2D                       Slaight
          Supplemental Responses And Objections To
          Defendant's Second Set Of Special
          Interrogatories
 2383     Plaintiff Christopher Slaight's Reponses And             Slaight
          Objections To Defendant's Third Set Of
          Interrogatories
 2384     Plaintiff Seyed Amir Masoudi's Second                   Masoudi
          Amended Responses And Objections To
          Defendant's First Set Of Requests For
          Admission
 2385     Plaintiff Christopher Slaight's Reponses And             Slaight
          Objections To Defendant's First Set Of
          Requests For Admission
 2386     Plaintiff Nobel Mandili's Amended Responses             Mandili
          And Objections To Defendant's First Set Of
          Requests For Admissions
 2387     Email string dated 12/14/2014 between             Blandford, TCS HR                           FRE 802 (HEARSAY)
          Blandford and Sultana re: *Confidential: Fw:       Representative                             LATE-PRODUCED
          Re: Timely Management of Local Hire
          Terminations & Expat Releases : Addressing
          Bench Time & Cost Leakage Issues
 2388     Email string dated 12/14/2011 between             Blandford, TCS HR                           FRE 802 (HEARSAY)
          Blandford and Jauharir re: *Confidential:          Representative                             LATE-PRODUCED
          IMPORTANT - Fw: Re: Timely Management of
          Local Hire Terminations & Expat Releases :
          Addressing Bench Time & Cost Leakage Issues

 2389     Email dated 5/4/2016 to Gunter Rodriguez               TCS HR                                 FRE 802 (HEARSAY)
          regarding #personal# Re: Bench Process /         Representative, TCS                          LATE-PRODUCED
          Project Release Info                             RMG Representative
 2391     Email string dated 7/22/2015 between              Smalley, TCS HR                             FRE 802 (HEARSAY)
          Chawla and Smalley Fw: Separation Review:          Representative                             LATE-PRODUCED
          1002942 - Joseph Cistaro                                                                      FRE 402 (RELEVANCE)
                                                                                                        FRE 106 (REDACTED)
 2392     1002942_Joseph Cistaro_Termination                 Smalley, TCS HR                            FRE 802 (HEARSAY)
          Form(Revised)_Dec 2013.docx                         Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2393     HR evidences_Joseph Timothy Cistaro.docx           Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                              Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2394     Project release template - Local hire_Joseph       Smalley, TCS HR                            FRE 802 (HEARSAY)
          Tim.xls                                             Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)




                                                                      24                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 25 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                         Admit
 2395     RMG_Joseph Timothy Cistaro.docx                  Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
 2396     RMG_Joseph Timothy Cistaro.xlsx                  Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
 2397     HR evidences.docx                                Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
 2398     Joseph Cistaro.pdf                               Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
 2400     HR Evidences Raj Kumar.docx                      Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2404     RMG Release Template - Stephen Wilson            Smalley, TCS HR                            FRE 402 (RELEVANCE)
                                                           Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 106 (REDACTED)
 2405     Termination Email Evidence                       Smalley, TCS HR                            FRE 402 (RELEVANCE)
                                                           Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 106 (REDACTED)
 2406     Involuntary TERMINATION FORM - Stephen           Smalley, TCS HR                            FRE 802 (HEARSAY)
          Wilson.doc                                       Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2407     Email string dated 6/6/2013 between Hegde        Smalley, TCS HR                            FRE 802 (HEARSAY)
          and Smalley, Seetharaman (cc Hedge) Re:          Representative,                            LATE-PRODUCED
          Separation Review: 928490 - Darian Hickman        Seetharaman                               FRE 402 (RELEVANCE)
                                                                                                      FRE 106 (REDACTED)
 2408     928490_Darian Hickman_Local Separation           Smalley, TCS HR                            FRE 802 (HEARSAY)
          Template Updated_Sep 2014.xlsx                   Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2409     928490_Darian Hickman_Termination                Smalley, TCS HR                            FRE 802 (HEARSAY)
          Form(Revised)_Dec 2013.docx                      Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2410     HR evidences_Darian.docx                         Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2411     Project release template - Local hire - Darian   Smalley, TCS HR                            FRE 802 (HEARSAY)
          Hickman (Emp#928490).xls                         Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative
 2412     RMG evidences_Darian.docx                        Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative
 2413     RMG Template for HR termination - Darian.xls     Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative




                                                                    25                                                             Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 26 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2415     Jaehoon Lee HR Evidences.docx                      Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                           RMG Representative
 2416     Template for RMG - Jaehoon Lee.xls                 Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                           RMG Representative
 2417     Termination Form Jaehoon Lee 792282.docx           Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                              Seetharaman                               FRE 402 (RELEVANCE)
 2418     Email string dated 11/6/2014 between               Smalley, TCS HR                            FRE 802 (HEARSAY)
          Hirchklau and Seetharaman (cc Smalley)             Representative,                            LATE-PRODUCED
          Forwarding Separation Request: Ravi Raj             Seetharaman                               FRE 402 (RELEVANCE)
          Emp: 831947                                                                                   FRE 106 (REDACTED)
 2419     RMG Release Template - Ravi Raj                    Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                           RMG Representative                           FRE 106 (REDACTED)
 2420     Termination Form Ravi Raj 831947.docx              Smalley, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                              Seetharaman                               FRE 402 (RELEVANCE)
 2421     Email string dated 7/26/2012 between Wilson        Smalley, TCS HR                            FRE 802 (HEARSAY)
          A and Smalley regarding Termination                Representative,                            LATE-PRODUCED
          Request - AnuKarthipa Granhi (494955)               Seetharaman                               FRE 402 (RELEVANCE)
                                                                                                        FRE 106 (REDACTED)
 2422     RMG Release Template - AnuKarthipa           Smalley, TCS HR                                  FRE 802 (HEARSAY)
                                                       Representative,                                  LATE-PRODUCED
                                                      Seetharaman, TCS                                  FRE 402 (RELEVANCE)
                                                     RMG Representative
 2423     Grandhi, Anukarthipa resume 7.2012.doc       Smalley, TCS HR                                  FRE 802 (HEARSAY)
                                                       Representative,                                  LATE-PRODUCED
                                                         Seetharaman                                    FRE 402 (RELEVANCE)
 2424     Involuntary TERMINATION FORM -               Smalley, TCS HR                                  FRE 802 (HEARSAY)
          Anukarthipa Grandhi 7.20.12.doc              Representative,                                  LATE-PRODUCED
                                                         Seetharaman                                    FRE 402 (RELEVANCE)
 2425     Email string dated 1/3/2013 betweenDagosta Blandford, TCS HR                                  FRE 802 (HEARSAY)
          and Blandford (cc Gupta) Fw: Separation       Representative                                  LATE-PRODUCED
          Recommendation - Bhaskar Medapuram                                                            FRE 402 (RELEVANCE)
          471678                                                                                        FRE 106 (REDACTED)
 2426     Bhaskar Mdedapuram_Leaves.jpg               Blandford, TCS HR                                 FRE 802 (HEARSAY)
                                                        Representative                                  LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2427     Bhaskar Medapuram_471678_ Termination             Blandford, TCS HR                           FRE 802 (HEARSAY)
          Form.docx                                          Representative,                            LATE-PRODUCED
                                                              Seetharaman                               FRE 402 (RELEVANCE)
 2428     Bhaskar Medapuram_email 1.docx                    Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                              Seetharaman                               FRE 402 (RELEVANCE)




                                                                      26                                                             Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 27 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                          Admit
 2429     Bhaskar Medapuram_Email 2.docx                   Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                            Representative,                            LATE-PRODUCED
                                                             Seetharaman                               FRE 402 (RELEVANCE)
 2430     Bhaskar Medapuram_Email RMG.docx                 Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                            Representative,                            LATE-PRODUCED
                                                             Seetharaman                               FRE 402 (RELEVANCE)
 2431     Bhaskar Medapuram_Project Feedback.xls           Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                            Representative,                            LATE-PRODUCED
                                                             Seetharaman                               FRE 402 (RELEVANCE)
 2432     Email string dated 1/14/2016 between             Blandford, TCS HR                           FRE 802 (HEARSAY)
          Jauhari and Hirschklau (cc Sharma, Dagosta,       Representative,                            LATE-PRODUCED
          Seetharaman and Blandford) Fw: 510041 Mr.          Seetharaman                               FRE 402 (RELEVANCE)
          John Ams                                                                                     FRE 106 (REDACTED)
 2434     John's Referral Grievance.docx                   Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                            Representative                             LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
 2435     Leave Records_John Ams_510041.jpg                Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                            Representative                             LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
 2436     Local Hire Release John Ams_Project.xlsx      Blandford, TCS HR                              FRE 802 (HEARSAY)
                                                       Representative, TCS                             LATE-PRODUCED
                                                       RMG Representative                              FRE 402 (RELEVANCE)
 2437     RMG Emails_John Ams.docx                      Blandford, TCS HR                              FRE 802 (HEARSAY)
                                                       Representative, TCS                             LATE-PRODUCED
                                                       RMG Representative                              FRE 402 (RELEVANCE)
 2438     RMG Template_John Ams.xlsx                    Blandford, TCS HR                              FRE 802 (HEARSAY)
                                                       Representative, TCS                             LATE-PRODUCED
                                                       RMG Representative                              FRE 402 (RELEVANCE)
 2439     Supervisor's Email on GM Releases.jpg         Blandford, TCS HR                              FRE 802 (HEARSAY)
                                                       Representative, TCS                             LATE-PRODUCED
                                                       RMG Representative                              FRE 402 (RELEVANCE)
 2440     TERMINATION FORM_John Ams_510041.docx Blandford, TCS HR                                      FRE 802 (HEARSAY)
                                                         Representative,                               LATE-PRODUCED
                                                        Seetharaman, TCS                               FRE 402 (RELEVANCE)
                                                       RMG Representative
 2441     Email dated 2/1/2016 from Taylor to           Blandford, TCS HR                              LATE-PRODUCED
          Blandford regarding Term Case for review and   Representative                                FRE 402 (RELEVANCE)
          submission please-
 2442     HR Evidences - Rinita G - 27 Jan 2016.docx    Blandford, TCS HR                              FRE 802 (HEARSAY)
                                                         Representative                                LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
 2443     Leaves Taken.pdf                                 Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                            Representative                             LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
 2444     Template for RMG - Rinita G - 27 Jan             Blandford, TCS HR                           FRE 802 (HEARSAY)
          2016.xls                                        Representative, TCS                          LATE-PRODUCED
                                                          RMG Representative                           FRE 402 (RELEVANCE)




                                                                     27                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 28 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2445     Term Memo_rinita.docx                             Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                           RMG Representative
 2446     Email string dated 6/14/2016 between Jain         Blandford, TCS HR                           FRE 802 (HEARSAY)
          and Blandford Re: Fw: Separation                   Representative                             LATE-PRODUCED
          Recommendation - Sreekanth Tiyyala                                                            FRE 402 (RELEVANCE)
          (143705)                                                                                      FRE 106 (REDACTED)
 2447     Sreekanth Tiyyala - Leaves.docx                   Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative                             LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2448     Sreekanth Tiyyala - Project Release Form.xls  Blandford, TCS HR                               FRE 802 (HEARSAY)
                                                       Representative, TCS                              LATE-PRODUCED
                                                       RMG Representative                               FRE 402 (RELEVANCE)
 2449     Sreekanth Tiyyala - RMG Form and Emails.xlsx Blandford, TCS HR                                FRE 802 (HEARSAY)
                                                       Representative, TCS                              LATE-PRODUCED
                                                       RMG Representative                               FRE 402 (RELEVANCE)
 2450     SreekanthTiyyala - Term Memo.docx             Blandford, TCS HR                               FRE 802 (HEARSAY)
                                                         Representative,                                LATE-PRODUCED
                                                          Seetharaman                                   FRE 402 (RELEVANCE)
 2451     Email string dated 10/6/2015 between          Blandford, TCS HR                               FRE 802 (HEARSAY)
          Blandford and Jauhari Re: Termination          Representative                                 LATE-PRODUCED
          Memo_Richard Woys_580665                                                                      FRE 402 (RELEVANCE)
 2452     Document titled Email_Location                Blandford, TCS HR                               FRE 802 (HEARSAY)
          Constraint.docx                                Representative                                 LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2453     Local Hire Release_Richard Woys_580665.xlsx       Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
 2454     RMG Emails.docx                                   Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
 2455     Template for RMG - Richard Woys.xls               Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
 2456     TERMINATION FORM_Richard                          Blandford, TCS HR                           FRE 802 (HEARSAY)
          Woys_580665.docx                                   Representative,                            LATE-PRODUCED
                                                              Seetharaman                               FRE 402 (RELEVANCE)
 2457     Mail 1.docx                                       Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative                             LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2458     Mail 10.docx                                      Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
 2459     Mail 11.docx                                      Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
 2460     Mail 12.docx                                      Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)



                                                                      28                                                             Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 29 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                         Admit
 2461     Mail 2.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2462     Mail 3.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2463     Mail 4.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2464     Mail 5.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2465     Mail 6.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2467     Mail 8.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2468     Mail 9.docx                                     Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                         Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative                           FRE 402 (RELEVANCE)
 2470     Termination Form - Balaji Ramamurthy.doc        Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2472     Termination Form - Rameshwar                    Blandford, TCS HR                           FRE 802 (HEARSAY)
          Kasireddy.docx                                   Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2474     Ed Markowitz - Leaves.docx                      Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative                             LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
 2475     Ed Markowitz - Term Form.docx                   Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                            Seetharaman                               FRE 402 (RELEVANCE)
 2476     Ed Markowitz - Updated RMG Form.xlsx            Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative
 2477     No Requirements - Credit Suisse.docx            Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative
 2478     No Requirements - EIS.docx                      Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative
 2479     No Requirements - Fifth Third Bank.docx         Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                           Representative,                            LATE-PRODUCED
                                                          Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                         RMG Representative




                                                                    29                                                             Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 30 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 2480     No Requirements - Freddie Mac.docx                Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                           RMG Representative
 2481     No Requirements - Insurance_Healthcare.docx       Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative
 2482     No Requirements -                                 Blandford, TCS HR                           FRE 802 (HEARSAY)
          MIS_Telecom_HiTech_Utilities.docx                  Representative,                            LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative
 2483     No Requirements - Retail_TTH_Gov.docx             Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative
 2484     Shared with all RMG Leads.docx                    Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative
 2485     Tried in GCP.docx                                 Blandford, TCS HR                           FRE 802 (HEARSAY)
                                                             Representative,                            LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative
 2487     Email string dated 5/3/2012 between               Blandford, TCS HR                           FRE 802 (HEARSAY)
          Blandford, Auman, and Jindal fw: Separation     Representative, Jindal                        LATE-PRODUCED
          Recommendation - Kathaleen Kress (511350)                                                     FRE 402 (RELEVANCE)
                                                                                                        FRE 106 (REDACTED)
 2488     Separation Recommendation - Kathaleen             Blandford, TCS HR                           FRE 802 (HEARSAY)
          Kress.doc                                          Representative                             LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
 2559     Email string dated 7/27/2016 between                   TCS HR                                 FRE 802 (HEARSAY)
          Chawla, Hada, and Bailey (cc Mathus and             Representative,                           LATE-PRODUCED
          Arun) Re: Fw: Imp: Unallocated cases tagged          Seetharaman                              FRE 402 (RELEVANCE)
          to HR - July 27, 2016
 2560     HR Cases_27-Jul-2016.xlsx                             TCS HR                                  FRE 802 (HEARSAY)
                                                            Representative,                             LATE-PRODUCED
                                                             Seetharaman                                FRE 402 (RELEVANCE)
 2580     Email string dated 8/01/2016 between              Gomez, TCS HR                               FRE 802 (HEARSAY)
          Shobitha and Hari (cc Doona G, Bettini,           Representative,                             LATE-PRODUCED
          Balasubramani, Makharia) RE: Release of          Seetharaman, TCS                             FRE 402 (RELEVANCE)
          Edgardo Casenas (Emp no: 841189) to             RMG Representative,
          Marriott                                             Shobitha
 2610     Email string dated 7/25/2016 between                  TCS HR                                  FRE 802 (HEARSAY)
          Shobitha, Krishnan, Baskar R, and                 Representative,                             LATE-PRODUCED
          Sivaramakrishna (cc Donna G, Balaubramani,       Seetharaman, TCS                             FRE 402 (RELEVANCE)
          and Makharia) Re: Release of Edgardo            RMG Representative,
          Casenas (Emp no: 841189) to Marriott                 Shobitha




                                                                      30                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 31 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 2611     PROJECT RELEASE TEMPLATE - Ed Casenas -                TCS HR                                 FRE 802 (HEARSAY)
          Marriott.xls                                       Representative,                            LATE-PRODUCED
                                                            Seetharaman, TCS                            FRE 402 (RELEVANCE)
                                                           RMG Representative
 2685     Email string dated 5/17/2016 between               TCS HR                                     FRE 802 (HEARSAY)
          Shobitha and Orr (cc Shweta, Donna G,          Representative,                                LATE-PRODUCED
          Krishnan, and Makharia) RE: Release of Janet  Seetharaman, TCS                                FRE 402 (RELEVANCE)
          Santacroce                                   RMG Representative,
                                                            Shobitha
 2686     Client Release Email.xps                              TCS HR                                  FRE 802 (HEARSAY)
                                                            Representative,                             LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative,
                                                               Shobitha
 2687     Project Release Form.xls                              TCS HR                                  FRE 802 (HEARSAY)
                                                            Representative,                             LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative,
                                                               Shobitha
 2688     RMG Evidences.docx                                    TCS HR                                  FRE 802 (HEARSAY)
                                                            Representative,                             LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative,
                                                               Shobitha
 2689     RMG Release Form.xls                                  TCS HR                                  FRE 802 (HEARSAY)
                                                            Representative,                             LATE-PRODUCED
                                                           Seetharaman, TCS                             FRE 402 (RELEVANCE)
                                                          RMG Representative,
                                                               Shobitha
 2723     Email dated 9/3/2016 from Jauhari to              Smalley, TCS HR                             FRE 802 (HEARSAY)
          Flanders, Praveen, Reeves, Saeger, Tomaras,      Representative, TCS                          LATE-PRODUCED
          Donna G, Smalley, Arun, Frias, Bailey, Kalaa,    RMG Representative                           FRE 402 (RELEVANCE)
          Blandford, et al. (cc Seetharaman) Grievance                                                  Bates does not match
          Dashboard - 02 Sep 2016                                                                       description
 2724     TrackGrievance_02 Sep 2016.xls                 Smalley, TCS HR                                FRE 802 (HEARSAY)
                                                        Representative, TCS                             LATE-PRODUCED
                                                       RMG Representative                               FRE 402 (RELEVANCE)
 2832     Email dated 8/24/2016 from US RMGSupport            TCS HR                                    FRE 802 (HEARSAY)
          to Shobitha, Santhoshkumar, Kumar, HR         Representative, TCS                             LATE-PRODUCED
          TALENT ENGAGEMENT Grp, Mohammedr,            RMG Representative,                              FRE 402 (RELEVANCE)
          Hada, Jain, Hkumar, Mathur, Piramanayagam,      Seetharaman,                                  Bates does not match
          Velmurugan, Sunetra, Dasgupta, Shyam,              Shobitha                                   description
          Ramang, Muralikumar, Swagata, Sumit,
          Rajput (cc Thakoor, Naduvath, Nithya, Kumar,
          Narasimhan) Unallocated Manpower Report
          as of 24-Aug-2016




                                                                      31                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 32 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness         Stipulation to           Objection      Date Admitted
                                                                                          Admit
 2833     24-Aug-2016.xlsx                                        TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                              Seetharaman,                             Bates does not match
                                                                 Shobitha                              description
 2834     20-Jul-2016.xlsx                                        TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                              Seetharaman,                             Bates does not match
                                                                 Shobitha                              description
 2835     08-Mar-17.xlsx                                          TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                              Seetharaman,                             Bates does not match
                                                                 Shobitha                              description
 2836     13-Feb-2017.xlsx                                        TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                              Seetharaman,                             Bates does not match
                                                                 Shobitha                              description
 2837     Email string dated 7/25/2016 between              TCS HR                                     FRE 802 (HEARSAY)
          Krishnan and Bettini (cc Donna G, Shobitha,  Representative, TCS                             LATE-PRODUCED
          Balasubramani, and Makharia) RE: Release of RMG Representative,                              FRE 402 (RELEVANCE)
          Edgardo Casenas (Emp no: 841189) to             Seetharaman                                  Bates does not match
          Marriott                                                                                     description
 2843     Email string dated 8/2/2016 between                     TCS HR                               FRE 802 (HEARSAY)
          Krishnan and Shobitha (cc Donna G, Bettini,       Representative, TCS                        LATE-PRODUCED
          Balasubramani, Makharia)RE: Release of           RMG Representative,                         FRE 402 (RELEVANCE)
          Edgardo Casenas (Emp no: 841189) to                    Shobitha                              Bates does not match
          Marriott                                                                                     description
 2844     Ed_Casenas_Resume.doc                                   TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                                 Shobitha                              Bates does not match
                                                                                                       description
 2845     25-Aug-2016.xlsx                                        TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                                 Shobitha                              Bates does not match
                                                                                                       description
 2846     Email string dated 9/12/2016 between Bhan           TCS HR                                   FRE 802 (HEARSAY)
          and Bettini (cc Donna G, Shobitha and         Representative, TCS                            LATE-PRODUCED
          Makharia) Re: Ned Kadoura (796975) - release RMG Representative,                             FRE 402 (RELEVANCE)
          to Marriott                                        Shobitha                                  Bates does not match
                                                                                                       description
 2854     Project Feedback Format_local hire release.xls          TCS HR                               FRE 802 (HEARSAY)
                                                            Representative, TCS                        LATE-PRODUCED
                                                           RMG Representative,                         FRE 402 (RELEVANCE)
                                                                 Shobitha                              Bates does not match
                                                                                                       description


                                                                     32                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 33 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                            Admit
 2859     Business Challenges - Eastern Region                    TCS HR                                 FRE 802 (HEARSAY)
          Overview.pptx                                     Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 2860     50932682-1.ole                                          TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 2861     50932682-2                                              TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 2862     Citi-FY'16 HR Goals V2.xlsx                             TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 2863     Email string dated 5/17/2016 between                 TCS HR                                    FRE 802 (HEARSAY)
          Makharia and Shobitha (cc Orr, Dona G,         Representative, TCS                             LATE-PRODUCED
          Krishnan and Chatterjee) Re: Release of Janet RMG Representative,                              FRE 402 (RELEVANCE)
          Santacroce                                       Seetharaman,                                  Bates does not match
                                                              Shobitha                                   description
 2881     Email string dated 5/17/2016 between                    TCS HR                                 FRE 802 (HEARSAY)
          Makharia and Shobitha (cc Orr, Shweta,            Representative, TCS                          LATE-PRODUCED
          Donna G, Krishnan) RE: Release of Janet          RMG Representative,                           FRE 402 (RELEVANCE)
          Santacroce                                             Shobitha                                Bates does not match
                                                                                                         description
 2893     Email string dated 5/31/2016 between Donna      Shobitha, TCS HR                               FRE 802 (HEARSAY)
          G and Makharia (cc Krishnan, Shobitha,         Representative, TCS                             LATE-PRODUCED
          Balasubramani, and Orr) RE: Project Release - RMG Representative,                              FRE 402 (RELEVANCE)
          Janet Santacroce EMPLID 913471                    Seetharaman                                  Bates does not match
                                                                                                         description
 2934     919217 Local Checklist FY16-17.xlsx                Shobitha, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                               Seetharaman                               Bates does not match
                                                                                                         description
 2970     H2 Goals -Concurrance.pdf                          Shobitha, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                               Seetharaman                               Bates does not match
                                                                                                         description
 2976     Email string dated 7/1/2016 between Donna         Gomez, Smalley, TCS                          FRE 802 (HEARSAY)
          G and Smalley Fw: Local Hire Project Release       HR Representative,                          LATE-PRODUCED
          (Relocation Constraint) - 1013881 Gurmeet              TCS RMG                                 FRE 402 (RELEVANCE)
          Sachdeva                                            Representative                             Bates does not match
                                                                                                         description


                                                                       33                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 34 of 97
                                                 Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                      U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                             Defendant's Trial Exhibits


Ex. No.   Description                                        Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                             Admit
 2977     Project Feedback Template - Gurmeet.xls             Smalley, TCS HR                             FRE 802 (HEARSAY)
                                                             Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 2994     1264540 Vitthal Koladiya Resume.docx                     TCS HR                                 FRE 802 (HEARSAY)
                                                                Representative                            LATE-PRODUCED
                                                                                                          FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 2995     Email dated 5/2/2016 from Donna G to                     TCS HR                                 FRE 802 (HEARSAY)
          Chachra regarding Appraisal Ratings - 917054          Representative                            LATE-PRODUCED
          Al-Jonaid, Mr. Abdulkarim A (Karim)                                                             FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 2996     Email string dated 6/1/2016 between Donna                TCS HR                                 FRE 802 (HEARSAY)
          G and Naemp (cc Dogosta) Fw: Notice of                Representative                            LATE-PRODUCED
          Resignation - Mark Kang DOR 06/01/2016                                                          FRE 402 (RELEVANCE)
          919217                                                                                          Bates does not match
                                                                                                          description
 2997     919217 Local Checklist FY16-17.xlsx                      TCS HR                                 FRE 802 (HEARSAY)
                                                                Representative                            LATE-PRODUCED
                                                                                                          FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 2998     Email string dated 8/24/2015 between Pete                TCS HR                                 FRE 802 (HEARSAY)
          and Bailey RE: Deepthi Reddy : Onsite Release         Representative                            LATE-PRODUCED
          profile                                                                                         FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 2999     Deepthi_Reddy.doc                                        TCS HR                                 FRE 802 (HEARSAY)
                                                                Representative                            LATE-PRODUCED
                                                                                                          FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 3000     Job template - Finance R12.xlsx                          TCS HR                                 FRE 802 (HEARSAY)
                                                                Representative                            LATE-PRODUCED
                                                                                                          FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 3001     Email string dated 2/23/2016 between Pete                TCS HR                                 FRE 802 (HEARSAY)
          and Bailey (cc Sai, Baratam, and                      Representative                            LATE-PRODUCED
          Jaganmohanrao A) RE: FW: Qualcomm onsite                                                        FRE 402 (RELEVANCE)
          Releases: Fluidity                                                                              Bates does not match
                                                                                                          description
 3002     Email string dated 6/4/2016 between Joshi,               TCS HR                                 FRE 802 (HEARSAY)
          Baskar, Bailey, Philip (cc Pottabathula, Jain,        Representative                            LATE-PRODUCED
          US.rmgsupport@tcs.com, and Hada) Re:                                                            FRE 402 (RELEVANCE)
          Update : Re: Deallocation request for Lon                                                       Bates does not match
                                                                                                          description


                                                                        34                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 35 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                         Admit
 3003     Email strign dated 9/13/2016 between Das             TCS HR                                 FRE 802 (HEARSAY)
          and Bailey (cc Baratam, Jaganmohanrao A,          Representative                            LATE-PRODUCED
          and Shuler) RE: James Porter - Release to                                                   FRE 402 (RELEVANCE)
          account                                                                                     Bates does not match
                                                                                                      description
 3004     FW Data verification.mht                             TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3005     FW it portal estimates.mht                           TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3006     ideas archive.mht                                    TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3007     RE Need to Remove production Pro bono test           TCS HR                                 FRE 802 (HEARSAY)
          project.mht                                       Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3008     Email string dated 8/23/2016 between Das             TCS HR                                 FRE 802 (HEARSAY)
          and Bailey (cc baratam) FW: it portal             Representative                            LATE-PRODUCED
          estimates                                                                                   FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3009     Email string dated 6/7/2016 between Das and          TCS HR                                 FRE 802 (HEARSAY)
          Porter (cc Baratam and Bailey) FW: Open cas-      Representative                            LATE-PRODUCED
          tickets for QREF website                                                                    FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3010     Email string dated 6/3/2016 between Das and          TCS HR                                 FRE 802 (HEARSAY)
          Porter (cc Baratam RE: Open cas-tickets for       Representative                            LATE-PRODUCED
          QREF website                                                                                FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3011     Email string dated 6/7/2016 between Das,             TCS HR                                 FRE 802 (HEARSAY)
          Porter, and Bailey (cc Baratam) Meeting           Representative                            LATE-PRODUCED
          Notes: Discussion with James Porter                                                         FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description
 3012     QREF.mht                                             TCS HR                                 FRE 802 (HEARSAY)
                                                            Representative                            LATE-PRODUCED
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      Bates does not match
                                                                                                      description


                                                                    35                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 36 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                          Admit
 3013     Email string dated 4/27/2016 between Das              TCS HR                                 FRE 802 (HEARSAY)
          and Porter RE: 1:1                                 Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3014     Email string dated 4/29/2016 between Das              TCS HR                                 FRE 802 (HEARSAY)
          and Porter RE: Corpeng site - requested            Representative                            LATE-PRODUCED
          changes                                                                                      FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3015     Email string dated 5/11/16 between Das and            TCS HR                                 FRE 802 (HEARSAY)
          Porter (cc Baratam, Sai, and Koushik) RE:          Representative                            LATE-PRODUCED
          corpeng                                                                                      FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3016     Email string dated 5/11/2016 between Das              TCS HR                                 FRE 802 (HEARSAY)
          and Porter RE: corpeng                             Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3017     Email string dated 5/10/2016 between Das              TCS HR                                 FRE 802 (HEARSAY)
          and Porter RE: corpeng                             Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3018     Email string dated 5/9/2016 between Das and           TCS HR                                 FRE 802 (HEARSAY)
          Porter RE: corpeng                                 Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3019     Email string dated 5/5/2016 between Das and           TCS HR                                 FRE 802 (HEARSAY)
          Porter RE: corpeng                                 Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3020     Email string dated 5/2/16 between Koushik,            TCS HR                                 FRE 802 (HEARSAY)
          Sowmya, Porter, and Vora RE: corpeng               Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3021     NE2.doc                                           Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                          Representative, TCS                          LATE-PRODUCED
                                                         RMG Representative,                           FRE 402 (RELEVANCE)
                                                               Shobitha                                Bates does not match
                                                                                                       description
 3022     Email string dated 3/21/16 between Kumar          Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Dubey (cc Bailey, Gandhe, Patel and         Representative, TCS                          LATE-PRODUCED
          Chauasia) Re: Associate Release - Sony         RMG Representative,                           FRE 402 (RELEVANCE)
          Pictures: Sheraz Niazi (1264879) - 3/31/2016         Shobitha                                Bates does not match
                                                                                                       description


                                                                     36                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 37 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                            Admit
 3023     Email string dated 5/26/2016 between                    TCS HR                                 FRE 802 (HEARSAY)
          Raghunaathan and Bailey FW: Associate                Representative                            LATE-PRODUCED
          Project Release - Edilberto Tolentino - 925627                                                 FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3024     Ed Tolentino _925627 _ Asking Release.docx              TCS HR                                 FRE 802 (HEARSAY)
                                                               Representative                            LATE-PRODUCED
                                                                                                         FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3025     Email string dated 10/14/2015 between Hada              TCS HR                                 FRE 802 (HEARSAY)
          and Kasthurirangan (cc Shenoy, Naiik, Bailey,,       Representative                            LATE-PRODUCED
          Varma, Josi, Prakash and Malladi) RE: FW:                                                      FRE 402 (RELEVANCE)
          Resume - Farshad Tahmasebi                                                                     Bates does not match
                                                                                                         description
 3026     NE2.doc                                                 TCS HR                                 FRE 802 (HEARSAY)
                                                               Representative                            LATE-PRODUCED
                                                                                                         FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3027     Email string dated 9/7/2016 between                 Bailey, TCS HR                             FRE 802 (HEARSAY)
          Subramania and Jain (cc Banerjee,                 Representative, TCS                          LATE-PRODUCED
          Pottabathula, Manjpuria and Bailey) FW:          RMG Representative,                           FRE 402 (RELEVANCE)
          Associate Release - Byron Hall 1003140                 Shobitha                                Bates does not match
                                                                                                         description
 3028     HR_Approval_For_Byron_Hall_Release.pdf              Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 3029     Email string dated 9/7/2016 between Jain,           Bailey, TCS HR                             FRE 802 (HEARSAY)
          Bailey, Subramania, and Arun (cc                  Representative, TCS                          LATE-PRODUCED
          Pottabathula, Manjpuria, and Banerjee) Re:       RMG Representative,                           FRE 402 (RELEVANCE)
          FW: Associate Release - Byron Hall 1003140             Shobitha                                Bates does not match
                                                                                                         description
 3030     HR_Approval_For_Byron_Hall_Release.pdf                  TCS HR                                 FRE 802 (HEARSAY)
                                                               Representative                            LATE-PRODUCED
                                                                                                         FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3031     Email string dated 6/3/2016 between Hada                TCS HR                                 FRE 802 (HEARSAY)
          and Joshi (cc Baskar. R, Bailey, Pottabathula,       Representative                            LATE-PRODUCED
          Philip, Jain, and rmgsupport@tcs.com) Re:                                                      FRE 402 (RELEVANCE)
          Update : Re: Deallocation request for Lon                                                      Bates does not match
                                                                                                         description
 3032     Email string dated 10/9/2015 between Hada               TCS HR                                 FRE 802 (HEARSAY)
          and Venugopal (cc Bailey, Ismail, Mayannan,          Representative                            LATE-PRODUCED
          Harralson, and venkatesh3.k@tcs.com) RE:                                                       FRE 402 (RELEVANCE)
          99Cents Network Resource release on 16-Oct-                                                    Bates does not match
          2015                                                                                           description


                                                                       37                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 38 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                          Admit
 3033     Anthony Belk_EMP 920366_release                       TCS HR                                 FRE 802 (HEARSAY)
          template.xls                                       Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3034     Email string dated 7/26/2016 between                  TCS HR                                 FRE 802 (HEARSAY)
          Subramania and Bailey Madhu B,                     Representative                            LATE-PRODUCED
          Pottabathula, Banerjee, Baskar R, Arun, and                                                  FRE 402 (RELEVANCE)
          Manjpuria) FW: Release notification                                                          Bates does not match
                                                                                                       description
 3035     HarishThatikonda_PM_Scrum.doc                         TCS HR                                 FRE 802 (HEARSAY)
                                                             Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3036     Email string dated 12/8/2015 between                  TCS HR                                 FRE 802 (HEARSAY)
          Gandhi and Bailey (cc Shah, Dubey, Chaurasia,      Representative                            LATE-PRODUCED
          and Sunetra) RE: Release of Karen Baker to                                                   FRE 402 (RELEVANCE)
          SPE account                                                                                  Bates does not match
                                                                                                       description
 3037     KVBaker.docx                                           TCS HR                                FRE 802 (HEARSAY)
                                                           Representative, TCS                         LATE-PRODUCED
                                                          RMG Representative,                          FRE 402 (RELEVANCE)
                                                                Shobitha                               Bates does not match
                                                                                                       description
 3038     Project Release Template - Karen Baker.xls             TCS HR                                FRE 802 (HEARSAY)
                                                           Representative, TCS                         LATE-PRODUCED
                                                          RMG Representative,                          FRE 402 (RELEVANCE)
                                                                Shobitha                               Bates does not match
                                                                                                       description
 3039     SCA14295 TCS WO - SAP Fiori POC &                      TCS HR                                FRE 802 (HEARSAY)
          Roadmap Definition Phase October 2015            Representative, TCS                         LATE-PRODUCED
          ....pdf                                         RMG Representative,                          FRE 402 (RELEVANCE)
                                                                Shobitha                               Bates does not match
                                                                                                       description
 3040     Email string dated 8/15/2016 between Jain,     Bailey, TCS HR                                FRE 802 (HEARSAY)
          Subramania, and Hkumar (cc banerjee, Bailey, Representative, TCS                             LATE-PRODUCED
          Pottabathula, Manjpuria, and Banerjee) Re:   RMG Representative,                             FRE 402 (RELEVANCE)
          Ivan Dimitrijevic's Deallocation 1044487          Shobitha                                   Bates does not match
                                                                                                       description
 3041     Email string dated 11/14/2015 between Hada            TCS HR                                 FRE 802 (HEARSAY)
          and Joshi (cc Bailey and Venkatesan) Re: FW:       Representative                            LATE-PRODUCED
          SCE Account                                                                                  FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3042     Email string dated 5/18/2016 between               Bailey, TCS HR                            FRE 802 (HEARSAY)
          Mangesh and Hada (cc Dasgupta, Bailey,             Representative                            LATE-PRODUCED
          Dubey, and Chaurasia) RE: Associate Release -                                                FRE 402 (RELEVANCE)
          Sony Pictures: Elpie Advincula (702580)                                                      Bates does not match
                                                                                                       description


                                                                     38                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 39 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 3043     Elpie Advincula Resume - Management -               Bailey, TCS HR                            FRE 802 (HEARSAY)
          20160511                                            Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3044     Project Release Template - Elpie Advincula.xls      Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                              Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3045     Email string dated 10/19/2015 between Hada          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Venugopal (cc Bailey) RE: 99Cents               Representative                            LATE-PRODUCED
          Network Resource release on 16-Oct-2015                                                       FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3046     Email string dated 2/11/2016 bet Das and            Bailey, TCS HR                            FRE 802 (HEARSAY)
          Bailey RE: Project Release - 133666                 Representative                            LATE-PRODUCED
          Siddabattula, Mr. Ravi Kumar                                                                  FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3047     Email string dated 9/21/2015 bet Venugopal          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Bailey (cc Ismail and Mayavannan) RE:           Representative                            LATE-PRODUCED
          99Cents Network Resource release on 6-Oct-                                                    FRE 402 (RELEVANCE)
          2015                                                                                          Bates does not match
                                                                                                        description
 3048     Email string dated 12/17/2015 between               Bailey, TCS HR                            FRE 802 (HEARSAY)
          Gandhi and Hada (cc Bailey, Dubey, Kumar,         Representative, TCS                         LATE-PRODUCED
          and Sudhir) RE: De-allocation/release for        RMG Representative,                          FRE 402 (RELEVANCE)
          Michael Rella (710379)                                 Shobitha                               Bates does not match
                                                                                                        description
 3049     Email string dated 2/16/2016 between Baskar    Bailey, TCS HR                                 FRE 802 (HEARSAY)
          R and Pooja RE: Profile of Adil Nagvi for    Representative, TCS                              LATE-PRODUCED
          Cognos Developer - Release to Amgen         RMG Representative,                               FRE 402 (RELEVANCE)
          Account                                           Shobitha                                    Bates does not match
                                                                                                        description
 3050     Email string dated 2/5/2016 between               Bailey, TCS HR                              FRE 802 (HEARSAY)
          Ramalingam and Bailey (cc Smalley, Kumar,       Representative, TCS                           LATE-PRODUCED
          Abidi) RE: Release request approval - Jitender RMG Representative,                            FRE 402 (RELEVANCE)
          Kumar - EMP# 1005283                                 Shobitha                                 Bates does not match
                                                                                                        description
 3051     Email string dated 3/21/2016 between Dubey,         Bailey, TCS HR                            FRE 802 (HEARSAY)
          Gandhi, and Kumar (cc Patel, Chaurasia and          Representative                            LATE-PRODUCED
          Bailey) Re: Associate Release - Sony Pictures:                                                FRE 402 (RELEVANCE)
          Sheraz Niazi (1264879) - 3/31/2016                                                            Bates does not match
                                                                                                        description
 3052     Email string dated 12/14/2015 between Hada          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Gandhi (cc Bailey, Dubey, Kumar, and            Representative                            LATE-PRODUCED
          Sudhir) RE: De-allocation/release for Michael                                                 FRE 402 (RELEVANCE)
          Rella (710379)                                                                                Bates does not match
                                                                                                        description


                                                                      39                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 40 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 3053     Michael Rella Resume.docx                           Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                              Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3054     Email string dated 12/17/2015 between Hada          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Gandhi (cc Bailey, Dubey, Samarjeet and         Representative                            LATE-PRODUCED
          Chaurasia) RE: De-allocation/release for                                                      FRE 402 (RELEVANCE)
          Michael Rella (710379)                                                                        Bates does not match
                                                                                                        description
 3055     Email string dated 6/26/16 between Joshi and        Bailey, TCS HR                            FRE 802 (HEARSAY)
          Bailey (cc Goil, Hirschklau, Hada, and Shuler)      Representative                            LATE-PRODUCED
          RE: (External):Re: *** Urgent *** Unallocated                                                 FRE 402 (RELEVANCE)
          - Southern California Edison Company                                                          Bates does not match
                                                                                                        description
 3056     Email string dated 6/27/2016 between                Bailey, TCS HR                            FRE 802 (HEARSAY)
          Pankhuri and Abidi Ramalingam, and Bailey)          Representative                            LATE-PRODUCED
          RE: HR Release Template required                                                              FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3057     Email string dated 8/21/2015 bet Gokcay and         Bailey, TCS HR                            FRE 802 (HEARSAY)
          Bailey RE: JP Pham release                          Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3058     Email string dated 3/21/2016 between Kumar          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Dubey (cc Bailey, Gandhe, Patel and             Representative                            LATE-PRODUCED
          Chaurasia) Re: Associate Release - Sony                                                       FRE 402 (RELEVANCE)
          Pictures: Sheraz Niazi (1264879) - 3/31/2016                                                  Bates does not match
                                                                                                        description
 3059     Email string dated 12/24/2015 between Kurup   Bailey, TCS HR                                  FRE 802 (HEARSAY)
          and Bailey (cc Vattiamnarasimhan)FW: HA     Representative, TCS                               LATE-PRODUCED
          Associate's Release                         RMG Representative                                FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3060     Email dated 5/2/2016 from Gandhi to Bailey,        Bailey, TCS HR                             FRE 802 (HEARSAY)
          Kumar (cc Dubey, Chaurasia, Sha, Saha)           Representative, TCS                          LATE-PRODUCED
          Associate Release - Sony Pictures: Herman        RMG Representative                           FRE 402 (RELEVANCE)
          Larke (1233154)                                                                               Bates does not match
                                                                                                        description
 3061     Hlarke Resume 04302016.docx                         Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative, TCS                         LATE-PRODUCED
                                                           RMG Representative,                          FRE 402 (RELEVANCE)
                                                                 Shobitha                               Bates does not match
                                                                                                        description
 3062     Message Text                                        Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                              Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description


                                                                      40                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 41 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                            Admit
 3063     Project Release Template - Herman Larke.xls         Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 3064     Email string dated 6/29/2016 between Joshi,         Bailey, TCS HR                             FRE 802 (HEARSAY)
          Bailey, Goil, and Baskar (cc Hirschklau, Hada,    Representative, TCS                          LATE-PRODUCED
          Shuler, Joshi) RE: (External):Re: *** Urgent     RMG Representative,                           FRE 402 (RELEVANCE)
          *** Unallocated - Southern California Edison           Shobitha                                Bates does not match
          Company                                                                                        description
 3065     Email string dated 1/14/2016 between                Bailey, TCS HR                             FRE 802 (HEARSAY)
          Venkatesan, Hada, and Kumar (cc Amrita1 R,        Representative, TCS                          LATE-PRODUCED
          Joshi, Pillai, Bailey, Raghunaathan) RE: FW:     RMG Representative,                           FRE 402 (RELEVANCE)
          (External):Re: FW: Work Location Transfer /            Shobitha                                Bates does not match
          Release to Project : Rachel Dinsmore                                                           description
          (1022018)
 3066     Email string dated 10/19/2015 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Venugopal and Bailey (cc Hada) RE: 99Cents        Representative, TCS                          LATE-PRODUCED
          Network Resource release on 16-Oct-2015          RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 3067     Email string dated 5/18/2016 between Hada           Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Gandhi (cc Dasgupta, Bailey, Dubey, and       Representative, TCS                          LATE-PRODUCED
          Chaurasai) RE: Associate Release - Sony          RMG Representative,                           FRE 402 (RELEVANCE)
          Pictures: Elpie Advincula (702580)                     Shobitha                                Bates does not match
                                                                                                         description
 3068     Email string dated 8/9/2016 between                 Bailey, TCS HR                             FRE 802 (HEARSAY)
          Pankhuri, Subramania, and Bailey (cc\ Arun,       Representative, TCS                          LATE-PRODUCED
          Padma2 S, and Banerjee) Re: FW:                  RMG Representative,                           FRE 402 (RELEVANCE)
          IMPORTANT PLS READ: CO Accums CIT -                    Shobitha                                Bates does not match
          NEED Assistance to RM Team to deloy Fixes                                                      description
          to resolve 3 Defects by Today so 4 TC can be
          executed to complete CIT by 6/24 Program
          deadline.
 3069     Email string dated 6/3/2016 between Hada            Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Joshi Baskar. R, Bailey, Pottabathula,        Representative, TCS                          LATE-PRODUCED
          Philip, Jain, and Usrmgsupport@tcs.com) Re:      RMG Representative,                           FRE 402 (RELEVANCE)
          Update: Re: Deallocation request for Lon               Shobitha                                Bates does not match
                                                                                                         description
 3070     Email string dated 6/16/2016 between Joshi          Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Baskar (cc Bailey, joshi2@tcs.com, and        Representative, TCS                          LATE-PRODUCED
          Philip) Re: Update : Re: Deallocation request    RMG Representative,                           FRE 402 (RELEVANCE)
          for Lon                                                Shobitha                                Bates does not match
                                                                                                         description
 3071     Email string dated 10/16/2015 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Venugopal and Bailey RE: 99Cents Network          Representative, TCS                          LATE-PRODUCED
          Resource release on 16-Oct-2015                  RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description




                                                                       41                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 42 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 3072     Email string dated 5/26/2016 between Joshi          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Hada (cc Baskar, Bailey, Pottabathula,          Representative                            LATE-PRODUCED
          Philip, Jain, and US.rmgsupport@tcs.com) Re:                                                  FRE 402 (RELEVANCE)
          Deallocation request for Lon                                                                  Bates does not match
                                                                                                        description
 3073     Email string dated 12/14/2015 between Hada          Bailey, TCS HR                            FRE 802 (HEARSAY)
          and Gandhi (cc Bailey, Dubey, Kumar,                Representative                            LATE-PRODUCED
          Chaurasia) RE: De-allocation/release for                                                      FRE 402 (RELEVANCE)
          Michael Rella (710379)                                                                        Bates does not match
                                                                                                        description
 3074     Michael Rella Resume.docx                           Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                              Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3075     Project Release Template - Mike Rella.xls           Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                              Representative                            LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3076     Email string dated 10/28/2015 between               Bailey, TCS HR                            FRE 802 (HEARSAY)
          Parigela and Bailey (cc Amrita1 R, Joshi) RE:       Representative                            LATE-PRODUCED
          FW: FW: Fw: (External):Re: Fw: ITSM - MIM                                                     FRE 402 (RELEVANCE)
          release - Andre Hudson                                                                        Bates does not match
                                                                                                        description
 3077     Email string dated 7/27/2016 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Pankhuri and Abidi Ramalingam and Bailey)        Representative, TCS                          LATE-PRODUCED
          RE: HR Release Template required                RMG Representative,                           FRE 402 (RELEVANCE)
                                                                Shobitha                                Bates does not match
                                                                                                        description
 3078     Email string dated Das and Bailey Bartam           Bailey, TCS HR                             FRE 802 (HEARSAY)
          and jaganmohanrao@tcs.com) RE: James             Representative, TCS                          LATE-PRODUCED
          Porter - Release to account                     RMG Representative,                           FRE 402 (RELEVANCE)
                                                                Shobitha                                Bates does not match
                                                                                                        description
 3079     Email string dated 8/12/2016 between               Bailey, TCS HR
          Chaturvedi, Shuler, and Bailey (cc Chauhan)      Representative, TCS
          RE: Vijayalaxmi Telaprolu (Emp id 530888) :     RMG Representative,
          Release to 99 Cents project                           Shobitha
 3080     Intentionally Omitted                                                                         FRE 802 (HEARSAY)
                                                                                                        LATE-PRODUCED
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3081     Email string dated 1/7/2016 between Hada,          Bailey, TCS HR                             FRE 802 (HEARSAY)
          Venkatesan, and Bailey (cc Joshi and Prakash)    Representative, TCS                          LATE-PRODUCED
          RE: (External):Re: Please de allocate John       RMG Representative                           FRE 402 (RELEVANCE)
          Comitas (Emp No#910919)                                                                       Bates does not match
                                                                                                        description




                                                                      42                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 43 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                          Admit
 3082     Email string dated 7/27/2016 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Pankhuri and Abidi (cc Ramalingam and           Representative, TCS                          LATE-PRODUCED
          Bailey) RE: HR Release Template required        RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3083     Email string dated 8/26/2015 between Pete     Bailey, TCS HR                                 FRE 802 (HEARSAY)
          and Bailey Annavarapu, Baratam,             Representative, TCS                              LATE-PRODUCED
          Jiganmohanrao A, Malladi, and Namita A) RE: RMG Representative                               FRE 402 (RELEVANCE)
          Deepthi Reddy : Onsite Release profile                                                       Bates does not match
                                                                                                       description
 3084     Email string dated 11/16/2015 between Hada   Bailey, TCS HR                                  FRE 802 (HEARSAY)
          and Bailey (cc Venkatesan, and Joshi) RE:  Representative, TCS                               LATE-PRODUCED
          (External):Re: FW: SCE Account             RMG Representative                                FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3085     Email string dated 1/14/2016 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Sasidharan Pillai, Venkatesan, Bailey, and      Representative, TCS                          LATE-PRODUCED
          Raghunaathan (cc Amrita1 R, and Joshi) RE:      RMG Representative                           FRE 402 (RELEVANCE)
          FW: (External):Re: FW: Work Location                                                         Bates does not match
          Transfer / Release to Project : Rachel                                                       description
          Dinsmore (1022018)
 3086     Rachel Dinsmore Resume.docx                       Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                          Representative, TCS                          LATE-PRODUCED
                                                          RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3087     Email string dated 2/27/2016 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Gandhe, Bailey, and Dasgupta (cc Dubey,         Representative, TCS                          LATE-PRODUCED
          Baghel, Su and Chaurasia) RE: Alexandre         RMG Representative                           FRE 402 (RELEVANCE)
          Casanova - still showing as tagged to SPE                                                    Bates does not match
                                                                                                       description
 3088     Email string dated 1/22/2016 between Ladha        Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey (cc Srivastava) FW: HR Release       Representative, TCS                          LATE-PRODUCED
          Approval -- Roopanjali                          RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3089     Email string dated 12/21/2015 between             Bailey, TCS HR                             FRE 802 (HEARSAY)
          Bhutani and Bachhav, (cc Chander and            Representative, TCS                          LATE-PRODUCED
          Khandelwal) Fluidity Addition                  RMG Representative,                           FRE 402 (RELEVANCE)
                                                             Seetharaman                               Bates does not match
                                                                                                       description
 3090     Email string dated 3/8/2016 between Gandhi    Bailey, TCS HR                                 FRE 802 (HEARSAY)
          and Kumar (cc Bailey, Dubey, Chaurasia) FW: Representative, TCS                              LATE-PRODUCED
          Associate Release - Sony Pictures: Steven   RMG Representative,                              FRE 402 (RELEVANCE)
          Asamoto (1023874) - 3/31/2016                  Seetharaman                                   Bates does not match
                                                                                                       description




                                                                     43                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 44 of 97
                                                  Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                       U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                              Defendant's Trial Exhibits


Ex. No.   Description                                         Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                              Admit
 3091     SCA14592 - TCS WO - Amendment II to ITRAC    Bailey, TCS HR                                      FRE 802 (HEARSAY)
          Support January 2016 to March 2016 [fully  Representative, TCS                                   LATE-PRODUCED
          executed].pdf                             RMG Representative,                                    FRE 402 (RELEVANCE)
                                                        Seetharaman                                        Bates does not match
                                                                                                           description
 3092     Steven Asamoto Resume 2016.docx                    Greitl, Bailey, TCS HR                        FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Seetharaman                               Bates does not match
                                                                                                           description
 3093     Email string dated 8/27/2016 between           Bailey, TCS HR                                    FRE 802 (HEARSAY)
          Bhaskaran and Bailey (cc Joshi and Arun) FW: Representative, TCS                                 LATE-PRODUCED
          (External):Re: Local Hire Release Pack - SCE RMG Representative,                                 FRE 402 (RELEVANCE)
                                                          Seetharaman                                      Bates does not match
                                                                                                           description
 3094     Local Release Justification.docx                      Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Seetharaman                               Bates does not match
                                                                                                           description
 3095     Project Release - Arun Muthuraj.xlsx                  Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Seetharaman                               Bates does not match
                                                                                                           description
 3096     Project Release - Frances Greitl.xlsx                 Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Seetharaman                               Bates does not match
                                                                                                           description
 3097     Project Release - Hassan Tinawi.xlsx                  Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                              RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                           Bates does not match
                                                                                                           description
 3098     Project Release - Johnny Marcel.xlsx                  Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative,                           FRE 402 (RELEVANCE)
                                                                   Shobitha                                Bates does not match
                                                                                                           description
 3099     Project Release - Mital Vora.xlsx                     Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                              RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                           Bates does not match
                                                                                                           description
 3100     Project Release Kamal Tharani.xlsx                    Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                              Representative, TCS                          LATE-PRODUCED
                                                              RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                           Bates does not match
                                                                                                           description


                                                                         44                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 45 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 3101     Email string dated 1/12/2016 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Raghunaathan and Bailey (cc Sasidharan           Representative, TCS                          LATE-PRODUCED
          Pillai, Venkatesan and Amrita1 R) FW:           RMG Representative,                           FRE 402 (RELEVANCE)
          (External):Re: FW: Work Location Transfer /         Seetharaman                               Bates does not match
          Release to Project : Rachel Dinsmore                                                          description
          (1022018)
 3102     Email string dated 10/15/2015 between Hada      Bailey, TCS HR                                FRE 802 (HEARSAY)
          and Naik (cc Shenoy, Bailey, Varma,           Representative, TCS                             LATE-PRODUCED
          Kasthurirangan, Joshi, Prakash, and Malladi) RMG Representative,                              FRE 402 (RELEVANCE)
          RE: (External):RE: FW: Resume - Farshad         Seetharaman,                                  Bates does not match
          Tahmasebi                                          Shobitha                                   description
 3103     Email string dated 2/11/2016 between Pete          Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey RE: FW: Qualcomm onsite               Representative, TCS                          LATE-PRODUCED
          Releases: Fluidity                              RMG Representative,                           FRE 402 (RELEVANCE)
                                                             Seetharaman,                               Bates does not match
                                                                Shobitha                                description
 3104     Email string dated 2/9/2016 between Preet          Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey (cc Baskar R) RE: Profile of Adil     Representative, TCS                          LATE-PRODUCED
          Nagvi for Cognos Developer - Release to         RMG Representative,                           FRE 402 (RELEVANCE)
          Amgen Account                                      Seetharaman,                               Bates does not match
                                                                Shobitha                                description
 3105     AMGEN- SOW GLOBAL REGULATORY                        Bailey, TCS HR                            FRE 802 (HEARSAY)
          AFFAIRS & SAFETY GRAAS INFORMATION                  Representative                            LATE-PRODUCED
          SYSTEMS IS.pdf                                                                                FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3106     Email string dated 1/26/2016 between Hada          Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Joshi (cc Goli, Baskar R, shuler, Bailey,    Representative, TCS                          LATE-PRODUCED
          Hirschklau, and Josi) RE: (External):Re: ***    RMG Representative,                           FRE 402 (RELEVANCE)
          Urgent *** Unallocated - Southern California          Shobitha                                Bates does not match
          Edison Company                                                                                description
 3107     Email string dated 1/7/2016 between Hada,        Bailey, TCS HR                               FRE 802 (HEARSAY)
          Venkatesan, and Bailey (cc Joshi, and Prakash) Representative, TCS                            LATE-PRODUCED
          RE: (External):Re: Please de allocate John     RMG Representative,                            FRE 402 (RELEVANCE)
          Comitas (Emp No#910919)                             Shobitha                                  Bates does not match
                                                                                                        description
 3108     Email string dated 10/28/2015 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Ramesh and Hada, Jaganmohanrao A (cc             Representative, TCS                          LATE-PRODUCED
          Bailey, Kumar and Sai) RE: Srujan Reddy         RMG Representative,                           FRE 402 (RELEVANCE)
                                                                Shobitha                                Bates does not match
                                                                                                        description
 3109     Email string dated 10/28/2015 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Srujan and Lekshmanaperumal regarding            Representative, TCS                          LATE-PRODUCED
          Need details                                    RMG Representative,                           FRE 402 (RELEVANCE)
                                                                Shobitha                                Bates does not match
                                                                                                        description




                                                                      45                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 46 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                          Admit
 3110     Email string dated 12/11/2015 between              Bailey, TCS HR                            FRE 802 (HEARSAY)
          Gandhi, Hada, and Bailey (cc Dubey, Kumar,         Representative                            LATE-PRODUCED
          and Sudhir) RE: De-allocation/release for                                                    FRE 402 (RELEVANCE)
          Michael Rella (710379)                                                                       Bates does not match
                                                                                                       description
 3111     Michael Rella Resume.docx                          Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3112     Project Release Template - Mike Rella.xls          Bailey, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative                            LATE-PRODUCED
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3113     Email string dated 11/16/2015 between Hada    Bailey, TCS HR                                 FRE 802 (HEARSAY)
          and Bailey (cc Venkatesan and Joshi) RE:    Representative, TCS                              LATE-PRODUCED
          (External):Re: FW: SCE Account             RMG Representative,                               FRE 402 (RELEVANCE)
                                                           Shobitha                                    Bates does not match
                                                                                                       description
 3114     Email string dated 2/11/2016 between Das,          Bailey, TCS HR                            FRE 802 (HEARSAY)
          Bailey, and Jaganmohanrao A (cc Bartam) RE:        Representative                            LATE-PRODUCED
          Project Release - 133666 Siddabattula, Mr.                                                   FRE 402 (RELEVANCE)
          Ravi Kumar                                                                                   Bates does not match
                                                                                                       description
 3115     Email string dated 2/9/2016 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Hadimani and Bailey (cc Narayana, Mouna D,      Representative, TCS                          LATE-PRODUCED
          Dubey, Raviraj, Mallad) RE: Releasing           RMG Representative                           FRE 402 (RELEVANCE)
          Naveena Muddana (245124) - 12th Feb'16                                                       Bates does not match
                                                                                                       description
 3116     Releasing Naveena Muddana (245124) - 12th         Bailey, TCS HR                             FRE 802 (HEARSAY)
          Feb'16.pdf                                      Representative, TCS                          LATE-PRODUCED
                                                          RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3117     Email string dated 1/13/2016 between Hada,        Bailey, TCS HR                             FRE 802 (HEARSAY)
          Venkatesan, and Kumar (cc Goil, Amrita1 R,      Representative, TCS                          LATE-PRODUCED
          Sasidharan Pillai, Bailey, Namita A, Kumar,     RMG Representative                           FRE 402 (RELEVANCE)
          Joshi, Pankhuri, and Raghunaathan) re[ FW:                                                   Bates does not match
          (External):Re: FW: Work Location Transfer /                                                  description
          Release to Project : Rachel Dinsmore
          (1022018)
 3118     Email string dated 2/18/2016 between Pete         Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey RE: FW: Qualcomm onsite              Representative, TCS                          LATE-PRODUCED
          Releases: Fluidity                              RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description




                                                                     46                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 47 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                          Admit
 3119     Email string dated 1/13/2016 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Venkatesan, Sasidharan, Pillai, Bailey, and     Representative, TCS                          LATE-PRODUCED
          Raghunaathan (cc Amrita1 R, Joshi) RE: FW:      RMG Representative                           FRE 402 (RELEVANCE)
          (External):Re: FW: Work Location Transfer /                                                  Bates does not match
          Release to Project : Rachel Dinsmore                                                         description
          (1022018)
 3120     Email string dated 5/6/2016 between Gandhi        Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey (cc Dubey, Samarjeet, Sidhartha      Representative, TCS                          LATE-PRODUCED
          and Chaurasia) RE: Associate Release - Sony     RMG Representative                           FRE 402 (RELEVANCE)
          Pictures: Herman Larke (1233154                                                              Bates does not match
                                                                                                       description
 3121     Email string dated 5/17/2016 between            Bailey, TCS HR                               FRE 802 (HEARSAY)
          Gandhi and Bailey , (cc Dasgupta, Dubey,      Representative, TCS                            LATE-PRODUCED
          Kumar, and chaurasia) RE: Associate Release - RMG Representative                             FRE 402 (RELEVANCE)
          Sony Pictures: Elpie Advincula (702580)                                                      Bates does not match
                                                                                                       description
 3122     ADM Pricing - SPE.pdf                             Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                          Representative, TCS                          LATE-PRODUCED
                                                          RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3123     Email string dated 11/20/2015 between Joshi       Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey Re: (External):Re: FW: SCE           Representative, TCS                          LATE-PRODUCED
          Account                                         RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                       Bates does not match
                                                                                                       description
 3124     Email string dated 8/26/2015 between Bailey   Bailey, TCS HR                                 FRE 802 (HEARSAY)
          and Pete (cc Bailey, Annavarapu, Prakash,   Representative, TCS                              LATE-PRODUCED
          Baratam, Jaganmohanrao A, Malladi, and      RMG Representative                               FRE 402 (RELEVANCE)
          Namita A) RE: Deepthi Reddy: Onsite Release                                                  Bates does not match
          profile                                                                                      description
 3125     Email string dated 2/5/2016 bet Ramalingam,    Bailey, TCS HR                                FRE 802 (HEARSAY)
          Abidi, and Bailey (cc Kumar and Smalley) RE: Representative, TCS                             LATE-PRODUCED
          Release request approval - Jitender Kumar -  RMG Representative                              FRE 402 (RELEVANCE)
          EMP# 1005283                                                                                 Bates does not match
                                                                                                       description
 3126     Email string dated 1/26/2016 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Ramalingam and Bailey (cc Balaji13 R) RE:       Representative, TCS                          LATE-PRODUCED
          FW: Release request approval - Jitender         RMG Representative                           FRE 402 (RELEVANCE)
          Kumar - EMP# 1005283                                                                         Bates does not match
                                                                                                       description
 3127     Email string dated 2/4/2016 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Ramalingam, Kumar, and Bailey RE: Release       Representative, TCS                          LATE-PRODUCED
          request approval - Jitender Kumar - EMP#        RMG Representative                           FRE 402 (RELEVANCE)
          1005283                                                                                      Bates does not match
                                                                                                       description




                                                                     47                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 48 of 97
                                                 Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                      U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                             Defendant's Trial Exhibits


Ex. No.   Description                                        Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                             Admit
 3128     Project Release - Jitender Kumar.xls                 Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                             Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 3129     Email string dated 2/5/2016 between Abidi,           Bailey, TCS HR                             FRE 802 (HEARSAY)
          Ramalingam, and Bailey (cc Kumar and               Representative, TCS                          LATE-PRODUCED
          Smalley) RE: Release request approval -            RMG Representative                           FRE 402 (RELEVANCE)
          Jitender Kumar - EMP# 1005283                                                                   Bates does not match
                                                                                                          description
 3130     Email string dated 8/9/2016 between            Bailey, TCS HR                                   FRE 802 (HEARSAY)
          Banerjee, Subramania, Bailey, and Pankhuri   Representative, TCS                                LATE-PRODUCED
          (cc Padma2 S, Arun, Jain, Pottabathula) RE:  RMG Representative                                 FRE 402 (RELEVANCE)
          FW: IMPORTANT PLS READ: CO Accums CIT -                                                         Bates does not match
          NEED Assistance to RM Team to deloy Fixes                                                       description
          to resolve 3 Defects by Today so 4 TC can be
          executed to complete CIT by 6/24 Program
          deadline.
 3131     Email string dated 8/9/2016 between              Bailey, TCS HR                                 FRE 802 (HEARSAY)
          Pankhuri, Banerjee, and Bailey (cc Arun,       Representative, TCS                              LATE-PRODUCED
          Pottabathula, Padma2 S, Subramania, and        RMG Representative                               FRE 402 (RELEVANCE)
          Jain) RE: FW: IMPORTANT PLS READ: CO                                                            Bates does not match
          Accums CIT - NEED Assistance to RM Team to                                                      description
          deloy Fixes to resolve 3 Defects by Today so 4
          TC can be executed to complete CIT by 6/24
          Program deadline
 3132     Email string dated 9/2/2015 between Hada,            Bailey, TCS HR                             FRE 802 (HEARSAY)
          Shenoy, and Kasthurirangan (cc Naik, Bailey,       Representative, TCS                          LATE-PRODUCED
          Varma, Prakash) RE: FW: Resume - Farshad           RMG Representative                           FRE 402 (RELEVANCE)
          Tahmasebi                                                                                       Bates does not match
                                                                                                          description
 3133     Email string dated 2/13/2016 between Pete            Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey RE: FW: Qualcomm onsite                 Representative, TCS                          LATE-PRODUCED
          Releases: Fluidity                                 RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description
 3134     Email dated 3/21/2016 from Gandhe to Bailey   Bailey, TCS HR                                    FRE 802 (HEARSAY)
          Dubey, Patel, Chaurasia Associate Release - Representative, TCS                                 LATE-PRODUCED
          Sony Pictures: Sheraz Niazi (1264879) -     RMG Representative                                  FRE 402 (RELEVANCE)
          3/31/2016                                                                                       Bates does not match
                                                                                                          description
 3135     Project Release Template - Sheraz Niazi.xls          Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                             Representative, TCS                          LATE-PRODUCED
                                                             RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                          Bates does not match
                                                                                                          description




                                                                        48                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 49 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 3136     Email string dated 9/9/2016 between Joshi        Bailey, TCS HR                               FRE 802 (HEARSAY)
          and Bailey (cc Pankhuri, Banerjee, and Rajesh) Representative, TCS                            LATE-PRODUCED
          Re: Deallocation request for Lon               RMG Representative                             FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3137     03302016{In Archive} Re_ UPDATE reg - Lon          Bailey, TCS HR                             FRE 802 (HEARSAY)
          Mehlman's laptop.pdf                             Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3138     05042016{In Archive} Re Could you please           Bailey, TCS HR                             FRE 802 (HEARSAY)
          check if Lon Mehlman has been released.pdf       Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3139     12232015Re reg Lon KP De-embarkation.pdf           Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3140     Email string dated 10/23/2015 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Parigela and Bailey (cc Joshi and Amrita1 R)     Representative, TCS                          LATE-PRODUCED
          FW: FW: Fw: (External): Re: Fw: ITSM - MIM       RMG Representative                           FRE 402 (RELEVANCE)
          release - Andre Hudson                                                                        Bates does not match
                                                                                                        description
 3141     Andre Hudson_725558-Project Release - Local        Bailey, TCS HR                             FRE 802 (HEARSAY)
          Employees Updated.xls                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3142     Email string dated between Das and Bailey (cc Blandford, TCS HR                               FRE 802 (HEARSAY)
          Baratam and Blandford) RE: Project Release - Representative, TCS                              LATE-PRODUCED
          133666 Siddabattula,Mr. Ravi Kumar            RMG Representative                              FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3143     Email string dated 9/1/2015 between Pete           Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey (cc Sai) RE: Deepthi Reddy : Onsite   Representative, TCS                          LATE-PRODUCED
          Release profile                                  RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3144     Email string dated 2/16/2016 between Abidi,        Bailey, TCS HR                             FRE 802 (HEARSAY)
          Bailey, and Ramalingam (cc Smalley and             Representative,                            LATE-PRODUCED
          Ramalingam) RE: Release request approval -        Seetharaman, TCS                            FRE 402 (RELEVANCE)
          Jitender Kumar - EMP# 1005283                    RMG Representative                           Bates does not match
                                                                                                        description
 3145     Email string dated 10/22/2015 between              Bailey, TCS HR                             FRE 802 (HEARSAY)
          Parigela and Bailey (cc Joshi) RE: FW:           Representative, TCS                          LATE-PRODUCED
          (External): Re: Fw: ITSM - MIM release -         RMG Representative                           FRE 402 (RELEVANCE)
          Andre Hudson                                                                                  Bates does not match
                                                                                                        description


                                                                      49                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 50 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                            Admit
 3146     Email string dated 8/21/2015 bet Gokcay and         Bailey, TCS HR                             FRE 802 (HEARSAY)
          Bailey Bhatnagar and Malladi) RE: JP Pham         Representative, TCS                          LATE-PRODUCED
          release                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3147     Project Feedback Format_local hire                  Bailey, TCS HR                             FRE 802 (HEARSAY)
          release_jeanpierre_pham.xls                       Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 3148     TCS - Letter.pdf                                    Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 3149     Email string dated 9/7/2016 bet Jain, Bailey,       Bailey, TCS HR                             FRE 802 (HEARSAY)
          Subramania, and Arun /cc Pottabathula,            Representative, TCS                          LATE-PRODUCED
          Manjpuria, and Banerjee) Re: FW: Associate       RMG Representative,                           FRE 402 (RELEVANCE)
          Release - Byron Hall 1003140                           Shobitha                                Bates does not match
                                                                                                         description
 3150     Email string dated 8/26/2015 between                Bailey, TCS HR                             FRE 802 (HEARSAY)
          Sharma and Bailey Re: Ngozi?                      Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha                                Bates does not match
                                                                                                         description
 3151     Email string dated 8/25/2016 between Hada           Bailey, TCS HR                             FRE 802 (HEARSAY)
          and Bailey Re: Deallocation request for Lon       Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha,                               Bates does not match
                                                               Seetharaman                               description
 3152     Lon Mehlman.docx                                    Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                            RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3153     Lon Mehlman.xlsx                                    Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                            RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3154     Project Release Template - Lon.xlsx                 Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                            Representative, TCS                          LATE-PRODUCED
                                                            RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description
 3155     Re_ Notice of Termination for Lon Mehlman-          Bailey, TCS HR                             FRE 802 (HEARSAY)
          12-02-2015.pdf                                    Representative, TCS                          LATE-PRODUCED
                                                            RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                         Bates does not match
                                                                                                         description


                                                                       50                                                              Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 51 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection      Date Admitted
                                                                                           Admit
 3156     Email string dated 8/26/2015 Gokcay and            Bailey, TCS HR                             FRE 802 (HEARSAY)
          Bailey (cc Bhatnagar and Krishnan) Re: JP        Representative, TCS                          LATE-PRODUCED
          Pham release                                     RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3157     Email string dated 10/7/2015 between            Bailey, TCS HR                                FRE 802 (HEARSAY)
          Parigela, Bailey, and Amrita1 R (cc Joshi and Representative, TCS                             LATE-PRODUCED
          Hada) FW: Fw: (External):Re: Fw: ITSM - MIM RMG Representative                                FRE 402 (RELEVANCE)
          release - Andre Hudson                                                                        Bates does not match
                                                                                                        description
 3158     Andre Hudson resume 2.1.docx                       Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3159     Andre Hudson_725558-Project Release - Local        Bailey, TCS HR                             FRE 802 (HEARSAY)
          Employees.002.xls                                Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3160     Andre Hudson_725558-Project Release - Local        Bailey, TCS HR                             FRE 802 (HEARSAY)
          Employees.xls                                    Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3161     Email string dated 5/11/2016 between               Bailey, TCS HR                             FRE 802 (HEARSAY)
          Gandhe, Bailey, and Kumar (cc Dubey,             Representative, TCS                          LATE-PRODUCED
          Chaurasia and Dasgupta) Associate Release -      RMG Representative                           FRE 402 (RELEVANCE)
          Sony Pictures: Elpie Advincula (702580)                                                       Bates does not match
                                                                                                        description
 3162     Project Release Template - Elpie Advincula.xls     Bailey, TCS HR                             FRE 802 (HEARSAY)
                                                           Representative, TCS                          LATE-PRODUCED
                                                           RMG Representative                           FRE 402 (RELEVANCE)
                                                                                                        Bates does not match
                                                                                                        description
 3166     Email string dated 8/25/2014 bet Magesh and         Mandili, TCS HR                           FRE 802 (HEARSAY)
          Mandili (cc Anish and Hada) RE: MGI New             Representative
          Requirement - Project Manager _ Security and
          Access Management
 3167     Email string dated 8/26/2014 bet Hada and           Mandili, TCS HR                           FRE 802 (HEARSAY)
          Debojyoti Sen (cc Anish, Nonel and Kumar) RE:       Representative
          MGI New Requirement - Project
          Manager_Security and Access Management
 3168     Email dated 5/10/2014 from Ultimatix to             Mandili, TCS HR                           FRE 802 (HEARSAY)
          Mandili re: Deallocation Notification               Representative
 3169     Email dated 10/9/2013 from Forgot Password          Mandili, TCS HR
          to Mandili re: Password Request                     Representative




                                                                      51                                                              Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 52 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection    Date Admitted
                                                                                         Admit
 3170     Email string dated 10/14/2014 between Hada   Mandili, TCS HR                                FRE 802 (HEARSAY)
          and Mandili (cc Mandili Shankar and Mani)  Representative, TCS
          Re: Network Administrator_L3 Requirement RMG Representative,
                                                          Shobitha
 3171     Email dated 6/19/2013 from USA Helpline re:       Mandili, TCS HR
          Pulse Message from S. Narasimhan                Representative, TCS
                                                         RMG Representative,
                                                               Shobitha,
                                                             Narasimhan
 3172     Email dated 10/14/2014 from Hada to Shakar      Mandili, TCS HR
          (cc Rajaprathap annd Mandili) Network         Representative, TCS
          Administrator_L3 Requirement                 RMG Representative,
                                                             Shobitha
 3173     Email dated 6/11/2014 from Ultimatix to         Mandili, TCS HR
          Mandili (cc 157018) FYI: Allocation has been  Representative, TCS
          reduced                                      RMG Representative
 3174     Email string dated 1/2/2015 from Ganesan,       Mandili, TCS HR                             FRE 802 (HEARSAY)
          Pandey, and Mandili (cc Shenoy, Hada,         Representative, TCS
          Logeshkumar M, LeFebvre, Baludu, Srinivasan, RMG Representative
          and Prakash) RE: Nobel Mandili
 3175     Email dated 8/10/2012 from Ultimatix to         Mandili, TCS HR
          Mandili regarding Account Locked due to       Representative, TCS
          invalid login attempts                       RMG Representative
 3176     Email dated 7/29/2014 from Hada to Raj K (cc    Mandili, TCS HR
          Ghosh, Amit, Santhoshkumar R1, Mandili,       Representative, TCS
          Mandili) For Allergan Networks               RMG Representative,
                                                             Shobitha
 3177     Email dated 7/18/2014 from USA Helpline re:     Mandili, TCS HR
          Pulse Message from S. Narasimhan, Vice        Representative, TCS
          President, Head-Human Resources, North       RMG Representative,
          America                                            Shobitha,
                                                           Narasimhan
 3178     Email dated 11/9/2014 from Ultimatix to          Mandili, TCS HR
          Mandili regarding Deallocation Notification;   Representative, TCS
          You will be deallocated 3 weeks from today     RMG Representative
 3179     Email dated 8/13/2014 from Ultimatix to          Mandili, TCS HR
          Mandili regarding Your call has been           Representative, TCS
          registered with Ticket No.:11176234 with       RMG Representative
          Problem Description: Please reset password
          for the following team member in my project:
          Name: Nobel Mandili employee # 577503
          Birth date 08 Dec 1942 Joining Date 05 March
          2012
 3180     Email dated 5/16/2012 from Ultimatix to          Mandili, TCS HR
          Mandili regarding Initiate a Project End       Representative, TCS
          Appraisal                                      RMG Representative
 3181     Email string dated 8/25/2014 between Hada        Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Mandili (cc Anish and Kumar) RE: MGI       Representative, TCS
          New Requirement                                RMG Representative




                                                                    52                                                           Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 53 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection    Date Admitted
                                                                                         Admit
 3182     Email dated 12/21/2013 from Global Tactics       Mandili, TCS HR
          to Mandili regarding Register NOW! For the     Representative, TCS
          TACTiCS Symposium on Data Privacy 28-29        RMG Representative
          January 2014
 3183     Email dated 9/30/2014 from Hi Tech to            Mandili, TCS HR
          Mandili regarding Have You Read The Volume Representative, TCS
          16 of @HiTech?                                 RMG Representative
 3184     Email string dated 7/31/2014 between             Mandili, TCS HR                            FRE 802 (HEARSAY)
          Singhai and Hada (cc Mandili, Tripathi, Anand, Representative, TCS
          and Mandili) Re: URGENT - Network Engineer RMG Representative
          Profiles
 3185     Email string dated 1/21/2015 between Rajat       Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Ultimatix (cc Mandili, Varun4 G, and       Representative, TCS
          Malladi) Re: FYI: Allocation has been reduced. RMG Representative

 3186     Email string dated 8/27/2014 between Hada     Mandili, TCS HR                               FRE 802 (HEARSAY)
          and Kumar (cc Anish, Lakshmanprakash Mp,    Representative, TCS
          Mandili, and Santhoshkumar R1) RE: MGI     RMG Representative,
          New Requirement - Project Manager_Security       Shobitha
          and Access Management
 3187     Email string dated 8/26/2014 between Hada    Mandili, TCS HR                                FRE 802 (HEARSAY)
          and Debojyoti Sen (cc Anish, Mandili, and  Representative, TCS
          Magesh) RE: MGI New Requirement - Project RMG Representative,
          Manager_Security and Access Management          Shobitha

 3188     Email dated 15/5/2012 from Ultimatix to          Mandili, TCS HR
          Mandili regarding Ticket No. 11235528 with     Representative, TCS
          Problem Description: Reset of password is      RMG Representative
          resolved
 3189     Email dated 6/22/2012 from Gupta regarding       Mandili, TCS HR
          Career Connect Discussion                      Representative, TCS
                                                         RMG Representative
 3190     Email dated 4/18/2013 from Crawford to           Mandili, TCS HR
          Mandili regarding Hello                        Representative, TCS
                                                         RMG Representative
 3191     Email dated 10/5/2012 from Ultimatix to          Mandili, TCS HR
          Mandili regarding Ultimatix account (577503)   Representative, TCS
          locked due to three invalid login attempts     RMG Representative

 3192     Email dated 8/10/2012 from Forgot Password       Mandili, TCS HR
          to Mandili regarding Admin: Password           Representative, TCS
          Request for Nobel Mandili                      RMG Representative
 3193     Email dated 1/10/2013 from Performance           Mandili, TCS HR
          Management to Mandili regarding Complete       Representative, TCS
          Goal buy-in now to start recording your        RMG Representative
          achievements!




                                                                    53                                                           Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 54 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                         Admit
 3194     Email string dated 10/5/2012 between             Mandili, TCS HR
          Ultimatix and Mandili regarding our call has   Representative, TCS
          been registered with Ticket No.:11235528       RMG Representative
          with Problem Description: Please reset
          Ultimatix password for Nobel. His information
          is as in the email below. I am the PL for this
          project, my employee number is 112486.
          Thanks and regardss???U
 3195     Email string dated 7/31/2014 between Hada       Mandili, TCS HR                             FRE 802 (HEARSAY)
          and Mandili RE: For Allergin Networks         Representative, TCS
                                                        RMG Representative
 3196     Email string dated 1/16/2015 between Rajat      Mandili, TCS HR                             FRE 802 (HEARSAY)
          and Ultimatix Re: FYI: Allocation has been    Representative, TCS
          reduced.                                      RMG Representative
 3197     Email dated 5/3/2013 from Forgot.Password       Mandili, TCS HR
          to Mandili regarding Admin: Password          Representative, TCS
          Request for Nobel Mandili                     RMG Representative
 3198     Email string dated 8/27/2014 between Kumar      Mandili, TCS HR                             FRE 802 (HEARSAY)
          and Hada (cc Anish, and Mandili) RE: MGI      Representative, TCS
          New Requirement - Project Manager_Security RMG Representative
          and Access Management
 3199     Email string dated 6/13/2014 between            Mandili, TCS HR                             FRE 802 (HEARSAY)
          Venkatesan and Ashara (cc Hada, and Mandili) Representative, TCS
          Re: Nobel Mandili (577503) -LAN/WAN           RMG Representative
          infrastructure with integrated Voice and Data
          messaging.
 3200     Email string dated 7/31/2014 between             Mandili, TCS HR                            FRE 802 (HEARSAY)
          Singhal and Hada (cc tripathi, Anand, Mandili Representative, TCS
          and Mandili) Re: URGENT - Network Engineer RMG Representative,
          Profiles                                            Shobitha
 3201     Email dated 7/29/2014 from Hada to Raj           Mandili, TCS HR
          regarding For Allergan Networks                Representative, TCS
                                                        RMG Representative,
                                                              Shobitha
 3202     Email dated 6/12/2014 from Ashara to Raj         Mandili, TCS HR
          regarding Nobel Mandili (577503) -LAN/WAN Representative, TCS
          infrastructure with integrated Voice and Data RMG Representative
          messaging.
 3203     Email dated 8/18/2014 from Woode to              Mandili, TCS HR                            FRE 802 (HEARSAY);
          Mandili regarding We're Looking for You as a Representative, TCS                            FRE 402 (RELEVANCE)
          TFS Administrator/Build Engineer with Micro RMG Representative
          Encoder Inc
 3204     Email 11/2/2014 from Ultimatix to Mandili        Mandili, TCS HR
          regarding Ticket No. 12237939 is Auto Hard     Representative, TCS
          closed                                        RMG Representative
 3205     Email dated 10/14/2014 from Hada to Subash       Mandili, TCS HR
          regarding Network Administrator_L3             Representative, TCS
          requirement                                   RMG Representative,
                                                              Shobitha




                                                                    54                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 55 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness         Stipulation to          Objection    Date Admitted
                                                                                           Admit
 3206     Email dated 10/28/2014 from Ultimatix to            Mandili, TCS HR
          Mandili regarding Your call has been              Representative, TCS
          registered with Ticket No.:12237939               RMG Representative
 3207     Email string dated 8/5/2014 Hada to Damle           Mandili, TCS HR
          (cc Jaganmohanrao A, Singh -X, Mandili, Pati -    Representative, TCS
          X, Vallambatla -X, and Shenvi) Re: Cisco          RMG Representative
          Requirements
 3208     Email dated 2/2/2015 from Ultimatix                 Mandili, TCS HR
          regarding Alert - Primary & Secondary             Representative, TCS
          Competency Declaration                            RMG Representative
 3209     Email string dated 7/31/2014 between Hada,          Mandili, TCS HR                           FRE 802 (HEARSAY)
          Singhal, Mandili, and Mandili (cc Tripathi, and   Representative, TCS
          Anand) Re: URGENT - Network Engineer              RMG Representative
          Profiles
 3210     Email dated 8/5/2014 between Hada and               Mandili, TCS HR
          Damle (cc regarding (cc Jaganmohanrao A,          Representative, TCS
          Singh, Pati, Vallambatla, Shenvi, and Mandili)    RMG Representative
          regarding Cisco Requirements
 3211     Email dated 6/6/2014 from Forgot.Password            Mandili, TCS HR
          to Mandili regarding Password Request for          Representative, TCS
          Nobel Mandili                                     RMG Representative
 3212     Email dated 7/12/2013 from Forgot.Password           Mandili, TCS HR
          to Mandili regarding Admin: Password               Representative, TCS
          Request for Nobel Mandili                         RMG Representative
 3213     Email dated 8/18/20112 from Ultimatix to             Mandili, TCS HR
          Mandili regarding Ticket No. 11176234 is Auto      Representative, TCS
          Hard closed                                       RMG Representative
 3214     Email string dated 8/25/2014 Hada to Mandili         Mandili, TCS HR                          FRE 802 (HEARSAY)
          (cc Anish and Kumar) RE: MGI New                   Representative, TCS
          Requirement - Project Manager_Security and        RMG Representative,
          Access Management                                       Shobitha
 3215     Email dated 1/22/2015 from Ultimatix to              Mandili, TCS HR
          577503 regarding FYI: Allocation has been          Representative, TCS
          reduced.                                          RMG Representative
 3216     Email dated 4/20/2013 from Forgot.Password           Mandili, TCS HR
          to Mandili regarding Admin: Password               Representative, TCS
          Request for Nobel Mandili                         RMG Representative
 3217     Email string dated 7/30/2014 between Hada,           Mandili, TCS HR
          Raj K, Biswajit1 (cc Amit, Santhoshkumar R1,       Representative, TCS
          Mandili, Nobel Mandili, and Mohit G) Fw: For      RMG Representative
          Allergan Networks
 3218     Email dated 11/30/2014 from Ultimatix to            Mandili, TCS HR                           FRE 802 (HEARSAY)
          577503 regarding Deallocation notification:       Representative, TCS
          You are getting deallocated today.                RMG Representative
 3219     Email dated 6/22/2012 from Forgot.Password          Mandili, TCS HR
          to Mandili regarding Admin: Password              Representative, TCS
          Request for Nobel Mandili                         RMG Representative
 3220     Email dated 10/11/2012 from Ultimatix to            Mandili, TCS HR
          Mandili regarding Ticket No. 11235528 is Auto     Representative, TCS
          Hard closed                                       RMG Representative



                                                                      55                                                           Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 56 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                          Admit
 3221     Email string dated 8/22/2014 between Hada,   Mandili, TCS HR                                 FRE 802 (HEARSAY)
          Kumar, and Mandili (cc Anish, Chidambaram, Representative, TCS
          Santhoshkumar0 RE: MGI New Requirement - RMG Representative,
          Project Manager_Security and Access             Shobitha
          Management
 3222     Email string dated 8/22/2014 between Hada,        Mandili, TCS HR                            FRE 802 (HEARSAY)
          Kumar and Mandili (cc Anish, Chidambaram,       Representative, TCS
          and Santhoshkumar R1) RE: MGI New              RMG Representative,
          Requirement - Project Manager_Security and           Shobitha
          Access Management
 3223     Email string dated 10/14/2014 between Hada        Mandili, TCS HR                            FRE 802 (HEARSAY)
          to Mandili (cc Mandili, Shankar, and Mani) Re: Representative, TCS
          Network Administrator_L3 requirement           RMG Representative,
                                                               Shobitha
 3224     Email dated 11/4/2014 from Ultimatix to           Mandili, TCS HR
          Mandili regarding Your call has been            Representative, TCS
          registered with Ticket No.:12251692            RMG Representative
 3225     Email dated 4/18/2014 from Global to              Mandili, TCS HR
          Mandili (cc Sadiq) regarding FYI: Allocation    Representative, TCS
          has been reduced                               RMG Representative
 3226     Email string dated 6/11/2014 between Ashara       Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Mandili (cc Lakshmanprakash Mp and          Representative, TCS
          Hada) Re: Mail from RMG - Reg your next        RMG Representative
          assignment
 3227     Email dated 6/16/2014 from Sandeep                Mandili, TCS HR                            FRE 802 (HEARSAY)
          regarding Allocation to Project                 Representative, TCS                          FRE 402 (RELEVANCE)
                                                         RMG Representative
 3228     Email dated 6/9/2014 from Ultimatix to            Mandili, TCS HR                            FRE 802 (HEARSAY)
          577503 regarding Deallocation notification:     Representative, TCS
          You will be deallocated 3 weeks from today     RMG Representative
 3229     Email string dated 8/5/2014 between Damle         Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Hada (cc Jaganmohanrao A, Singh, Pati,      Representative, TCS
          Vallambatla, Shenvi, and Mandili) Re: Cisco    RMG Representative,
          Requirements                                         Shobitha
 3230     Email string dated 10/21/2014 between             Mandili, TCS HR                            FRE 802 (HEARSAY)
          Karsan, Shah and Mandili (cc Kasthurirangan, Representative, TCS
          Mandili and Oberoi) #personal# Re: SCE -       RMG Representative
          Nobel Mandili - to work with Sam Karsan -
          Project Management
 3231     Email string dated 10/21/2014 between             Mandili, TCS HR                            FRE 802 (HEARSAY)
          Karsan, Shah and Mandili (cc Kasthurirangan,    Representative, TCS
          Mandili, and Oberoi) #personal# Re: SCE -       RMG Representative
          Nobel Mandili - to work with Sam Karsan -
          Project Management
 3232     Email string dated 8/26/2014 between Hada         Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Lakshmanprakas (cc Anish, Kumar, and        Representative, TCS
          Mandili) RE: MGI New Requirement - Project      RMG Representative
          Manager_Security and Access Management




                                                                     56                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 57 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection    Date Admitted
                                                                                           Admit
 3233     Email string dated 7/30/2014 between Hada,     Mandili, TCS HR
          Raj K, and Biswajit1 (cc Amit, Santhoshkumar Representative, TCS
          R1, Mandili, Mandili, and Mohit G) Fw: For   RMG Representative
          Allergan Networks Re: For Allergan Networks

 3234     Email dated 6/12/2014 from Ashara to               Mandili, TCS HR
          Venkatesan \cc Mandili, Huda) regarding          Representative, TCS
          Nobel Mandili (577503) -LAN/WAN                  RMG Representative
          infrastructure with integrated Voice and Data
          messaging.
 3235     Email string dated 7/31/2014 between Hada          Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Mandili RE: For Allergan Networks            Representative, TCS
                                                          RMG Representative,
                                                                Shobitha
 3236     Email string dated 7/29/2014 between Hada          Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Mandili (cc Santhoshkumar R1) Re: Fwd:       Representative, TCS
          Project Manager / Redmond, WA - Contract        RMG Representative,
          Hiring                                                Shobitha
 3237     Email string dated 8/26/2014 between Hada          Mandili, TCS HR                            FRE 802 (HEARSAY)
          and Lakshmanprakas (cc Anish, Kumar, and         Representative, TCS
          Mandili) RE: MGI New Requirement - Project      RMG Representative,
          Manager_Security and Access Management                Shobitha
 3238     Email string dated 10/1/2014 between Hada,         Mandili, TCS HR
          Varma, and Gurucharana (cc Kasthurirangan,       Representative, TCS
          Shah, Basu, Pramanik, Prakash, and Mandili)     RMG Representative,
          Fw: For SOCAL Evaluation                              Shobitha

 3239     Email dated 8/18/2014 from Hada to Varma       Mandili, TCS HR
          (cc Kumar, Mandili) regarding Networks for   Representative, TCS
          Cagill; Mandili Resume attached             RMG Representative,
                                                            Shobitha
 3240     Email string dated 7/29/2014 between Ghosh     Mandili, TCS HR
          and Jain (cc Raj K, Amit, Santhoshkumar R1,  Representative, TCS
          and Mandili) FW: For Allergan Networks      RMG Representative

 3241     Email string dated 1/2/2015 between              Mandili, TCS HR                              FRE 802 (HEARSAY)
          Ganesan, Pandey and Mandili (cc                Representative, TCS
          Anantheshwar, Hada, Logeshkumar M,             RMG Representative
          LeFebvre, Baludu, Srinivasan, and Prakash) Re:
          RGS ID:3490535
 3242     Email dated 6/19/2014 from Sandeep            Mandili, TCS HR                                 FRE 802 (HEARSAY)
          regarding Reminder 2: Allocation to Project Representative, TCS
                                                      RMG Representative
 3243     Email dated 9/23/2013 from Ashara regarding   Mandili, TCS HR
          Mail from RMG - Your Parent OU tagging      Representative, TCS
          (Urgent & Important)                        RMG Representative
 3244     Email dated 10/27/2014 from Ultimatix         Mandili, TCS HR
          regarding Alert - Primary & Secondary       Representative, TCS
          Competency Declaration                      RMG Representative




                                                                      57                                                           Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 58 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection    Date Admitted
                                                                                           Admit
 3245     Email from Hada to Lakshmanprakas Re: MGI          Mandili, TCS HR                            FRE 802 (HEARSAY)
          New Requirement                                  Representative, TCS
                                                           RMG Representative
 3251     Email string dated 7/15/2015 between              Masoudi, TCS HR                             FRE 802 (HEARSAY)
          Masoudi and Shankar (cc Thomas) Re: Amir           Representative
          Masoudi : Attendance & Punctuality
 3252     Email string dated 1/28/2015 between R             Mandili, TCS HR
          Wakle, Chinmay Tripathi, Nobel Mandili, R        Representative, TCS
          Venkatesan, Shyamsundar Chinnari, and            RMG Representative
          Suresh Nadam re: High Priority : Network
          Engineer and Network Admin Requirements
 3253     Email string dated 1/12/2015 between         Mandili, TCS HR                                  FRE 802 (HEARSAY)
          Gunjan Hada, Subhashreddy P, and Venkatesh Representative, TCS
          Subramaniam (cc Nobel Mandili) re: Fw:     RMG Representative,
          APPROVAL REQUEST: Onsite Resource               Shobitha
          Onboarding for CPG accounts
 3254     Email string dated 2/4/2015 between Nobel          Mandili, TCS HR                            FRE 802 (HEARSAY)
          Mandili and Gunjan Hada Re: High Priority :      Representative, TCS
          Network Engineer and Network Admin               RMG Representative
          Requirements
 3255     Email string dated 2/3/2015 between Nobel           Mandili, TCS HR
          Mandili and Gunjan Hada Re: High Priority :       Representative, TCS
          Network Engineer and Network Admin               RMG Representative,
          Requirements                                           Shobitha
 3256     Email string dated 1/29/2015 between R              Mandili, TCS HR                           FRE 802 (HEARSAY)
          Wakle and Gunjan Hada (cc Nobel Mandili, R        Representative, TCS
          Venkatesan, Shyamsundar Chinnari, and            RMG Representative,
          Suresh Nadam) Re: High Priority : Network              Shobitha
          Engineer and Network Admin Requirements
 3257     Email string dated 3/8/2017 between Nobel          Mandili, TCS HR                            FRE 802 (HEARSAY)
          Mandili and Nobel Mandili Fwd: -personal-        Representative, TCS
          Re: SCE - Nobel Mandili - to work with Sam       RMG Representative
          Karsan - Project Management
 3258     Email string dated 3/8/2017 between Nobel          Mandili, TCS HR                            FRE 802 (HEARSAY)
          Mandili and Nobel Mandili Fwd: Fw:               Representative, TCS
          APPROVAL REQUEST: Onsite Resource                RMG Representative
          Onboarding for CPG accounts; with
          attachment
 3259     Email string dated 3/8/2017 between Nobel          Mandili, TCS HR
          Mandili and Nobel Mandili Fwd: High Priority :   Representative, TCS
          Network Engineer and Network Admin               RMG Representative
          Requirements; with attachment
 3260     Email string dated 1/29/2014 between                Mandili, TCS HR                           FRE 802 (HEARSAY)
          Gunjan Hada and Raj K (cc Ghosh Biswajit1,        Representative, TCS
          Mangal Amit, Santhoshkumar R1, and Nobel         RMG Representative,
          Mandili For Allergan Networks                          Shobitha
 3261     Email string dated 10/21/2014 between Bipin         Mandili, TCS HR                           FRE 802 (HEARSAY)
          Shah and Nobel Mandili (cc Sam Karsan) Fw:        Representative, TCS
          For SOCAL Evaluation - Nobel Mandili             RMG Representative
          #personal#


                                                                      58                                                           Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 59 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to            Objection              Date Admitted
                                                                                         Admit
 3262     Email dated 1/26/2015 from Gunjan Hada to        Mandili, TCS HR
          Bhaskaran PR (cc Nobel Mandili) Nobel for      Representative, TCS
          Michaels                                      RMG Representative,
                                                              Shobitha
 3263     Email string dated 7/23/2014 between Smita       Mandili, TCS HR                            FRE 802 (HEARSAY) (other
          Prabhakar and Smita Prabhakar Project          Representative, TCS                          than emails from Mandili)
          Manager / Remond, WA - Contract Hiring         RMG Representative

 3264     Email string dated 1/12/2015 between         Mandili, TCS HR                                FRE 802 (HEARSAY)
          Gunjan Hada, Subhashreddy P, and Venkatesh Representative, TCS
          Subramaniam (cc Nobel Mandili) Re: Fw:     RMG Representative,
          APPROVAL REQUEST: Onsite Resource               Shobitha
          Onboarding for CPG accounts
 3265     Email string dated 12/8/2014 between             Mandili, TCS HR                            FRE 802 (HEARSAY)
          Gunjan Hada, Venkatesh Subramaniam, and        Representative, TCS
          Nobel Mandili (cc Judy Joseph, US             RMG Representative,
          BAIDCreation, Raja Arunachalam, and Sguru           Shobitha
          Prakash) Re: Fw: Network Engineer - Ayyappa -
          - Alpharetta, GA
 3266     Email string ated 12/9/2014 between Gunjan   Mandili, TCS HR
          Hada and Loganathan Ganesan (cc Pankaj3 K, Representative, TCS
          Augustin Davadoss, Yoganand Ramamurthy,    RMG Representative,
          Nobel Mandili, and Suchitra N) Re: Fw:          Shobitha
          Network Engineer Support - Salem
 3267     Email string dated 12/17/2014 between            Mandili, TCS HR                            FRE 802 (HEARSAY)
          Gunjan Hada and Loganathan Ganesan (cc         Representative, TCS
          Sidharth Mishra, Puneet Sinha, Rakesh         RMG Representative,
          Devpura, and Nobel Mandili) Re: Fw:                 Shobitha
          Requirements: Network Architect Services/
          GE
 3268     Email string dated 10/14/2014 between            Mandili, TCS HR                            Not exchanged (bates
          Gunjan Hada and Nobel Mandili (cc Nobel        Representative, TCS                          appears to be incorrect). All
          Mandili, Subash Shankar, and Prabhu Mani)     RMG Representative,                           objections reserved.
          Re: Network Administrator_L3 requirements           Shobitha
 3269     Email string dated 12/27/2014 between            Mandili, TCS HR                            FRE 802 (HEARSAY)
          Vinamra Shukla and Loganathan Ganesan (cc      Representative, TCS
          Gunjan Hada, Nobel Mandili, Puneet Sinha,     RMG Representative,
          dev, and Sidharth Mishra) Re: Requirements:         Shobitha
          Network Architect Services/ GE
 3270     Email string dated 7/30/2014 between             Mandili, TCS HR                            FRE 802 (HEARSAY)
          Gunjan Hada, Nitin Singhal, Nobel Mandili,     Representative, TCS
          and Nobel Mandili (cc Chinmay Tripathi and    RMG Representative,
          Madhusudan Anand) Re: URGENT - Network              Shobitha
          Engineer Profiles
 3271     Email string dated 1/13/2015 between             Mandili, TCS HR                            FRE 802 (HEARSAY) (other
          Gunjan Hada and Nobel Mandili Re: Voice        Representative, TCS                          than emails from Mandili)
          Opportunity - RGS Id                          RMG Representative,
                                                              Shobitha




                                                                    59                                                                       Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 60 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection           Date Admitted
                                                                                         Admit
 3272     Email string dated 10/27/2014 between Sam        Mandili, TCS HR                            FRE 802 (HEARSAY) (other
          Karsan and Nobel Mandili (cc Manivannan        Representative, TCS                          than emails from Mandili)
          Kasthurirangan) Re: -personal- Re: SCE -      RMG Representative,
          Nobel Mandili - to work with Sam Karsan -           Shobitha
          Project Management; with attachment

 3273     Email string dated 10/23/2014 between Sam        Mandili, TCS HR                            FRE 802 (HEARSAY) (other
          Karsan and Nobel Mandili Re: -personal- Re:    Representative, TCS                          than emails from Mandili)
          SCE - Nobel Mandili - to work with Sam         RMG Representative
          Karsan - Project Management
 3274     Email string dated 10/22/2014 between Sam       Mandili, TCS HR                             FRE 802 (HEARSAY) (other
          Karsan and Nobel Mandili Re: -personal- Re:   Representative, TCS                           than emails from Mandili)
          SCE - Nobel Mandili - to work with Sam        RMG Representative
          Karsan - Project Management
 3275     Email string dated 7/9/2015 Masoudi and Oza Masoudi, Blandford,                             FRE 802 (HEARSAY)
          regarding Discussion                                TCS HR
                                                        Representative, TCS
                                                        RMG Representative
 3276     Email dated 3/24/2015 from Masoudi to         Masoudi, Blandford,
          Nayyar regarding Analytic Team Attendance           TCS HR
                                                        Representative, TCS
                                                        RMG Representative
 3277     Email string dated 3/28/2016 Masoudi,         Masoudi, Blandford,                           FRE 802 (HEARSAY)
          Pankhuri and Shobitha Re: Meeting: 28th             TCS HR
          March 11 am Santa Clara Office                Representative, TCS
                                                        RMG Representative
 3278     Email string dated 3/30/2016 between          Masoudi, Blandford,                           FRE 802 (HEARSAY)
          Shankar and Masoudi Re: Fw: Meeting: 28th           TCS HR
          March 11 am Santa Clara Office - Updated      Representative, TCS
          Resume                                        RMG Representative
 3279     Email string dated 3/25/2015 between          Masoudi, Blandford,                           FRE 802 (HEARSAY)
          Masoudi and Pankaj RE: FW: US Citizen Profile       TCS HR
                                                        Representative, TCS
                                                        RMG Representative
 3280     Email string dated 9/11/2015 between          Masoudi, Blandford,                           FRE 802 (HEARSAY)
          Masoudi and Blandford Re: Relocation - Salary       TCS HR
          Adjustment                                    Representative, TCS
                                                        RMG Representative
 3281     Email string dated 7/17/2015 between          Masoudi, Blandford,                           FRE 802 (HEARSAY)
          Masoudi and Oza Re: Discussion                      TCS HR
                                                        Representative, TCS
                                                        RMG Representative
 3282     Email string dated 9/10/2015 between          Masoudi, Blandford,                           FRE 802 (HEARSAY)
          Masoudi and Verma Fw: Re: Relocation Salary         TCS HR
          Adjustment                                    Representative, TCS
                                                        RMG Representative
 3283     Email dated 7/18/2015 from                    Masoudi, Blandford,                           Bates does not match
          corporate.ads@tcs.com to Masoudi regarding          TCS HR                                  description
          URGENT!!! Your NOAM domain Password for Representative, TCS                                 FRE 802 (HEARSAY)
          923819 will Expire in 1 day(s)                RMG Representative                            FRE 402 (RELEVANCE)


                                                                    60                                                                   Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 61 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to           Objection            Date Admitted
                                                                                            Admit
 3284     Email string dated 4/20/2016 between        Masoudi, Blandford,                                FRE 802 (HEARSAY)
          Masoudi and Masoudi RE: 2700 Ygnacio Valley       TCS HR
          Rd, Walnut Creek 94598                      Representative, TCS
                                                      RMG Representative
 3285     Documents Produced by Webber                             Webber                                Description does not match
                                                                                                         bates; Bates range is
                                                                                                         incomplete
 3286     Documents Produced by Wilson                              Wilson                               Description does not match
                                                                                                         bates
 3287     New Hire Packet - Heldt                                 TCS HR                                 Added Oct. 25; not
                                                               Representative                            exchanged; all objections
                                                                                                         reserved.
 3288     New Hire Packet - Slaight                               TCS HR                                 Bates number does not
                                                              Representative,                            match description
                                                             Blandford, Slaight
 3289     Slaight - Receipt of TCS Discrimination Policy          TCS HR                                 Bates number does not
                                                              Representative,                            match description
                                                             Blandford, Slaight
 3290     Christopher Slaight Offer Letter                        TCS HR
                                                              Representative,
                                                             Blandford, Slaight
 3291     Amir Masoudi Offer Letter                         Masoudi, Blandford,
                                                                  TCS HR
                                                              Representative
 3292     Nobel Mandili Offer Letter                         Masoudi, TCS HR
                                                              Representative
 3293     Sarah Luliano Offer Letter                              TCS HR                                 FRE 402 (RELEVANCE)
                                                              Representative                             Bates range encompasses
                                                                                                         multiple documents
 3294     Kannan Gopalan Offer Letter                             TCS HR                                 FRE 802 (HEARSAY)
                                                               Representative                            Full document not
                                                                                                         exchanged
 3295     Steven Heldt Offer Letter.pdf                           TCS HR                                 FRE 802 (HEARSAY)
                                                               Representative                            Complete document not
                                                                                                         exchanged
 3296     Email string dated 4/22/2015 between                      Slaight
          Christopher Slaight and Chris Burns Re:
          LinkedIn
 3297     Email string dated 4/22/2015 between                 Slaight, TCS HR
          Christopher Slaight and Julie Mejia Re: Follow       Representative,
          Up regarding Junior Front End Web Developer             Blandford
          Position
 3298     Resume of Christopher Slaight                             Slaight
 3299     Email string dated 12/8/2015 between                 Slaight, TCS HR
          Christopher Slaight and Ankur Prakash Re: Job        Representative,
          Opening :: Full time Permanent :: Jr. Front End     Blandford, Bhalla
          Developer in Princeton, NJ




                                                                       61                                                                    Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 62 of 97
                                                  Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                       U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                              Defendant's Trial Exhibits


Ex. No.   Description                                         Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                              Admit
 3300     Email 1.pdf (Email re: Chris Slaight)                  Slaight, TCS HR                           FRE 402 (RELEVANCE)
                                                                 Representative,                           FRE 106 (REDACTED)
                                                                Blandford, Bhalla                          FRE 802 (HEARSAY)
                                                                                                           Bates-number
                                                                                                           Inappropriately
                                                                                                           encompasses two
                                                                                                           unrelated emails
 3301     Email string dated 2/19/2013 between                   Slaight, TCS HR                           Added Oct. 25; not
          Prashant Musale and Christopher Slaight (cc            Representative,                           exchanged; all objections
          Alok Bhalla) RE: Bereavement leave taken              Blandford, Bhalla                          reserved.
          today
 3302     Email dated 3/16/2013 from                             Slaight, TCS HR                           Added Oct. 25; not
          ltimatix.gess@tcs.com to Christopher Slaight           Representative,                           exchanged; all objections
          Your leave for the period from Jul-15-2013 to         Blandford, Bhalla                          reserved.
          Jul-19-2013 has been approved
 3303     Email dated 2/6/2013 from                              Slaight, TCS HR                           Added Oct. 25; not
          ultimatix.gess@tcs.com to Christopher Slaight          Representative,                           exchanged; all objections
          Your leave for the period fromFeb-06-2013 to          Blandford, Bhalla                          reserved.
          Feb-06-2013 has been approved
 3304     Email dated 2/12/2013 from                             Slaight, TCS HR                           Added Oct. 25; not
          IHC.Braodcast@tcs.com to Christopher Slaight           Representative,                           exchanged; all objections
          Data Security - Its our responsibility                Blandford, Bhalla                          reserved.
 3305     Email string dated 9/4/2012 between Melissa            Slaight, TCS HR                           Added Oct. 25; not
          Blandford and Christopher Slaight (cc Melissa          Representative,                           exchanged; all objections
          D) Re; Question Regarding Paycheck                    Blandford, Bhalla                          reserved.

 3306     Email dated 12/17/2012 from                            Slaight, TCS HR                           FRE 402 (RELEVANCE)
          ultimatix.gess@tcs.com to Christopher Slaight          Representative,                           FRE 106 (REDACTED)
          Emp No.192759 has completed compliance                Blandford, Bhalla                          FRE 802 (HEARSAY)
          clearance                                                                                        Bates-number
                                                                                                           Inappropriately
                                                                                                           encompasses two
                                                                                                           unrelated emails
 3307     Travel Arrangements for Christopher J. Slaight         Slaight, TCS HR                           Added Oct. 25; not
                                                                 Representative,                           exchanged; all objections
                                                                Blandford, Bhalla                          reserved.
 3308     Email dated 8/19/2012 from Mary Hoffmaster             Slaight, TCS HR                           Added Oct. 25; not
          to Jamison Andaluz, et al. (cc Charles Sam)            Representative,                           exchanged; all objections
          URGENT: India Flights                                 Blandford, Bhalla                          reserved.
 3309     Email dated 8/9/2012from                               Slaight, TCS HR                           Added Oct. 25; not
          ultimatix.gess@tcs.com to Christopher Slaight          Representative,                           exchanged; all objections
          Travel Request no: 1296223 has been                   Blandford, Bhalla                          reserved.
          approved by 157672/Ambika G.
 3310     Email dated 3/11/2013 from                             Slaight, TCS HR                           Added Oct. 25; not
          ultimatix.gess@tcs.com to Christopher Slaight          Representative,                           exchanged; all objections
          Your leave request for the period of Feb-19-          Blandford, Bhalla                          reserved.
          2013 to Feb-19-2013 has been approved by
          Biju Sidhartha(118186) & it is pending with
          Suchitha Narla(147985), for approval




                                                                         62                                                                   Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 63 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                            Admit
 3311     Email dated 1/23/2013 from Kimeth Williams           Slaight, TCS HR                           Added Oct. 25; not
          to Christopher Slaight, Christopher Slaight Are      Representative,                           exchanged; all objections
          you in NJ?                                          Blandford, Bhalla                          reserved.
 3312     Email string dated 8/9/2012 between Edward           Slaight, TCS HR                           Added Oct. 25; not
          Dunn, Christopher Slaight, Jean Uwimana,             Representative,                           exchanged; all objections
          Michael Yakubics, Robin Rogowski, Thomas            Blandford, Bhalla                          reserved.
          Jemison, and William Scott (cc Melissa D,
          Melissa Blandford, and Sonli Agrawal) Action
          Required: Completion of iSecurity WBT V2.0
          (Course id : 00080393)
 3313     Email dated 8/8/2012 from John Slaight to            Slaight, TCS HR                           Added Oct. 25; not
          Craig Janta, Tony Pernice, Jeffrey Gould,            Representative,                           exchanged; all objections
          Christopher Slaight                                 Blandford, Bhalla                          reserved.
 3314     Email dated 9/24/2014 from Alok Bhalla to            Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight, Jamison Andaluz (cc Mary        Representative,                           exchanged; all objections
          Hoffmaster, Biju Sidharthamenon, Trivedi            Blandford, Bhalla                          reserved.
          Ravi) Office Address
 3315     Email dated 8/15/2012 from John Slaight to                Slaight                              Added Oct. 25; not
          Christopher Slaight Vacation Days                                                              exchanged; all objections
                                                                                                         reserved.
 3316     Email string ated 8/6/2012 between John                   Slaight                              Added Oct. 25; not
          Slaight and Christopher Slaight FW: Fwd: FW:                                                   exchanged; all objections
          JC Penny Catalog from 1977                                                                     reserved.
 3317     Email dated 7/31/2012 from John Slaight to                Slaight                              Added Oct. 25; not
          Christopher Slaight Out of Office:                                                             exchanged; all objections
          Mehhhhhhhh                                                                                     reserved.
 3318     Email dated 9/20/2012 from Mary Hoffmaster           Slaight, TCS HR                           Added Oct. 25; not
          to Christopher Slaight AXA Positon & Return          Representative,                           exchanged; all objections
          Flight                                              Blandford, Bhalla                          reserved.
 3319     Email dated 8/2/2012 from Mary Hoffmaster            Slaight, TCS HR                           Added Oct. 25; not
          to Jean Uwimana, Christopher Slaight,                Representative,                           exchanged; all objections
          Christopher Slaight, Jean Uwimana URGENT:           Blandford, Bhalla                          reserved.
          Visa Status
 3320     Email string dated 3/27/2013 between                 Slaight, TCS HR                           Added Oct. 25; not
          Debojyoti Sen and Christopher Slaight (cc Alok       Representative,                           exchanged; all objections
          Bhalla, Ambika G) Re: Reporting to Edison           Blandford, Bhalla                          reserved.
          Office Tomorrow
 3321     Email dated 4/15/2013 from Anik Mahakud to           Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight QA Lead/PM Role for Bofa-        Representative,                           exchanged; all objections
          ML Account                                          Blandford, Bhalla                          reserved.
 3322     Email dated 10/18/2012 from Knome to                 Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight Don't miss Vivacious TCS         Representative,                           exchanged; all objections
                                                                  Blandford                              reserved.
 3323     Email string dated 3/27/13 between Ambika            Slaight, TCS HR                           Added Oct. 25; not
          G and Christopher Slaight Re: Reporting to           Representative,                           exchanged; all objections
          Edison Office Tomorrow                                  Blandford                              reserved.
 3324     Email dated 10/16/2012 from Astha Choksi to          Slaight, TCS HR                           Added Oct. 25; not
          linda@tsgallo.com (cc Christopher Slaight            Representative,                           exchanged; all objections
          Suchitha Narla) 708444 - Relocation; with               Blandford                              reserved.
          attachment



                                                                       63                                                                   Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 64 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness         Stipulation to            Objection          Date Admitted
                                                                                           Admit
 3325     Email 4/19/2013 from Debojyoti Sen to           Slaight, TCS HR                               Added Oct. 25; not
          Christopher Slaight Urgent                      Representative,                               exchanged; all objections
                                                             Blandford                                  reserved.
 3326     Email dated 10/5/20112 from John Slaight to     Slaight, TCS HR                               Added Oct. 25; not
          Christopher Slaight Phone#                      Representative,                               exchanged; all objections
                                                             Blandford                                  reserved.
 3327     Email dated 8/31/2012 from Career Center        Slaight, TCS HR                               Added Oct. 25; not
          Welcome to the North America Career center      Representative,                               exchanged; all objections
                                                             Blandford                                  reserved.
 3328     Email string dated 4/4/2013 between Hannah      Slaight, TCS HR                               Added Oct. 25; not
          Shobitha and Ambika G (cc Christopher Slaight   Representative,                               exchanged; all objections
          Debojyoti Sen, Kimeth Williams, Melissa       Blandford, Shobitha                             reserved.
          Blandford, and Melissa D) Re: Project
          Opportunities and Ohio Relocation

 3329     Phone List                                          Slaight, TCS HR                           Added Oct. 25; not
                                                              Representative,                           exchanged; all objections
                                                                 Blandford                              reserved.
 3330     Email dated 2/28/2013 from Umesh Kumar to           Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight (cc Ambika G) Released          Representative,                           exchanged; all objections
          from AXA                                               Blandford                              reserved.
 3331     Email string dated 2/28/2013 between                Slaight, TCS HR                           Added Oct. 25; not
          Ambika G and Christopher Slaight (cc Umesh          Representative,                           exchanged; all objections
          Kumar, and Debojyoti Sen) Re: Released from            Blandford                              reserved.
          AXA
 3332     Email string dated 6/6/2012 between John                 Slaight                              FRE 402 (RELEVANCE)
          Slaight and Christopher Slaight Fw: Funny Pics                                                FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
 3333     Email dated 3/27/2013from Christopher                    Slaight                              Added Oct. 25; not
          Slaight to Debojyoti Sen (cc Alok Bhalla)                                                     exchanged; all objections
          Reporting to Edison Office Tomorrow                                                           reserved.
 3334     Email string dated 9/20/2012 between                Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight and Johny Chandapillay Re:      Representative,                           exchanged; all objections
          Fw: Fwd: 4 US Campus Hires in NJ/NY                    Blandford                              reserved.
 3335     Email dated 3/28/2013 from Christopher              Slaight, TCS HR                           Added Oct. 25; not
          Slaight to Ambika G (cc Debojyoti Sen)              Representative,                           exchanged; all objections
          Updated Resume/CV Re: (Re: Reporting to                Blandford                              reserved.
          Edison Office Tomorrow); with attachment
 3336     Email dated 4/9/2013 from Christopher               Slaight, TCS HR                           Added Oct. 25; not
          Slaight to Ambika G (cc Kimeth Williams)            Representative,                           exchanged; all objections
          Relocation from NYC                                    Blandford                              reserved.
 3337     Email string dated 9/14/2012 between                Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight and Mary Hoffmaster (cc         Representative,                           exchanged; all objections
          Benjamin Carrero, Christopher Slaight, Clifford        Blandford                              reserved.
          Halaire, and Michael Yakubics) Update Re:
          Meeting with Bank Accounts




                                                                      64                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 65 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                          Admit
 3338     Email ated 2/28/2013 from Christopher              Slaight, TCS HR                           Added Oct. 25; not
          Slaight to Ambika G (cc Umesh Kumar) Re:           Representative,                           exchanged; all objections
          Released from AXA                                     Blandford                              reserved.
 3339     Email string dated 4/2/2013 between                Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight and Kimeth Williams (cc        Representative,                           exchanged; all objections
          Ambika G, Debojyoti Sen, Hannah Shobitha,             Blandford                              reserved.
          Melissa Blandford, and Melissa D) re Project
          Opportunities and Ohio Relocation
 3340     Email string dated 9/12/2012 between               Slaight, TCS HR                           Added Oct. 25; not
          Christopher Slaight and Mary Hoffmaster (cc        Representative,                           exchanged; all objections
          Benjamin Carrero, Clifford Halaire, Michael           Blandford                              reserved.
          Yakubics, Benjamin Carrero, Christopher
          Slaight, and Michael Yakubics) Re: Meeting
          with Bank Accounts
 3341     Email dated 2/28/2013 from Christopher           Slaight, TCS HR                             Added Oct. 25; not
          Slaight to Debojyoti Sen Re: Fw: Released        Representative,                             exchanged; all objections
          from AXA                                            Blandford                                reserved.
 3342     Email string dated 7/6/2012 between              Slaight, TCS HR                             Added Oct. 25; not
          Christopher Slaight and Kimeth Williams Re:      Representative,                             exchanged; all objections
          [WARNING: MESSAGE ENCRYPTED]Final                   Blandford                                reserved.
          Communication about ILP
 3343     Email from Christopher Slaight to Alok Bhalla    Slaight, TCS HR                             Added Oct. 25; not
          (cc Jamison Andaluz Attending Work               Representative,                             exchanged; all objections
          Tomorrow (Wednesday Ocy 31 2012)                    Blandford                                reserved.
 3345     Email string dated 5/18/2016 between                 TCS HR                                  FRE 106 (REDACTED)
          Krishnan and Donna G (cc Shweta, Shobitha,       Representative,                             FRE 402 (RELEVANCE)
          Orr, and Makharia) RE: *Confidential: RE:     Gomez, Seetharaman                             FRE 802 (HEARSAY)
          Release of Janet Santacroce
 3346     Email string dated 5/18/2016 between Donna           TCS HR                                  FRE 802 (HEARSAY)
          G and Krishnan (cc Shweta, Shobitha, Orr, and    Representative,                             FRE 402 (RELEVANCE)
          Makharia) *Confidential: RE: Release of Janet Gomez, Seetharaman
          Santacroce
 3347     Email dated 4/2/216 from S. Narasimhan re:      Narasimhan, TCS                              FRE 106 (REDACTED)
          We had a good FY 16                                 Workforce                                FRE 802 (HEARSAY)
                                                            Effectiveness                              LATE-PRODUCED
                                                         Representative, TCS
                                                        RMG Representative
 3348     Email string dated 4/2/2016 between              Narasimhan, TCS                             FRE 802 (HEARSAY)
          Seetharaman and Narashimhan (cc Kumar,              Workforce                                FRE 402 (RELEVANCE)
          Kalaa, and Kumar) Re: Releasing of Local           Effectiveness
          Hires                                           Representative, TCS
                                                          RMG Representative
 3349     Email string dated 11/5/2012 between                  TCS RMG                                FRE 802 (HEARSAY)
          Sivaramakrishna, Shobitha and Carlsson Fw:         Representative,                           FRE 402 (RELEVANCE)
          TTH - Q2FY13- Gross Addition & Reduction              Shobitha                               FRE 106 (INCOMPLETE)
                                                                                                       9REFERENCES ATTACMENT
                                                                                                       NOT INCLUDED IN
                                                                                                       EXHIBIT))




                                                                     65                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 66 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to          Objection      Date Admitted
                                                                                           Admit
 3350     Email string dated 8/22/2016 between Jain,             TCS RMG                                FRE 802 (HEARSAY)
          Bettini, Praveen, Donna G, Chawla, Baskar R         Representative,                           FRE 402 (RELEVANCE)
          Fw: Local Hire Project Release                         Shobitha
 3351     Project Release Template for Employee                  TCS RMG                                FRE 802 (HEARSAY)
          580661                                              Representative,                           FRE 402 (RELEVANCE)
                                                                 Shobitha
 3352     Email string dated 2/24/2016 between                   TCS RMG                                FRE 802 (HEARSAY)
          Manohar and Shobitha (cc Kumar, Ruben Pm,           Representative,                           FRE 402 (RELEVANCE)
          and Bauskar) Re: Project Release - 133666              Shobitha
          Siddabattula,Mr. Ravi Kumar
 3353     Email string dated 2/27/2015 between Kumar             TCS RMG                                FRE 802 (HEARSAY)
          and ISUtagging Support (cc Tungavidya P,            Representative,                           FRE 402 (RELEVANCE)
          Manohar, Tripathi, Ruben Pm, Bauskar,                  Shobitha
          Shobitha, Jaganmohanrao A, Ashok, and
          Shyam Kp) Re: 133666 Siddabattula,Mr. Ravi
          Kumar - Tagging to BFS NA 1.1
 3354     Email string dated 2/3/2016 between Balaji             TCS RMG                                FRE 802 (HEARSAY)
          and Bailey RE: FW: Release request approval -       Representative,                           FRE 402 (RELEVANCE)
          Jitender Kumar - EMP# 1005283                      Shobitha, TCS HR
                                                              Representative
 3355     Email string dated 3/6/2013 between Hennet             TCS RMG                                FRE 802 (HEARSAY)
          and Ambika G FW: Urgent Requirement for             Representative,                           FRE 402 (RELEVANCE)
          .Net onsite requirement                            Shobitha, TCS HR
                                                              Representative
 3356     Email string dated 4/10/2013 between                Slaight, TCS HR                           FRE 802 (HEARSAY)
          Jkumar and Ambika G FW: Feedback for Chris         Representative,
          Slaight                                                Blandford
 3357     Email string dated 3/1/2013 between Sen and         Slaight, TCS HR                           FRE 802 (HEARSAY)
          Ramanan (cc Alok, Narla, Kumar and Ambika          Representative,                            FRE 402 (RELEVANCE)
          G) Re: Chris Slaight Release                           Blandford
 3358     Email string dated 5/18/2012 between                    TCS HR                                FRE 802 (HEARSAY)
          Blandford and Beri (cc Ambika G, Reddy,            Representative,                            FRE 402 (RELEVANCE)
          Jindal and Elhence) Re: Local Hire Paul Torres         Blandford

 3359     Email string dated 4/24/2012 Nagarajan to          TCS HR                                     FRE 802 (HEARSAY)
          Rekha (cc Dilip, Prasad Mk, Sandip, Ganesan, Representative, TCS
          Gudala, Natarajan, Ambika G, Mullapudi) Re: RMG Representative
          Comcase US Staffing
 3360     Email dated 5/29/2012 from Chitakunta to           TCS HR                                     FRE 802 (HEARSAY)
          Ambika G (cc Kumarasamy, Ramamurthy,         Representative, TCS
          Akurati, Mungamuri) regarding Urgent need    RMG Representative
          for the following skill sets
 3361     Email string dated 4/24/2012 between               TCS HR                                     FRE 802 (HEARSAY)
          Ambika G and Sisirkumar (cc Ambika G,        Representative, TCS                              FRE 402 (RELEVANCE)
          Ahluwalia, Dharmabotla, Varghese, Gudipati, RMG Representative
          Benjamine, Sona, US RMGSupport) Fw:
          Release of Charles, Antoine from Hartford
          Account




                                                                      66                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 67 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection     Date Admitted
                                                                                           Admit
 3362     Email string dated 2/3/2012 between                TCS HR                                     FRE 802 (HEARSAY)
          Seshadri and Kumarasamy (cc Ambika G) Fw: Representative, TCS
          State Farm                                   RMG Representative
 3363     Email string dated 1/17/2012 between Singh         TCS HR                                     FRE 802 (HEARSAY)
          and Ambika G (cc Sultana, Mandavilli,        Representative, TCS                              FRE 402 (RELEVANCE)
          Ambika G, Pradhan, Ghaisas, Satpathy, Garai, RMG Representative
          Ksingh, Ramkumar V, Kinare, and Purandare)
          Re: Fw: resource requirement : ITO portfolio

 3364     Email string dated 7/8/2013 between Ambika             TCS HR                                 FRE 802 (HEARSAY)
          G and Dahiya (cc Marada, SelvarajPandian,        Representative, TCS                          FRE 402 (RELEVANCE)
          Aanimella) RE: Andrew Timm Release               RMG Representative
          Notification
 3365     Email string dated 10/11/2012 between             TCS HR                                      FRE 802 (HEARSAY)
          Rasagina P. and Blandford (cc Ambika G,     Representative, TCS
          Jindal, Kumar, and Wilson A) Re: Fw: Pls help:
                                                     RMG Representative,
          Tom King                                        Blandford
 3366     Email string dated 5/18/2015 bet Ambika G         TCS HR                                      FRE 802 (HEARSAY)
          and Tripathi Re: Fw: Hi, can you please sendRepresentative, TCS
          all CVs available in TCS pooll             RMG Representative
 3368     Email string dated 4/12/2012 between Kumar        TCS HR                                      FRE 106 (Incomplete
          and Sultana Fw: Urgent                      Representative, TCS                               (missing attachment
                                                     RMG Representative,                                TCSLTD004121716))
                                                           Shobitha                                     FRE 802 (HEARSAY)
 3369     Email string dated 11/6/2012 between Kumar        TCS HR                                      FRE 802 (HEARSAY)
          and Shobitha Fw: TTH - Q2FY13- Gross        Representative, TCS
          Addition & Reduction (re: Onsite Returnees RMG Representative,
          TTH_Q3)                                          Shobitha
 3370     Email string dated 10/17/2012 between             TCS HR                                      FRE 802 (HEARSAY)
          Kumar and Kant (cc Narasimhan) Re: Fw: INS Representative, TCS
          & HC - Q2FY13- Gross Addition & Reduction  RMG Representative,
                                                        Shobitha, Kant
 3371     Deputation Agreement - United States             TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3372     USA and Canada Agreement /Deputation             TCS RMG                                      FRE 402 (RELEVANCE)
          Letter                                        Representative
 3373     Deputation Letter                                TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3374     Overseas Deputation Agreement                    TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3375     Overseas Deputation Agreement                    TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3376     Overseas Deputation Agreement                    TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3377     Overseas Deputation Agreement                    TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3378     Deputation Agreement                             TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative
 3379     Expat Separation Template                        TCS RMG                                      FRE 402 (RELEVANCE)
                                                        Representative                                  FRE 802 (HEARSAY)



                                                                      67                                                             Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 68 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection           Date Admitted
                                                                                         Admit
 3380     Expat Separation Template                           TCS RMG                                 FRE 402 (RELEVANCE)
                                                           Representative                             FRE 802 (HEARSAY)
 3381     Expat Separation Template                           TCS RMG                                 FRE 402 (RELEVANCE)
                                                           Representative                             FRE 802 (HEARSAY)
 3382     Expat Separation Template                           TCS RMG                                 FRE 402 (RELEVANCE)
                                                           Representative                             FRE 802 (HEARSAY)
 3383     Annual WFP Template - 2015                         Srinivasan,
                                                            Seetharaman,
                                                               Gwalani
 3388     RGS Flowchart                                  Shobitha, Gawalani,                          Appears to not have been
                                                               TCS RGS                                exchanged (all objections
                                                           Representative                             reserved).
 3389     Horizontal/Vertical Depiction                  Shobitha, Gawalani,                          Appears to not have been
                                                               TCS RGS                                exchanged (all objections
                                                           Representative                             reserved).
 3390     Project Release Flow Chart                     Shobitha, Gawalani,                          Appears to not have been
                                                               TCS RGS                                exchanged (all objections
                                                           Representative                             reserved).
 3391     Comparison Expat to Local                             TCS HR                                FRE 402 (RELEVANCE)
                                                           Representative,                            FRE 403 (UNFAIR
                                                         Smalley, Blandford,                          PREJUDICE, MISLEADING,
                                                            Seetharaman                               CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)
                                                                                                      FRE 802 (HEARSAY)
 3392     Comparison of Local Term Rate to Expat                TCS HR                                FRE 402 (RELEVANCE)
          Return                                           Representative,                            FRE 403 (UNFAIR
                                                          Smalley, Blandford,                         PREJUDICE, MISLEADING,
                                                            Seetharaman                               CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)
                                                                                                      FRE 802 (HEARSAY)
 3393     Term Reason Compilation                               TCS HR                                FRE 402 (RELEVANCE)
                                                           Representative,                            FRE 403 (UNFAIR
                                                          Smalley, Blandford,                         PREJUDICE, MISLEADING,
                                                            Seetharaman                               CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)
                                                                                                      FRE 802 (HEARSAY)
                                                                                                      FRE 1006
                                                                                                      (IMPROPER/INACCURATE
                                                                                                      SUMMARY)
 3394     Screen Shot Ultimax/RGS                        Shobitha, Gawalani,                          Appears to not have been
                                                               TCS RGS                                exchanged (all objections
                                                           Representative                             reserved).
 3395     Term Reasons Charts/Graphs                            TCS HR                                FRE 402 (RELEVANCE)
                                                           Representative,                            FRE 403 (UNFAIR
                                                         Smalley, Blandford,                          PREJUDICE, MISLEADING,
                                                            Seetharaman                               CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)
                                                                                                      FRE 802 (HEARSAY)
                                                                                                      Improper Compilation
                                                                                                      Under FRE 1006)



                                                                    68                                                                   Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 69 of 97
                                            Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                 U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                        Defendant's Trial Exhibits


Ex. No.   Description                                   Sponsoring Witness          Stipulation to            Objection           Date Admitted
                                                                                        Admit
 3396     Allocation /Unallocation Graph               TCS Representative or                         Appears to not have been
                                                        Other TCS Witness                            exchanged (all objections
                                                                                                     reserved).
 3397     Third Party Compensation Study               TCS Representative or                         Unsupported by any
                                                        Other TCS Witness                            admissible evidence;
                                                                                                     Unsupported by any
                                                                                                     discovery produced in case
                                                                                                     FRE 402 (RELEVANCE)
                                                                                                     FRE 802 (HEARSAY)
                                                                                                     FRE 403 (UNFAIR
                                                                                                     PREJUDICE, MISLEADING,
                                                                                                     CONFUSION OF ISSUES,
                                                                                                     WASTE OF TIME)
 3398     RGS Expat/Local Graph                        TCS Representative or                         FRE 402 (RELEVANCE)
                                                        Other TCS Witness                            FRE 403 (UNFAIR
                                                                                                     PREJUDICE, MISLEADING,
                                                                                                     CONFUSION OF ISSUES,
                                                                                                     WASTE OF TIME)
                                                                                                     FRE 802 (HEARSAY)
 3399     Comparison Local Term to Nationwide          TCS Representative or                         FRE 402 (RELEVANCE)
                                                        Other TCS Witness                            FRE 403 (UNFAIR
                                                                                                     PREJUDICE, MISLEADING,
                                                                                                     CONFUSION OF ISSUES,
                                                                                                     WASTE OF TIME)
                                                                                                     FRE 802 (HEARSAY)
                                                                                                     FRE 702 (INADMISSIBLE
                                                                                                     EXPERT TESTIMONY)
 3400     Expat Return Graph                           TCS Representative or                         FRE 402 (RELEVANCE)
                                                        Other TCS Witness                            FRE 403 (UNFAIR
                                                                                                     PREJUDICE, MISLEADING,
                                                                                                     CONFUSION OF ISSUES,
                                                                                                     WASTE OF TIME)
                                                                                                     FRE 802 (HEARSAY)
 3401     Expat to Local Graph/Chart                   TCS Representative or                         FRE 402 (RELEVANCE)
                                                        Other TCS Witness                            FRE 403 (UNFAIR
                                                                                                     PREJUDICE, MISLEADING,
                                                                                                     CONFUSION OF ISSUES,
                                                                                                     WASTE OF TIME)
                                                                                                     FRE 802 (HEARSAY)
 3402     First Allocation Graph                       TCS Representative or                         Appears to not have been
                                                        Other TCS Witness                            exchanged (all objections
                                                                                                     reserved).
 3403     Term Graphs                                  TCS Representative or                         FRE 402 (RELEVANCE)
                                                        Other TCS Witness                            FRE 403 (UNFAIR
                                                                                                     PREJUDICE, MISLEADING,
                                                                                                     CONFUSION OF ISSUES,
                                                                                                     WASTE OF TIME)
                                                                                                     FRE 802 (HEARSAY)




                                                                   69                                                                    Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 70 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to            Objection           Date Admitted
                                                                                           Admit
 3404     Local Workforce Makeup                          TCS Representative or                         Appears to not have been
                                                           Other TCS Witness                            exchanged (all objections
                                                                                                        reserved).
 3408     EEO-1 Post-Hire Form (US ONLY) - Slaight            Slaight, TCS HR
                                                              Representative,
                                                                 Blandford
 3410     Email string dated 11/5/2014 between                Slaight, TCS HR                           FRE 402 (RELEVANCE)
          Giardina and Tripathi (cc Pankaj3 k) Re: Fw:        Representative,                           FRE 403 (UNFAIR
          Kevin Matthews (Emp # 825708) _                        Blandford,                             PREJUDICE, MISLEADING,
          Performance and Behaviour Issues                     Seetharaman                              CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)
 3411     TATA Consultancy Services - Employment             Slaight, TCS HR
          Application                                        Representative,
                                                                Blandford
 3412     Email string dated 4/20/2012 between               Slaight, TCS HR
          Praveen and Williams Re: Christopher John          Representative,
          Slaight - Technical Interview                         Blandford
 3413     Email string dated 10/5/2015 between               Slaight, TCS HR                            FRE 402 (RELEVANCE)
          Ambika G and Sharma FW: Lessons Learned            Representative,                            FRE 403 (UNFAIR
          from Chris Slaight's Termination                      Blandford,                              PREJUDICE, MISLEADING,
                                                           Seetharaman, RMG                             CONFUSION OF ISSUES,
                                                             Representative                             WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)
 3414     RMG Release Template - Slaight                     Slaight, TCS HR                            FRE 802 (HEARSAY)
                                                             Representative,                            Pretrial Order No. 6 (Dkt.
                                                                Blandford,                              #605)
                                                           Seetharaman, RMG
                                                             Representative
 3415     Email string dated 10/5/2015 between Sen           Slaight, TCS HR                            FRE 403 (UNFAIR
          and Sharma Fw: Release from AXA account            Representative,                            PREJUDICE, MISLEADING,
                                                                Blandford,                              CONFUSION OF ISSUES,
                                                           Seetharaman, RMG                             WASTE OF TIME)
                                                             Representative                             FRE 802 (HEARSAY)
 3416     Email string dated 10/5/2015 between Sen           Slaight, TCS HR                            FRE 403 (UNFAIR
          and Sharma Fw: Regarding Chris Slaight             Representative,                            PREJUDICE, MISLEADING,
                                                                Blandford,                              CONFUSION OF ISSUES,
                                                           Seetharaman, RMG                             WASTE OF TIME)
                                                             Representative                             FRE 802 (HEARSAY)
 3417     Email string dated 10/5/2015 between Sen           Slaight, TCS HR                            FRE 802 (HEARSAY)
          and Sharma Fw: Chris Slaight Release               Representative,
                                                                Blandford,
                                                           Seetharaman, RMG
                                                             Representative
 3418     Project Feedback Format_local hire release -       Slaight, TCS HR                            FRE 403 (UNFAIR
          Chris Slaight.xls                                  Representative,                            PREJUDICE, MISLEADING,
                                                                Blandford,                              CONFUSION OF ISSUES,
                                                           Seetharaman, RMG                             WASTE OF TIME)
                                                             Representative                             FRE 802 (HEARSAY)




                                                                      70                                                                    Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 71 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                          Admit
 3419     Email string dated 10/5/2015 Ambika G and         Slaight, TCS HR                            FRE 403 (UNFAIR
          Sharma Fw: Lessons Learned from Chris             Representative,                            PREJUDICE, MISLEADING,
          Slaight's Termination                                Blandford,                              CONFUSION OF ISSUES,
                                                          Seetharaman, RMG                             WASTE OF TIME)
                                                            Representative                             FRE 802 (HEARSAY)
 3420     Email dated 11/11/2015 from Shobitha to           Slaight, TCS HR                            FRE 402 (RELEVANCE)
          Wadhawn Big Data Architect                        Representative,                            FRE 403 (UNFAIR
                                                               Blandford,                              PREJUDICE, MISLEADING,
                                                          Seetharaman, RMG                             CONFUSION OF ISSUES,
                                                            Representative,                            WASTE OF TIME)
                                                                Shobitha
 3421     Email string dated 9/9/2013 between Dimri         Slaight, TCS HR                            FRE 402 (RELEVANCE)
          and Pawar (cc Shobitha and Yadav) Resume:         Representative,                            FRE 403 (UNFAIR
          J2EE Lead - - Cincinnati: GOPIKRISHNA                Blandford,                              PREJUDICE, MISLEADING,
          MADISHETTI                                      Seetharaman, RMG                             CONFUSION OF ISSUES,
                                                            Representative,                            WASTE OF TIME)
                                                                Shobitha
 3422     Email string dated 5/8/2012 between                Slaight, TCS HR                           FRE 402 (RELEVANCE)
          Blandford and Das (cc Manot, Jindal, and           Representative,                           FRE 403 (UNFAIR
          Ambika G) RE: Thomas George - Release from            Blandford                              PREJUDICE, MISLEADING,
          the project                                                                                  CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)
 3423     Email string dated 5/23/2012 between               Slaight, TCS HR                           FRE 402 (RELEVANCE)
          Varghese, Subahan, Chopra, Gupta (cc Ambika        Representative,                           FRE 403 (UNFAIR
          G, Madhusudhan, Mangalaraj and Sishardi RE:           Blandford                              PREJUDICE, MISLEADING,
          PIP for Local Hire                                                                           CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)
 3425     Workforce Effectiveness_FY12 Year End.pptx        Slaight, TCS HR                            FRE 802 (HEARSAY)
                                                            Representative,
                                                               Blandford
 3426     Email from Ganapathy to Auman regarding             Srinivasan,                              FRE 802 (HEARSAY)
          FW: Local Hire Attrition in North America         Ganapathy, Kant
 3427     FY11 NA Suresh Attrition                            Srinivasan,                              FRE 802 (HEARSAY)
          Analysis_INS(1,2).pptx                            Ganapathy, Kant
 3428     FY12 North America_Local Hire Attrition Trend       Srinivasan,                              Not on October 4 Exhibit
          Q1 FY12_Suresh.pptx                               Ganapathy, Kant                            List (Dkt. #569)
                                                                                                       FRE 802 (HEARSAY)
 3429     Email from Hada to Kumar Re: Fw: Updated:             TCS RMG                                Not on October 4 Exhibit
          Project Release - Local Hire - 703000 - Mark       Representative,                           List (Dkt. #569)
          Babbitts                                              Shobitha                               FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)




                                                                     71                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 72 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to            Objection         Date Admitted
                                                                                           Admit
 3430     Email string dated 11/20/2014 between               Gwalani, TCS HR                           Not on October 4 Exhibit
          Punnorth and Suchitra N Re: GCP Unallocated- Representative, TCS                              List (Dkt. #569)
          ............reply on other email as per the email. RMG Representative                         FRE 402 (RELEVANCE)
                                                                                                        FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)
 3431     Email string dated 12/29/2014 between                 TCS RMG                                 Not on October 4 Exhibit
          Harralson, Kumar, and Prakash K (cc Frias,         Representative,                            List (Dkt. #569)
          Menon, Naik, Suchitra N, and Acharya) Re:         Shobitha, Gwalani,                          FRE 402 (RELEVANCE)
          Parimala K N ( Emp Id: 854870)                          Jindal                                FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)
 3432     Email string dated 5/8/2012 between Jindal            TCS RMG                                 Not on October 4 Exhibit
          and Srivastav (cc Mullapudi, and S David) Re:      Representative,                            List (Dkt. #569)
          Fw: Deputation Extension Rrequest no.             Shobitha, Gwalani,                          FRE 402 (RELEVANCE)
          1199838 is pending for your action.                     Jindal                                FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)
 3433     Email dated 1/28/2014 from Dunn to Axelrod              TCS HR                                Not on October 4 Exhibit
          regarding U.S. MANDATORY TRAINING                   Representative,                           List (Dkt. #569)
          REQUIREMENT - Important Message                       Srinivasan,                             FRE 802 (HEARSAY)
                                                                Ganapathy
 3434     Email dated 1/27/2012 from Davis to                   Ganapathy                               Not on October 4 Exhibit
          Ganapathy regarding Diverse Hiring                                                            List (Dkt. #569)
                                                                                                        FRE 802 (HEARSAY)
 3435     Email string dated 9/26/2014 between                  TCS RMG                                 Not on October 4 Exhibit
          Chezhian, Nadam, and Praveen (cc Minajagi,         Representative,                            List (Dkt. #569)
          Tripathi, Padmanabhareddy I, Kumar) Re:           Shobitha, Gwalani                           FRE 402 (RELEVANCE)
          Need your help with placement                                                                 FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)
 3436     Email string dated 8/26/2015 between Karthik     TCS RMG                                      Not on October 4 Exhibit
          S and Praveen (cc Sasikumar B, Mohindra,      Representative,                                 List (Dkt. #569)
          Baskaran, Basile, Karthik, Suchitra N,       Shobitha, Gwalani,                               FRE 402 (RELEVANCE)
          Sudhakaran S, and Sharma) regarding US             Jindal                                     FRE 403 (UNFAIR
          assignment end date - 30th Sept'2014                                                          PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)




                                                                      72                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 73 of 97
                                                 Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                      U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                             Defendant's Trial Exhibits


Ex. No.   Description                                        Sponsoring Witness          Stipulation to            Objection         Date Admitted
                                                                                             Admit
 3437     Email string dated 11/18/2014 between                    TCS RMG                                Not on October 4 Exhibit
          Nadam, Kumar, Tripathi, Dutta, and Jain Fw:           Representative,                           List (Dkt. #569)
          US Onsite unallocated associates                    Shobitha, Gwalani,                          FRE 802 (HEARSAY)
                                                               Jindal, Srinivasan
 3438     Email string dated 3/28/14 between Kannan,            Gwalani, Kant,                            Not on October 4 Exhibit
          et al. (cc Praveenkumar R3 Fw: Regarding               Srinivasan                               List (Dkt. #569)
          VISA Ext approvals for US Onsite Associates -                                                   FRE 802 (HEARSAY)
          Q2'FY15 To Q1'FY16 attaching: Employee
          Information for Insurance Vertical
 3439     Email string dated 3/4/2015 between Kannan   Gwalani, Kant,                                     Not on October 4 Exhibit
          N and Rajeshkannan, et. al. (cc VVS            Srinivasan                                       List (Dkt. #569)
          Raveendra, Praveenkumar R3) Attn DPs -                                                          FRE 802 (HEARSAY)
          FY'16 H1B Numbers from Life
 3440     Email string dated 3/31/2015 between             TCS HR                                         Not on October 4 Exhibit
          Shankar and Munagala (cc Jaganmohanrao A, Representative, Syed,                                 List (Dkt. #569)
          Pankaj3 K, Potharaju, Malipeddi, Reshma S1,    TCS RMG
          R Kalyan, Vaddi, Tungavidya P, and EXT -    Representative,
          venumadhav.avasarala@tcs.com) RE: Juniper:   Seetharaman
          SAP BI Requirement
 3441     Profile - Abdul Quraishi.pdf; Profile - Amir            TCS HR                                  Not on October 4 Exhibit
          Masoudi. Pdf                                      Representative, Syed,                         List (Dkt. #569)
                                                                 TCS RMG
                                                              Representative,
                                                               Seetharaman
 3442     Email dated 5/23/2011 from Jindal to NA                     Jindal                              Not on October 4 Exhibit
          Managers Group (cc NA HR Deployment                                                             List (Dkt. #569)
          Partner Grp, Mackenzie, Mukherjee, S Kant, S
          David, Wilson A, and Mukherjee) regarding
          IMPORTANT: Compliance with US Laws
          Regarding H-1B Visas (US ONLY)
 3443     Email string dated 6/5/2014 between Emani               TCS RMG                                 Not on October 4 Exhibit
          and Axelrod , (cc Ambika G and Bellam) RE:           Representative,                            List (Dkt. #569)
          RGS IDs for ODM                                     Shobitha, Gwalani                           FRE 802 (HEARSAY)
 3444     Email string dated 9/3/2013 between Ambika              TCS RMG                                 Not on October 4 Exhibit
          G and Reddy (cc Roy) Re: Shalini Kalyan              Representative,                            List (Dkt. #569)
                                                              Shobitha, Gwalani                           FRE 802 (HEARSAY)
                                                                                                          FRE 402 (RELEVANCE)
 3448     TCS USA Relocation Policy v. 1.0                          TCS HR                                Not on October 4 Exhibit
                                                                Representative,                           List (Dkt. #569)
                                                                 Seetharaman,
                                                                   Gwalani




                                                                        73                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 74 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection            Date Admitted
                                                                                          Admit
 3449     Email dated 1/8/2015 from Urmi Basu to                TCS RMG                                Not on October 4 Exhibit
          Urmi Basu (cc Umesh Kumar, Shyamsundar             Representative,                           List (Dkt. #569)
          Chinnari) regarding Requirements at                   Gwalani                                Identified for first time
          TCS/Microsoft in Redmond, WA !                                                               October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       Description does not match
                                                                                                       bates range (all objections
                                                                                                       reserved)


 3450     Email string dated 11/21/2012 between David           TCS RMG
          Sudharsan Rajaian and Brian Galicki (cc            Representative,                           Not on October 4 Exhibit
          Hannah Shobitha, R Vkumar, Shyamsundar                Gwalani                                List (Dkt. #569)
          Chinnari, Sivaramakrishna D, Umesh Kumar,                                                    Identified for first time
          and Kumar Neeraj) regarding WebShpere                                                        October 23 and never
          Profiles                                                                                     exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)

 3451     Email string dated 4/14/2015 between                  TCS RMG                                Not on October 4 Exhibit
          Geetha Bhaskar and Chris Calabrese (cc             Representative,                           List (Dkt. #569)
          Heather Connell; M Adebiyi, Luis Mendoza,             Gwalani                                Identified for first time
          Saha Sourav, Samarjeet Kumar, Shyamsundar                                                    October 23 and never
          Chinnari, Pankaj Utreja) REVISED OFFER FOR                                                   exchanged
          Glenn Sward - Fw: Eli Lilly - Glen Sward -                                                   FRE 402 (RELEVANCE)
          Packaging Line System Analyst - Indianapolis,                                                FRE 403 (UNFAIR
          IN                                                                                           PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)
                                                                                                       FRE 106 (COMPLETENESS
                                                                                                       (Bates range does not
                                                                                                       encompass whole email
                                                                                                       string))




                                                                     74                                                                     Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 75 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                          Admit
 3452     Email string dated 2/6/2012 between Rui Yu            TCS RMG
          and Shyamsundar Chinnari Walk-in Drive for         Representative,                           Not on October 4 Exhibit
          Microsoft requirements                                Gwalani                                List (Dkt. #569)
                                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)

 3453     Email dated 8/17/2015 from Chandrachur                TCS RMG
          Ghosh to Susandhya Narayani (cc                    Representative,                           Not on October 4 Exhibit
          am.reddy@tcs.com, Samir Sheth, and                    Gwalani                                List (Dkt. #569)
          Shyamsundar Chinnari) regarding UX - 2                                                       Identified for first time
          Requirements - GS - Jersey City, NJ                                                          October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)

 3454     Email string dated 10/22/2014 between                 TCS RMG
          Joshua and Hannah Shobitha (cc                     Representative,                           Not on October 4 Exhibit
          achowdhury@1800flowers.com, Hima, and                 Shobitha                               List (Dkt. #569)
          Siresha) Tejaswini Bompelly - Cognos                                                         Identified for first time
          Reporting Developer - Req ID 40119770- Carle                                                 October 23 and never
          Place, NY                                                                                    exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3455     Email dated 10/22/2014 from Hannah                    TCS RMG
          Shobitha to achowdhury@1800flowers.com             Representative,                           Not on October 4 Exhibit
          (bcc Vijay Ray, et al.) regarding Tableau -           Shobitha                               List (Dkt. #569)
          URGENT                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)




                                                                     75                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 76 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                         Admit
 3456     Email dated 4/10/2014 from Ramesh Geda to            TCS RMG
          Partner regarding V-soft Needs Sr. Java           Representative,                           Not on October 4 Exhibit
          Developer--Rochester, NY --6 Months Contract         Gwalani                                List (Dkt. #569)
                                                                                                      Identified for first time
                                                                                                      October 23 and never
                                                                                                      exchanged
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      FRE 403 (UNFAIR
                                                                                                      PREJUDICE, MISLEADING,
                                                                                                      CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)


 3457     Email string dated 10/21/2013 between                TCS RMG
          Prasad and Brian Galicki (cc Prasad) TINA         Representative,                           Not on October 4 Exhibit
          BONANNO for business Objects Consultant ~            Gwalani                                List (Dkt. #569)
          Franklin lakes, NJ ! FULL TIME                                                              Identified for first time
                                                                                                      October 23 and never
                                                                                                      exchanged
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      FRE 403 (UNFAIR
                                                                                                      PREJUDICE, MISLEADING,
                                                                                                      CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)


 3458     Email string dated 3/5/2012 between Manish           TCS RMG
          Singh and Brian Galicki (cc milan@ztek-           Representative,                           Identified for first time
          inc.com) regarding Ztek | Walter Todd |              Gwalani                                October 23 and never
          TCS_Project Manager | Pasadena, CA Only |                                                   exchanged
          Currently based at Chatsworth, CA                                                           FRE 402 (RELEVANCE)
                                                                                                      FRE 403 (UNFAIR
                                                                                                      PREJUDICE, MISLEADING,
                                                                                                      CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)


 3459     Email dated 7/14/2014 from Manas to Manas            TCS RMG
          regarding Senior C++/Java Developer @             Representative,                           Not on October 4 Exhibit
          Southlake, TX (Local candidates only)                Gwalani                                List (Dkt. #569)
                                                                                                      Identified for first time
                                                                                                      October 23 and never
                                                                                                      exchanged
                                                                                                      FRE 402 (RELEVANCE)
                                                                                                      FRE 403 (UNFAIR
                                                                                                      PREJUDICE, MISLEADING,
                                                                                                      CONFUSION OF ISSUES,
                                                                                                      WASTE OF TIME)




                                                                    76                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 77 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                          Admit
 3460     Email dated 5/12/2015 from Dipankar to                TCS RMG
          Partner regarding Selenium Tester - Python         Representative,                           Not on October 4 Exhibit
          Exp. @ Brooklyn, NY/LOCALS ONLY/ F2F                  Gwalani                                List (Dkt. #569)
          NEEDED                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3461     Email dated 6/24/2014 from Bib Patnaik to             TCS RMG
          Partner regarding URGENT Need - Network            Representative,                           Not on October 4 Exhibit
          Admin in TX-Local Candidates ONLY                     Gwalani                                List (Dkt. #569)
                                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3462     Email dated 12/1/2014 from Naga to Partner            TCS RMG
          regarding Requirement : QA Analyst (IVR            Representative,                           Not on October 4 Exhibit
          Systems exp required) @ Dallas, Texas-(local          Gwalani                                List (Dkt. #569)
          candidates only/Phone + F@F)                                                                 Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3463     Email dated 9/27/2013 from Davis S to B               TCS RMG
          Andrillo regarding SME Reference Data              Representative,                           Not on October 4 Exhibit
          Security Master required                              Gwalani                                List (Dkt. #569)
                                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)




                                                                     77                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 78 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                          Admit
 3464     Email dated 5/30/2014 from Rakesh to                  TCS RMG
          Rakesh regarding SQL DBA at Plano,                 Representative,                           Not on October 4 Exhibit
          TX_NKMA_SQL_TX - SQL DBA                              Gwalani                                List (Dkt. #569)
                                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3465     Email dated 7/28/2015 from S. Arepally to H.          TCS RMG
          Axelrod (cc s.sathish7@tcs.com,                    Representative,                           Not on October 4 Exhibit
          us.tagsupport@tcs.com, and Nageswara)                 Gwalani                                List (Dkt. #569)
          regarding JEAN LOUBERT VERNOT: QA                                                            Identified for first time
          Manager/Lead: New York, NY                                                                   October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3466     Email dated 5/14/2015 from S. Kumar to H.             TCS RMG
          Axelrod regarding Requirement for                  Representative,                           Not on October 4 Exhibit
          sr.salesforce developer [REQ:10332298]-need           Gwalani                                List (Dkt. #569)
          locals for F2F                                                                               Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)


 3467     Email dated 2/22/2012 from H. Axelrod to              TCS RMG
          bgurr@brooksource regarding Additional New         Representative,                           Not on October 4 Exhibit
          Requirements for State Farm - TCS                     Gwalani                                List (Dkt. #569)
                                                                                                       Identified for first time
                                                                                                       October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)




                                                                     78                                                                   Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 79 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                           Admit
 3468     Email string dated 5/1/2015 between                    TCS RMG
          Pankaj3, Dhondiba, and Shobitha (cc Parmar,         Representative,                           Not on October 4 Exhibit
          Paul, Verma, saswati_paul@apple.com,                   Gwalani                                List (Dkt. #569)
          Shetty, harish.parmar@partners.hasbro.com,                                                    Identified for first time
          and sumanta_paul@apple.com) Re: Apple                                                         October 23 and never
          Requ. status on 04/30/2015                                                                    exchanged
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)


 3469     Email string dated 8/16/2013 between                   TCS RMG
          Ambika G and Ashish Agrrawal (cc Mouna P            Representative,                           Not on October 4 Exhibit
          and Dwivedi) Re: Fw: QA Manager Resume                 Gwalani                                List (Dkt. #569)
                                                                                                        Identified for first time
                                                                                                        October 23 and never
                                                                                                        exchanged
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)
                                                                                                        FRE 802 (HEARSAY)


 3470     Email string dated 2/13/2013 between S.                TCS RMG
          Arnold and B. Galicki regarding RE: ODI Oracle      Representative,                           Not on October 4 Exhibit
          Position Just Sent                                     Gwalani                                List (Dkt. #569)
                                                                                                        Identified for first time
                                                                                                        October 23 and never
                                                                                                        exchanged
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)


 3471     Email string dated 2/25/2013 between Brian             TCS RMG
          Galicki and B. Gurr regarding RE: URGENT-           Representative,                           Not on October 4 Exhibit
          Can Close in 2 Days Sr. Java Developer Dallas,         Gwalani                                List (Dkt. #569)
          TX                                                                                            Identified for first time
                                                                                                        October 23 and never
                                                                                                        exchanged
                                                                                                        FRE 402 (RELEVANCE)
                                                                                                        FRE 403 (UNFAIR
                                                                                                        PREJUDICE, MISLEADING,
                                                                                                        CONFUSION OF ISSUES,
                                                                                                        WASTE OF TIME)




                                                                      79                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 80 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to            Objection          Date Admitted
                                                                                          Admit
 3472     Email string dated 6/22/2015 between                  TCS RMG
          Vuddagiri and Ghosh (cc Manoj S, Abhi S, C         Representative,                           Not on October 4 Exhibit
          Sinha, Tripathi, Shyamsundar Chinnari, V              Gwalani                                List (Dkt. #569)
          Chaturvedi, R Rakesh) Re: Barcap Production                                                  Identified for first time
          support roles - Customer escalation- Request                                                 October 23 and never
          urgent support                                                                               exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)

 3473     Email string dated 10/27/2014 between                 TCS RMG
          Ghosh and Mishra (cc Tripathi, Nikunj M1,          Representative,                           Not on October 4 Exhibit
          Gattani, Kumar, and Us Tagsupport) RE: DTCC           Gwalani                                List (Dkt. #569)
          / Performance QA / Jersey City, NJ / Revathi                                                 Identified for first time
          Swayambulingam (Local Candidate)                                                             October 23 and never
                                                                                                       exchanged
                                                                                                       FRE 402 (RELEVANCE)
                                                                                                       FRE 403 (UNFAIR
                                                                                                       PREJUDICE, MISLEADING,
                                                                                                       CONFUSION OF ISSUES,
                                                                                                       WASTE OF TIME)
                                                                                                       FRE 802 (HEARSAY)

 3474     Termination files, Project Releases, Email box Jordan and TCS HR                             Broad description of
          and other Documents Related to James Jordan Representative and                               unidentified and
                                                             TCS RMG                                   unexchanged documents
                                                           Representative                              added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3474-1    Resume of Tim Jordan                                    Jordan                               Broad description of
                                                                                                       unidentified and
                                                                                                       unexchanged documents
                                                                                                       added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3474-2    Form listing previous employment and                    Jordan                               Broad description of
          education                                                                                    unidentified and
                                                                                                       unexchanged documents
                                                                                                       added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.




                                                                     80                                                                   Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 81 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                          Admit
3474-3    Revised Offer to replace original offer dated    Jordan and TCS HR                           Broad description of
          April 10, 2015 from Narasirnhan Srinivasan to    Representative and                          unidentified and
          James Timothy Jordan                                 TCS RMG                                 unexchanged documents
                                                             Representative                            added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3474-4    Addendum A Acknowledgement of Receipt of         Jordan and TCS HR                           Broad description of
          Employee Handbook                                Representative and                          unidentified and
                                                               TCS RMG                                 unexchanged documents
                                                             Representative                            added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3474-5    Addendum C Acknowledgement of Receipt of         Jordan and TCS HR                           Broad description of
          Anti-Harassment, Including Sexual                Representative and                          unidentified and
          Harassment, Policy in the Employee Handbook          TCS RMG                                 unexchanged documents
                                                             Representative                            added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3474-6    Email string between Ranjit Puthur and        Jordan and TCS HR                              Broad description of
          Hannah Shobitha (cc Anthony Praveen, Baiju K, Representative and                             unidentified and
          Kameseararao Chebroul, and Krishnakanth           TCS RMG                                    unexchanged documents
          Rao) Re: Fw: James Jordan Release               Representative                               added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3474-7    Email string between Noelle Romeo and            Jordan and TCS HR                           Broad description of
          Anthony Praveen (cc Ranjit Puthus) RE: FW:       Representative and                          unidentified and
          James Jordan                                         TCS RMG                                 unexchanged documents
                                                             Representative                            added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3474-8    Allocation History of James (Tim) Jordan         Jordan and TCS HR                           Broad description of
                                                           Representative and                          unidentified and
                                                               TCS RMG                                 unexchanged documents
                                                             Representative                            added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3474-9    Email string between James Jordan and            Jordan and TCS HR                           Broad description of
          Hannah Shobitha (cc James Jordan and             Representative and                          unidentified and
          Anthony Praveen) Re: Mail from RMG                   TCS RMG                                 unexchanged documents
                                                             Representative                            added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.




                                                                     81                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 82 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                         Admit
3474-10   TCS Termination Form -James Jordan #917847 Jordan and TCS HR                                Broad description of
          and related documents                      Representative and                               unidentified and
                                                         TCS RMG                                      unexchanged documents
                                                       Representative                                 added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.



3474-11   Email from Chandrachur Ghosh to Susandhya   Jordan and TCS HR                               Broad description of
          Narayani (cc am.reddy@tcs.com, Samir Sheth, Representative and                              unidentified and
          Shyamsundar Chinnari) UX - @ Requirements -     TCS RMG                                     unexchanged documents
          GS- Jersey City, NJ                           Representative                                added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.

 3475     Termination files, Project Releases, Emails     Cooper and TCS HR                           Broad description of
          and other Documents Related to Chad Cooper      Representative and                          unidentified and
                                                              TCS RMG                                 unexchanged documents
                                                            Representative                            added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.


3475-1    Resume of Chad Copper                                  Cooper                               Broad description of
                                                                                                      unidentified and
                                                                                                      unexchanged documents
                                                                                                      added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.


3475-2    Email string between Poonam Ashara and          Cooper and TCS HR                           Broad description of
          Chad Cooper (cc Lakshmanprakash Mp and          Representative and                          unidentified and
          Rahul Gosavi) RE: Best Time to call                 TCS RMG                                 unexchanged documents
                                                            Representative                            added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.


3475-3    Email string between Chard Cooper and Rahul     Cooper and TCS HR                           Broad description of
          Gosavi (cc Chard Cooper) RE: Can you contact    Representative and                          unidentified and
          the hiring manager who interviewed me?              TCS RMG                                 unexchanged documents
                                                            Representative                            added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.




                                                                    82                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 83 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                           Admit
3475-4    Email string between Lakshmanprakash Mp           Cooper and TCS HR                           Broad description of
          and Poonam Ashara (cc Chard Cooper) Re: No        Representative and                          unidentified and
          activity on job search                                TCS RMG                                 unexchanged documents
                                                              Representative                            added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3475-5    Email string between More Yogesh, Poonam          Cooper and TCS HR                           Broad description of
          Ashara, and Paul Demllo (cc Chard Cooper and      Representative and                          unidentified and
          Vaibhav G) RE: Requirement in Sharepoint              TCS RMG                                 unexchanged documents
          Project                                             Representative                            added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3475-6    TCS Termination from for Chad Cooper              Cooper and TCS HR                           Broad description of
                                                            Representative and                          unidentified and
                                                                TCS RMG                                 unexchanged documents
                                                              Representative                            added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

 3476     Termination files, Project Releases, Emails      Goodwin and TCS HR                           Broad description of
          and other Documents Related to John              Representative and                           unidentified and
          Goodwin                                              TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3476-1    Email from Bhushan Sharma to John Goodwin Goodwin and TCS HR                                  Broad description of
          re: HR Call                               Representative and                                  unidentified and
                                                        TCS RMG                                         unexchanged documents
                                                      Representative                                    added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3476-2    Email from L. Rodriguez to John Goodwin re:      Goodwin and TCS HR                           Broad description of
          HR Call                                          Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3476-3    Email from John Goodwin to Champak               Goodwin and TCS HR                           Broad description of
          Bujarbarua re: Hello                             Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.




                                                                      83                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 84 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                           Admit
3476-4    Email from John Goodwin to Anand Battar          Goodwin and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3476-5    Email from John Goodwin to Ashish Dhole re:      Goodwin and TCS HR                           Broad description of
          Hi                                               Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3476-6    Email from John Goodwin to Anand Battar re: Goodwin and TCS HR                                Broad description of
          Angular JS Developer                        Representative and                                unidentified and
                                                          TCS RMG                                       unexchanged documents
                                                        Representative                                  added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3476-7    Email from Gunjan Hada to John Goodwin re:       Goodwin and TCS HR                           Broad description of
          John Goodwin's Resume                            Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3476-8    Email from Balasaraswathi Mani to John           Goodwin and TCS HR                           Broad description of
          Goodwin re: Exciting Opportunity for you to      Representative and                           unidentified and
          become a Full Stack Developer                        TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3476-9    John Goodwin Allocation History                  Goodwin and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3476-10   TCS Termination Form - John Goodwin              Goodwin and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.




                                                                      84                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 85 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                          Admit
 3477     Termination files, Project Releases, Emails Waysack and TCS HR                               Broad description of
          and other Documents Related to Kim Waysack Representative and                                unidentified and
                                                          TCS RMG                                      unexchanged documents
                                                        Representative                                 added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3477-1    Email from Jay Mathur to Brian Galicki re: Kim Waysack and TCS HR                            Broad description of
          Waysack - Employment Form                      Representative and                            unidentified and
                                                             TCS RMG                                   unexchanged documents
                                                           Representative                              added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3477-2    Email from Brian Galicki to Kshama re: Face-    Waysack and TCS HR                           Broad description of
          to Fact interview                               Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3477-3    TCS Offer Letter to Kim Waysack                 Waysack and TCS HR                           Broad description of
                                                          Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3477-4    Addendum A Acknowledgement of Receipt of        Waysack and TCS HR                           Broad description of
          Employee Handbook                               Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3477-5    Email from Edward Dunn re: Harassment           Waysack and TCS HR                           Broad description of
          Prevention training in iCALMS                   Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3477-6    Email from Ultimatix to Kim Waysack re:         Waysack and TCS HR                           Broad description of
          iEvolve Compliance Status for Mandatoru         Representative and                           unidentified and
          Compliance Courses                                  TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.




                                                                     85                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 86 of 97
                                                 Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                      U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                             Defendant's Trial Exhibits


Ex. No.   Description                                        Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                             Admit
3477-7    Email from Performance Management at TCS           Waysack and TCS HR                           Broad description of
          re: Disagreement FY'14                             Representative and                           unidentified and
                                                                 TCS RMG                                  unexchanged documents
                                                               Representative                             added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.


3477-8    Email from Kim Waysack to Arora Ashu re:           Waysack and TCS HR                           Broad description of
          Self Evaluations                                   Representative and                           unidentified and
                                                                 TCS RMG                                  unexchanged documents
                                                               Representative                             added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.


3477-9    Email from Internal Broadcast to Kim               Waysack and TCS HR                           Broad description of
          Waysack re: Exciting Opportunities                 Representative and                           unidentified and
                                                                 TCS RMG                                  unexchanged documents
                                                               Representative                             added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.

3477-10   Email from Kim Waysack to Raviraj Jain re:         Waysack and TCS HR                           Broad description of
          CV/Profile required for new assignement            Representative and                           unidentified and
                                                                 TCS RMG                                  unexchanged documents
                                                               Representative                             added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.

3477-11   Email from Kim Waysack to Mohan.x.reddy re: Waysack and TCS HR                                  Broad description of
          Accepted: Interview with Kim                Representative and                                  unidentified and
                                                          TCS RMG                                         unexchanged documents
                                                        Representative                                    added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.

3477-12   Email from Kim Waysack to Mohan Reddy2 re: Waysack and TCS HR                                   Broad description of
          Job Description for Interview Tomorrow     Representative and                                   unidentified and
                                                         TCS RMG                                          unexchanged documents
                                                       Representative                                     added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.


3477-13   Email from Raviraj Jain to Subhra                  Waysack and TCS HR                           Broad description of
          Arabindamohanty re: Kim Waysack's                  Representative and                           unidentified and
          Timesheet this week                                    TCS RMG                                  unexchanged documents
                                                               Representative                             added to exhibit list on
                                                                                                          October 23. All other
                                                                                                          objections reserved.




                                                                        86                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 87 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                           Admit
3477-14   Email from Bijan Ghosh re: Kim's Profile         Waysack and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3477-15   Email from Kim Waysack to Bijan Ghosh            Waysack and TCS HR                           Broad description of
          attaching Resume                                 Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3477-16   Kim Waysack Termination Document                 Waysack and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3477-17   RMG release and email back up for Kim            Waysack and TCS HR                           Broad description of
          Waysack                                          Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3477-18   Allocation History of Kim Waysack                Waysack and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

 3478     Termination files, Project Releases, Emails     Boguslaw and TCS HR                           Broad description of
          and other Documents Related to George            Representative and                           unidentified and
          Boguslaw                                             TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3478-1    Resume of George A. Boguslaw                    Boguslaw and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.




                                                                      87                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 88 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                          Admit
3478-2    Letter from TATA Consultancy Services, LTD to Boguslaw and TCS HR                            Broad description of
          George Boguslaw                                Representative and                            unidentified and
                                                             TCS RMG                                   unexchanged documents
                                                           Representative                              added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3478-3    Letter from George Boguslaw to TCS Human       Boguslaw and TCS HR                           Broad description of
          Resources                                       Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3478-4    TCS Involuntary Termination Form               Boguslaw and TCS HR                           Broad description of
                                                          Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3478-5    Email string between S Raye and Balaji         Boguslaw and TCS HR                           Broad description of
          Ganapathy Re: Fw: George Boguslaw               Representative and                           unidentified and
          (Emp#389256) Pip evaluation and                     TCS RMG                                  unexchanged documents
          recommendations                                   Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3478-6    Email string between Chinmay Tripathi,     Boguslaw and TCS HR                               Broad description of
          George Boguslaw, and Chandrachur Ghosh (cc Representative and                                unidentified and
          Badrinarayanan Sathupadi, Chandrachur           TCS RMG                                      unexchanged documents
          Ghosh, Yogesh Mokashi, and George             Representative                                 added to exhibit list on
          Boguslaw) Re: Updated Resume and                                                             October 23. All other
          commendation for future                                                                      objections reserved.
          reference'#Recruitment#
3478-7    TCS Termination from for George Boguslaw       Boguslaw and TCS HR                           Broad description of
                                                          Representative and                           unidentified and
                                                              TCS RMG                                  unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.


3478-8    Email from ltimatix.gess@tcs.com Alert -   Boguslaw and TCS HR                               Broad description of
          Primary & Secondary Competency Declaration Representative and                                unidentified and
                                                          TCS RMG                                      unexchanged documents
                                                        Representative                                 added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.




                                                                     88                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 89 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                           Admit
3478-9    George Boguslaw Allocation History              Boguslaw and TCS HR                           Broad description of
                                                           Representative and                           unidentified and
                                                               TCS RMG                                  unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3478-10   Email string between Joshua and Hannah        Boguslaw and TCS HR                             Broad description of
          Shobitha (cc achowdhury@1800flowers.com, Representative and                                   unidentified and
          Hima, and Siresha) Tejaswini Bompelly -            TCS RMG                                    unexchanged documents
          Cognos Reporting Developer - Req ID 4019770 -    Representative                               added to exhibit list on
          Carle Place, NY                                                                               October 23. All other
                                                                                                        objections reserved.


3478-11   Email from Hannah Shobitha (cc                Boguslaw and TCS HR                             Broad description of
          achowdhury@1800flowers.com) (bcc               Representative and                             unidentified and
          vijay.rai@cmc-americas.com, et al.) Tableau -      TCS RMG                                    unexchanged documents
          URGENT                                           Representative                               added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

 3479     Termination files, Project Releases, Emails        Greitl and TCS HR                          Broad description of
          and other Documents Related to Frances            Representative and                          unidentified and
          Greitl                                                 TCS RMG                                unexchanged documents
                                                              Representative                            added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3479-1    Email from Gunjan Hada re: Exisitng HPSM           Greitl and TCS HR
          Resource (SCE Employee)                           Representative and
                                                                 TCS RMG
                                                              Representative
3479-2    Email from Vijay Rai re: Frances Greitl to be      Greitl and TCS HR
          hired as BA                                       Representative and
                                                                 TCS RMG
                                                              Representative
3479-3    Email from Varun Gupta re: Hiring SCE              Greitl and TCS HR
          Employees as BA                                   Representative and
                                                                 TCS RMG
                                                              Representative
3479-4    Email from Michiko Ogino re: BA Waiver             Greitl and TCS HR
          Request for 14 FTE's                              Representative and
                                                                 TCS RMG
                                                              Representative
3479-5    Email from Frances Greitl re: TCS had              Greitl and TCS HR
          informed my last day will be June 15, 2016        Representative and
                                                                 TCS RMG
                                                              Representative




                                                                      89                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 90 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to   Objection   Date Admitted
                                                                                          Admit
3479-6    Email from Vishal Suresh re: Deallocation         Greitl and TCS HR
          Notification - Greitl                            Representative and
                                                                TCS RMG
                                                             Representative
3479-7    Email from Frances Greitl to Swagata B - I     Greitl and TCS HR
          would like to stay in Southern CA             Representative and
                                                             TCS RMG
                                                          Representative
3479-8    Email from Jared Shuler to Frances Greitl re:  Greitl and TCS HR
          Questions about being on the bench            Representative and
                                                             TCS RMG
                                                          Representative
3479-9    Email from Frances Greitl re: What is the      Greitl and TCS HR
          SWON                                          Representative and
                                                             TCS RMG
                                                          Representative
3479-10   Email from Thomas Johnston re: Hello -         Greitl and TCS HR
          Opportunity in NY                             Representative and
                                                             TCS RMG
                                                          Representative
3479-11   Email from Avishek Mukhopadhyay re:            Greitl and TCS HR
          Mainframe Analyst Opening                     Representative and
                                                             TCS RMG
                                                          Representative
3479-12   Email from Frances Greitl to Avishek           Greitl and TCS HR
          Mukhopadhyay re: Mainframe Analyst            Representative and
          Opening                                            TCS RMG
                                                          Representative
3479-13   Location Contraint Document - Greitl           Greitl and TCS HR
                                                        Representative and
                                                             TCS RMG
                                                          Representative
3479-14   Email from Priyanka Rpatil re: Open            Greitl and TCS HR
          Requirement Hitech                            Representative and
                                                             TCS RMG
                                                          Representative
3479-15   Termination form Frances Greitl                Greitl and TCS HR
                                                        Representative and
                                                             TCS RMG
                                                          Representative
3479-16   Email from Frances Greitl re: ESRM Academy - Greitl and TCS HR
          Training                                      Representative and
                                                             TCS RMG
                                                          Representative
3479-17   TCS Employement Application form - Frances     Greitl and TCS HR
          Greitl                                        Representative and
                                                             TCS RMG
                                                          Representative




                                                                     90                                                   Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 91 of 97
                                               Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                    U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                           Defendant's Trial Exhibits


Ex. No.   Description                                      Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                           Admit
 3480     Termination files, Project Releases, Emails      Williams and TCS HR                          Broad description of
          and other Documents Related to Speak             Representative and                           unidentified and
          Williams                                               TCS RMG                                unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3480-1    Letter from Narasirnhan Srinivasan to Speak      Williams and TCS HR                          Broad description of
          Williams                                         Representative and                           unidentified and
                                                                 TCS RMG                                unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3480-2    Addendum C Acknowledgement of Receipt of Williams and TCS HR                                  Broad description of
          Anti-Harassment, Including Sexual           Representative and                                unidentified and
          Harassment, Policy in the Employee Handbook     TCS RMG                                       unexchanged documents
                                                        Representative                                  added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3480-3    Email string between Henry Hernandez and         Williams and TCS HR                          Broad description of
          Cecilia Siamundo FW: Service request 7073        Representative and                           unidentified and
          laptop keeps freezing up                               TCS RMG                                unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3480-4    Email string between Speak Williams and R   Williams and TCS HR                               Broad description of
          Venkatesan FW: I am in cafe (Meeting For My Representative and                                unidentified and
          Self-Evaluation)                                  TCS RMG                                     unexchanged documents
                                                        Representative                                  added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.

3480-5    Email from James Landicho and Cecilia            Williams and TCS HR                          Broad description of
          Siamundo Mtg to discuss about Speak              Representative and                           unidentified and
                                                                 TCS RMG                                unexchanged documents
                                                             Representative                             added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.


3480-6    Email string between Cecilia Siamundo and M Williams and TCS HR                               Broad description of
          Adebiyi FW: Please talk to your management Representative and                                 unidentified and
          regarding Speak still engaging your TCS staff -   TCS RMG                                     unexchanged documents
          FROM CLIENT                                     Representative                                added to exhibit list on
                                                                                                        October 23. All other
                                                                                                        objections reserved.




                                                                      91                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 92 of 97
                                              Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                   U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                          Defendant's Trial Exhibits


Ex. No.   Description                                     Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                          Admit
3480-7    Email string between Speak Williams and    Williams and TCS HR                               Broad description of
          Loren Schmidt (cc kumar.k@tcs.com,         Representative and                                unidentified and
          Sudhakar Partheepan, and Donna G) RE: Work       TCS RMG                                     unexchanged documents
          Productivity and Performance Meeting -       Representative                                  added to exhibit list on
          Inappropriate Comment                                                                        October 23. All other
                                                                                                       objections reserved.


3480-8    Email string between M Adebiyi and Cecilia      Williams and TCS HR                          Broad description of
          Siamundo (cc Parasakthi Balasubramanian,        Representative and                           unidentified and
          Chamala Rajagopalreddy, and Sridevi                   TCS RMG                                unexchanged documents
          Pandurangan) Re: Need Assistance for PIP          Representative                             added to exhibit list on
          acceptance                                                                                   October 23. All other
                                                                                                       objections reserved.


3480-9    Email from Koustav Samanta to Cecilia           Williams and TCS HR                          Broad description of
          Siamundo, Parasakthi Balasubramanian (cc        Representative and                           unidentified and
          Bharath Kavanoorjagannathan) RE: PIP for              TCS RMG                                unexchanged documents
          Nesie/Speak - Follow up                           Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3480-10   Email from Parasakthi Balasubramanian to        Williams and TCS HR                          Broad description of
          Cecilia Siamundo Speaks behavior during PIP     Representative and                           unidentified and
          discussion - 05/09                                    TCS RMG                                unexchanged documents
                                                            Representative                             added to exhibit list on
                                                                                                       October 23. All other
                                                                                                       objections reserved.

3480-11   Email string between Speak Williams and        Williams and TCS HR                           Broad description of
          Koustav Samanta (cc Bharath                    Representative and                            unidentified and
          Kavanoorjagannathan, Parasakthi                      TCS RMG                                 unexchanged documents
          Balasubramanian, and Cecilia Siamundo) RE:       Representative                              added to exhibit list on
          SFSR- IRCI NPL- PML05 - SIT Execution Status -                                               October 23. All other
          5/10/2017                                                                                    objections reserved.

3480-12   Email string between Speak Williams and   Williams and TCS HR                                Broad description of
          Koustav Samanta (cc Bharath               Representative and                                 unidentified and
          Kavanoorjagannathan, Parasakthi                 TCS RMG                                      unexchanged documents
          Balasubramanian, Cecilia Siamundo,          Representative                                   added to exhibit list on
          m.adebbiyi@tcs.com,                                                                          October 23. All other
          ashok.seetharaman@tcs.com,                                                                   objections reserved.
          s.narasimhan@tcs.com, s.kant@tcs.com, and
          Jeff Nehman) Discrimination Grievance:
          Ethical Misconducts in Human Resource and
          TCS Management Team re[ SFSR- IRCI NPL-
          PML05 - SIT Execution Status - 5/10/2017




                                                                     92                                                                  Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 93 of 97
                                                Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                     U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                            Defendant's Trial Exhibits


Ex. No.   Description                                       Sponsoring Witness          Stipulation to           Objection          Date Admitted
                                                                                            Admit
3480-13   Final Investigation Report                        Williams and TCS HR                          Broad description of
                                                            Representative and                           unidentified and
                                                                  TCS RMG                                unexchanged documents
                                                              Representative                             added to exhibit list on
                                                                                                         October 23. All other
                                                                                                         objections reserved.


3480-14   Email string between M Adebiyi and Koustav Williams and TCS HR                                 Broad description of
          Samanta (cc Bharath Kavanoorjagannathan,    Representative and                                 unidentified and
          Cecilia Siamundo, Jeff Nehman, Nesie             TCS RMG                                       unexchanged documents
          Morada, and Parasakthi Balasubramanian) RE:   Representative                                   added to exhibit list on
          Please update PML05 Test Case                                                                  October 23. All other
                                                                                                         objections reserved.


3480-15   Email string between Speak Williams and           Williams and TCS HR                          Broad description of
          Ruben Pm RMG SPOC                                 Representative and                           unidentified and
                                                                  TCS RMG                                unexchanged documents
                                                              Representative                             added to exhibit list on
                                                                                                         October 23. All other
                                                                                                         objections reserved.

3480-16   Email string between Ruben Pm and Speak           Williams and TCS HR                          Broad description of
          Williams Re: Currently Unallocated - Kindly       Representative and                           unidentified and
          share your details                                      TCS RMG                                unexchanged documents
                                                              Representative                             added to exhibit list on
                                                                                                         October 23. All other
                                                                                                         objections reserved.

3480-17   Speak Williams resume                                    Williams                              Broad description of
                                                                                                         unidentified and
                                                                                                         unexchanged documents
                                                                                                         added to exhibit list on
                                                                                                         October 23. All other
                                                                                                         objections reserved.

3480-18   Email string between Anmol Gupta, Brian           Williams and TCS HR                          Broad description of
          Galicki, and B Andrillo (cc Ambika G) Internal    Representative and                           unidentified and
          Profile - Freddie Mac, Mclean, VA (QA Lead)             TCS RMG                                unexchanged documents
                                                              Representative                             added to exhibit list on
                                                                                                         October 23. All other
                                                                                                         objections reserved.


3480-19   Speak Williams Allocation History                 Williams and TCS HR                          Broad description of
                                                            Representative and                           unidentified and
                                                                  TCS RMG                                unexchanged documents
                                                              Representative                             added to exhibit list on
                                                                                                         October 23. All other
                                                                                                         objections reserved.




                                                                       93                                                                  Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 94 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to           Objection            Date Admitted
                                                                                         Admit
3480-20   Email from                            Williams and TCS HR                                   Broad description of
          PreformanceManagement@tcs.com 1013449 Representative and                                    unidentified and
          Disagreement FY'17                          TCS RMG                                         unexchanged documents
                                                  Representative                                      added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.


3480-21   Email string between Speak Williams and        Williams and TCS HR                          Broad description of
          Speak Williams Thank You for Compliment        Representative and                           unidentified and
                                                               TCS RMG                                unexchanged documents
                                                           Representative                             added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.


 3481     Smalley Documents - Post Deposition                 Smalley,                                Broad description of
                                                          Seetharaman, TCS                            unidentified and
                                                         RMG Representative                           unexchanged documents
                                                                                                      added to exhibit list on
                                                                                                      October 23. All other
                                                                                                      objections reserved.

3481-1    Email string between Gina Smalley et al.              Smalley                               Added Nov. 1; FRE 802
          dated 11/10/2014 regarding Campus Hires for                                                 (HEARSAY); not produced in
          Bank of America Account                                                                     discovery;
3481-2    Email string between Chinmay Tripathi and             Smalley                               Added Nov. 1; FRE 802
          Gina Smalley et al. reL Request for De-                                                     (HEARSAY); not produced in
          Allocaiton Approval for Trainees                                                            discovery.
3481-3    TCS Termination Files for Jessica Wilson              Smalley                               Added Nov. 1; FRE 802
                                                                                                      (HEARSAY); FRE 403;
                                                                                                      Excluded by Dkt. #605.
3481-4    TCS Termination File for Nasser Nahshal               Smalley                               Added Nov. 1; FRE 802
                                                                                                      (HEARSAY); FRE 403;
                                                                                                      Excluded by Dkt. #605.
3481-5    Pulse Report (2014)                                   Smalley                               Added Nov. 1; not produced
                                                                                                      in discovery; FRE 802
                                                                                                      (HEARSAY); FRE 1006
                                                                                                      (summaries).
3481-6    2015 Pulse Presentation                               Smalley                               Added Nov. 1; not produced
                                                                                                      in discovery; FRE 802
                                                                                                      (HEARSAY); FRE 401
                                                                                                      (Relevance); FRE 403; FRE
                                                                                                      1006 (summaries).
3481-7    Southern Region Pulse Data 2013-2015                  Smalley                               Added Nov. 1; not produced
                                                                                                      in discovery; FRE 802
                                                                                                      (HEARSAY); FRE 401
                                                                                                      (Relevance); FRE 403; FRE
                                                                                                      1006 (summaries).




                                                                    94                                                                    Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 95 of 97
                                                 Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                      U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                             Defendant's Trial Exhibits


Ex. No.   Description                                        Sponsoring Witness          Stipulation to           Objection            Date Admitted
                                                                                             Admit
3481-8    2016 Pulse Presentation                                   Smalley                               Added Nov. 1; not produced
                                                                                                          in discovery; FRE 802
                                                                                                          (HEARSAY); FRE 401
                                                                                                          (Relevance); FRE 403; FRE
                                                                                                          1006 (summaries).
3481-9    TCS Pulse data                                            Smalley                               Added Nov. 1; not produced
                                                                                                          in discovery; FRE 401
                                                                                                          (Relevance); FRE 403; FRE
                                                                                                          1006 (summaries).
3481-10   Southern Region Pulse Data 2015-2016                      Smalley                               Added Nov. 1; not produced
                                                                                                          in discovery; FRE 802
                                                                                                          (HEARSAY); FRE 401
                                                                                                          (Relevance); FRE 403; FRE
                                                                                                          1006 (summaries).
3481-11   Email from R. Hirschklau to Ashok                         Smalley                               Added Nov. 1; FRE 802
          Seetharaman and Gina Smalley attaching HR                                                       (HEARSAY); FRE 401
          Evidences and Terminaiton request for Raj                                                       (RELEVANCE); FRE 403; FRE
          Kumar                                                                                           1002 (BEST EVIDENCE);
                                                                                                          Redactions.
3481-12   Emails between Gina Smalley and Premsagar                 Smalley                               Added Nov. 1; FRE 802
          Nagarah et al. Re: Local Hire Release -                                                         (HEARSAY); FRE 401
          Gurnmeet Sachdeva                                                                               (RELEVANCE); FRE 403.
3481-13   Document titled Best Practices While You Are              Smalley                               Added Nov. 1; FRE 802
          Unallocated                                                                                     (HEARSAY); FRE 401
                                                                                                          (RELEVANCE); FRE 403.
3481-14   TCS Internal Guidelines on Release of Local               Smalley                               Added Nov. 1; FRE 802
          Hires                                                                                           (HEARSAY); FRE 403.
3481-15   Gina Smalley's handwritten notes dated                    Smalley                               Added Nov. 1; not produced
          2/10/2016 re: Nasser Nahsal                                                                     in discovery; FRE 802
                                                                                                          (HEARSAY).
3481-16   Email string between Gina Smalley and                     Smalley                               Added Nov. 1; not produced
          Pankaj3 re: Ravi Raj - attaching Termination                                                    in discovery; FRE 802
          files                                                                                           (HEARSAY).
3481-17   Ginal Smalley's files re: Ravi Raj Termination            Smalley                               Added Nov. 1; not produced
                                                                                                          in discovery; FRE 802
                                                                                                          (HEARSAY); FRE 403;
                                                                                                          Excluded by Dkt. #605.
3481-18   Termination files for Jaehoon Lee                         Smalley                               Added Nov. 1; not produced
                                                                                                          in discovery; FRE 802
                                                                                                          (HEARSAY); FRE 401
                                                                                                          (RELEVANCE); FRE 403;
                                                                                                          Excluded by Dkt. #605.
3481-19   Gina Smalley's files re: Jaehoon Lee                      Smalley                               Added Nov. 1; not produced
                                                                                                          in discovery; FRE 802
                                                                                                          (HEARSAY); FRE 401
                                                                                                          (RELEVANCE); FRE 403; FRE
                                                                                                          1002 (BEST EVIDENCE);
                                                                                                          Excluded by Dkt. #605.




                                                                        95                                                                    Exhibits
                 Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 96 of 97
                                                  Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                       U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                              Defendant's Trial Exhibits


Ex. No.   Description                                         Sponsoring Witness          Stipulation to           Objection            Date Admitted
                                                                                              Admit
3481-20   Termination files for Stephen Wilson                       Smalley                               Added Nov. 1; not produced
                                                                                                           in discovery; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (RELEVANCE); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3481-21   Gina Smalley's files re: Jessica Wilson                    Smalley                               Added Nov. 1; not produced
                                                                                                           in discovery; FRE 802
                                                                                                           (HEARSAY); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3481-22   Gina Smalley's files re: Jessica Wilson                    Smalley                               Added Nov. 1; not produced
                                                                                                           in discovery; FRE 802
                                                                                                           (HEARSAY).
3481-23   Gina Smalley's Files with Handwritten Notes                Smalley                               Added Nov. 1; not produced
          regarding Terminations                                                                           in discovery; FRE 802
                                                                                                           (HEARSAY).
 3482     Blandford Documents - Post Deposition                     Blandford                              Broad description of
                                                                                                           unidentified and
                                                                                                           unexchanged documents
                                                                                                           added to exhibit list on
                                                                                                           October 23. All other
                                                                                                           objections reserved.

3482-1    Termination Files for Bhaskar Medapuram                   Blandford                              Added Nov. 1; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (Relevance); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3482-2    Termination Files for John Ams                            Blandford                              Added Nov. 1; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (Relevance); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3482-3    Termination Files for Rinita Gulliani                     Blandford                              Added Nov. 1; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (Relevance); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3482-4    Termination Files for Richard Woys                        Blandford                              Added Nov. 1; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (Relevance); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3482-5    Termination Files for Kathaleen Kress                     Blandford                              Added Nov. 1; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (Relevance); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3482-6    Termination Files for Ravi Kumar                          Blandford                              Added Nov. 1; FRE 802
                                                                                                           (HEARSAY); FRE 401
                                                                                                           (RELEVANCE); FRE 403;
                                                                                                           Excluded by Dkt. #605.
3482-7    Pulse Report Western Region                               Blandford                              Added Nov. 1; not produced
                                                                                                           in discovery.




                                                                         96                                                                    Exhibits
                Case 4:15-cv-01696-YGR Document 629-1 Filed 11/04/18 Page 97 of 97
                                             Slaight, et al. v. Tata Consultancy Services, Ltd.
                                                  U.S.D.C. Case No. 4:15-cv-01696-YGR
                                                         Defendant's Trial Exhibits


Ex. No.   Description                                    Sponsoring Witness          Stipulation to   Objection   Date Admitted
                                                                                         Admit
 3483     Executive Summary of US Immigation Update      TCS Representative,
          as of March 2016                                   Srinivasan,
                                                             Ganapathy
 3484     Demonstrative - Excerpts from Emails and       TCS Representative,
          TCS's Diversity Survy Regarding TCS Employee       Srinivasan,
          Comments                                           Ganapathy




                                                                    97                                                   Exhibits
